





Exhibit 10.1
Execution Version






ASSET PURCHASE AGREEMENT


by and among


CST CALIFORNIA STATIONS, INC.


and


CST SERVICES LLC


as Sellers,


and


7-ELEVEN, INC.


and


SEI FUEL SERVICES, INC.


as Buyers


Dated as of


May 3, 2016






   














--------------------------------------------------------------------------------








TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS
....................................................................................................................
1
Section 1.1Definitions
..................................................................................................
1
Section 1.2Section Headings; Interpretation
.............................................................. 17
ARTICLE II
ASSETS AND ASSUMED LIABILITIES
....................................................................... 17
Section 2.1Sale of Assets
............................................................................................
17
Section 2.2Excluded Assets
........................................................................................
19
Section 2.3Assumed Liabilities
..................................................................................
21
Section 2.4Deposit
......................................................................................................
24
Section 2.5Purchase Price
...........................................................................................
25
ction 2.6
Allocation
.................................................................................................
26

Section 2.7Assigned Drop Value
................................................................................
26
Section 2.8Lease Renewal Option Escrow; LSP Escrow
........................................... 27
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLERS
.......................................... 27
Section 3.1Due Organization and Power
.................................................................... 27
Section 3.2Authority
...................................................................................................
28
Section 3.3No Violation
.............................................................................................
28
Section 3.4Tax Matters
...............................................................................................
28
Section 3.5No Litigation
.............................................................................................
29
Section 3.6Compliance with Laws
............................................................................. 30
Section 3.7Permits
......................................................................................................
30
Section 3.8Environmental Matters
............................................................................. 30
Section 3.9Title to Assets; Liens
................................................................................
32
Section 3.10Real Property
............................................................................................
32
Section 3.11Assumed Contracts
...................................................................................
33
Section 3.12Intellectual Property
..................................................................................
34
Section 3.13Benefit Plans
.............................................................................................
34
Section 3.14Labor Matters
............................................................................................
35
Section 3.15Broker Fees
...............................................................................................
35
Section 3.16Financial Statements
.................................................................................
36
Section 3.17Subsequent Events
....................................................................................
36
Section 3.18Inventory
...................................................................................................
36
Section 3.19Material Contracts
....................................................................................
36
Section 3.20Powers of Attorney
...................................................................................
37
Section 3.21Access/Sewer and Water
........................................................................... 37


-i-



--------------------------------------------------------------------------------







Section 3.22Use of Real Property
.................................................................................
37
Section 3.23Zoning
.......................................................................................................
37
Section 3.24Insurance
...................................................................................................
37
ion 3.25
Affiliate Interests and Transactions
.......................................................... 38

Section 3.26Bonds
........................................................................................................
38
Section 3.27Facilities for Motor Fuels
......................................................................... 38
Section 3.28No Other Representations and Warranties
................................................ 38
ARTICLE IV
Representations and Warranties of Buyers
....................................................................... 39
Section 4.1Due Organization and Power
.................................................................... 39
Section 4.2Authority
...................................................................................................
40
Section 4.3No Violation
..............................................................................................
40
Section 4.4Broker Fees
...............................................................................................
40
Section 4.5No Litigation
.............................................................................................
40
Section 4.6Financial Capacity
....................................................................................
40
Section 4.7Industry Experience; Disclaimer
............................................................... 41
Section 4.8No Other Representations and Warranties
................................................ 41
ARTICLE V
COVENANTS PRIOR TO FINAL CIC
........................................................................... 41
Section 5.1Access to Information; Confidentiality
.................................................... 41
Section 5.2Conduct of Business Pending the Closing
................................................ 43
Section 5.3Notice of Certain Events; Supplemental Disclosures
............................... 45
Section 5.4Efforts; Filings
..........................................................................................
46
Section 5.5Exclusivity
................................................................................................
48
Section 5.6Environmental Matters
............................................................................. 48
Section 5.7Title
...........................................................................................................
51
Section 5.8Leases
........................................................................................................
52
Section 5.9Inspections and Entry
...............................................................................
54
Section 5.10De-Identification/Removal of Excluded Assets
....................................... 55
Section 5.11Permits
......................................................................................................
55
Section 5.12Consents and Lease Amendments
............................................................ 56
Section 5.13Termination of Contracts Other Than Assumed Contracts
....................... 58
Section 5.14ADA Settlement Agreement
...................................................................... 58
Section 5.15Station Property #4545 Remodel
.............................................................. 58
Section 5.16Non-Competition; Non-Solicitation
......................................................... 58
ARTICLE VI
ADDITIONAL COVENANTS
........................................................................................
60
Section 6.1Remediation of Retained Contamination
.................................................. 60
Section 6.2Pre-Closing and Post-Closing Releases
.................................................... 62
Section 6.3Tax Matters
...............................................................................................
63


-ii-



--------------------------------------------------------------------------------







Section 6.4Employee Matters
.....................................................................................
66
Section 6.5Post-Closing Access to Information and Confidentiality
......................... 68
Section 6.6Casualty
....................................................................................................
69
Section 6.7Condemnation
...........................................................................................
70
Section 6.8Further Assurances
....................................................................................
71
Section 6.9Use of Marks
............................................................................................
71
Section 6.10Contact with Business Relations
.............................................................. 71
Section 6.11Operator-On Boarding; Seller Lease
........................................................ 71
ARTICLE VII
CONDITIONS PRECEDENT
..........................................................................................
72
Section 7.1Conditions to Each Party’s Obligation
...................................................... 72
Section 7.2Conditions Precedent to Buyers’ Obligation
............................................ 72
Section 7.3Conditions Precedent to Sellers’ Obligation
............................................. 74
Section 7.4Frustration of Closing Conditions
............................................................ 74
ARTICLE VIII
INDEMNIFICATION
.......................................................................................................
75
Section 8.1Survival
.....................................................................................................
75
Section 8.2Indemnification by Sellers
........................................................................ 76
Section 8.3Indemnification By Buyer
......................................................................... 77
Section 8.4Limitations on Indemnification
................................................................ 77
Section 8.5Procedures Relating to Indemnification Between Buyers and Sellers
..... 80
Section 8.6Procedures Relating to Indemnification for Third Party Claims
.............. 81
Section 8.7Insurance Effect
........................................................................................
84
Section 8.8Characterization of Indemnification Payments; Withholding
.................. 85
Section 8.9Source of Payments
..................................................................................
85
Section 8.10Duty to Mitigate
........................................................................................
85
Section 8.11Effect of Investigation
..............................................................................
86
Section 8.12Exclusive Remedy
....................................................................................
86
Section 8.13No Limitations or Waiver Relating to Claims for Fraud, Intentional
Misrepresentation, Criminal Activity or Intentional Misconduct ............. 87
ARTICLE IX
CLOSING
.........................................................................................................................
87
Section 9.1Closing Date
.............................................................................................
87
Section 9.2Items to be Delivered by Sellers
............................................................... 87
Section 9.3Items to be Delivered by Buyers
.............................................................. 89
Section 9.4Closing and Other Costs
........................................................................... 90
ARTICLE X
TERMINATION
...............................................................................................................
91


-iii-



--------------------------------------------------------------------------------







Section 10.1General
......................................................................................................
91
10.2
Procedure for Termination
........................................................................ 93

Section 10.3Effect of Termination
................................................................................
93
ARTICLE XI
MISCELLANEOUS
.........................................................................................................
95
Section 11.1Publicity
....................................................................................................
95
n 11.2
Assignment
...............................................................................................
96

Section 11.3Parties in Interest
......................................................................................
96
Section 11.4Amendment
..............................................................................................
96
Section 11.5Waiver
.......................................................................................................
96
11.6
Notices
......................................................................................................
97

Section 11.7[Intentionally Omitted
..............................................................................
98
Section 11.8Table of Contents
......................................................................................
98
Section 11.9Severability
...............................................................................................
98
ction 11.10
No Strict Construction
..............................................................................
99

Section 11.11Governing Law; Jurisdiction; Venue; Waiver of Jury Trial
...................... 99
Section 11.12Like-Kind Exchange
.................................................................................
99
Section 11.13No Recourse
............................................................................................
100
ction 11.14
Disclosure Schedules; Schedule Supplements
....................................... 100

Section 11.15No Third Party Beneficiary
.................................................................... 101
Section 11.16Entire Agreement
....................................................................................
101
Section 11.17No Recording of this Agreement
............................................................ 101
Section 11.18Time of Essence
......................................................................................
101
Section 11.19Prevailing Party
......................................................................................
101
Section 11.20Specific Performance
..............................................................................
101
Section 11.21Counterparts
............................................................................................
102
Section 11.22Time Periods
...........................................................................................
102
Section 11.23Parent Guarantee
.....................................................................................
102




-iv-



--------------------------------------------------------------------------------








SCHEDULES
Schedule 1.1(i)    Owned Real Properties
Schedule 1.1(ii)    Real Property Leases
Schedule 1.1(iii)    Station Properties
Schedule 1.1(iv)    Third Party Leases
Schedule 1.1(v)    Ground Leases
Schedule 1.1(vi)    Retained Contamination
Schedule 1.1(vii)    Title Policy Endorsements
Schedule 2.1(a)    Personal Property
Schedule 2.1(b)    Personal Property Leases
Schedule 2.1(e)    Transferred Permits
Schedule 2.1(f)    Assumed Contracts
Schedule 2.2(a)    Excluded Assets
Schedule 2.2(k)    Excluded Personal Property
Schedule 2.2(x)    Other Excluded Assets
Schedule 2.7        Assigned Drop Value
Schedule 3.3        No Violation
Schedule 3.4(b)    Tax Matters
Schedule 3.5        No Litigation
Schedule 3.6        Compliance with Laws
Schedule 3.7        Permits
Schedule 3.8(a)    Environmental Matters
Schedule 3.8(b)    Environmental Permits
Schedule 3.8(d)    Hazardous Materials
Schedule 3.9(b)-1    Conditions of Assets; Asbestos
Schedule 3.9(b)-2    Title to Assets; Disputes
Schedule 3.9(c)-1    Restrictions on Assets
Schedule 3.9(c)-2    Station Properties
Schedule 3.10(b)    Real Property Matters
Schedule 3.10(c)    Leased Real Property
Schedule 3.11(a)    Assumed Contracts Matters
Schedule 3.13(a)    Benefit Plans
Schedule 3.14(b)    Labor Matters
Schedule 3.17        Subsequent Events
Schedule 3.18(a)    Consignment Inventory
Schedule 3.18(b)    Product Warranty Claims
Schedule 3.19        Material Contracts
Schedule 3.21        Access/Sewer and Water; Traffic Flows
Schedule 3.23        Zoning
Schedule 3.24        Insurance
Schedule 3.26        Bonds
Schedule 5.2(g)    Conduct of Business: Assumed Contracts
Schedule 5.2(i)    Conduct of Business: Employee Compensation and Benefits
Schedule 5.6(b)-1    Buyer Fuel Equipment Inspections and Repair Protocol


-v-



--------------------------------------------------------------------------------







Schedule 5.6(b)-2    Fuel Equipment Inspections
Schedule 5.12(b)-1    Extension Leases
Schedule 5.12(b)-2    Leases Subject to Amendment
Schedule 5.14        ADA Settlement Agreement
Schedule 5.15        Station Property #4545 Remodel
Schedule 6.4        Corporate Stores
Schedule 6.7        Condemnation


EXHIBITS
Exhibit A    Form of Environmental Insurance Policy
Exhibit B    Form of Deposit Escrow Agreement
Exhibit C    Inventory Procedures
Exhibit D
Term Sheet for Seller Lease

Exhibit E
Form of Environmental Release









-vi-



--------------------------------------------------------------------------------








ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of May 3,
2016 (the “Effective Date”) by and among CST California Stations, Inc., a
Delaware corporation (“CST CA”), and CST Services LLC, a Delaware limited
liability company (“CST Services” and, together with CST CA, referred to herein
collectively as “Sellers” and each individually as “Seller”), 7-Eleven, Inc., a
Texas corporation (“7-Eleven”), SEI Fuel Services, Inc., a Texas corporation and
wholly-owned subsidiary of 7-Eleven (“SEI Fuel” and, together with 7-Eleven,
referred to herein collectively as “Buyers”) and, solely for the purposes of
Section 11.23 of this Agreement, CST Brands, Inc., a Delaware corporation
(“Guarantor”).
RECITALS
WHEREAS, Sellers collectively own or lease a portfolio of 79 retail fuel outlets
in California and Wyoming, including ancillary businesses such as convenience
stores and car washes located at such fuel outlets, each of which is operated
and managed by a Seller (the “Business”); and
WHEREAS, subject to the terms and conditions hereof, Sellers desire to sell to
Buyers, and Buyers desire to purchase from Sellers, substantially all of the
properties, assets, rights and claims of the Business owned or held by Sellers
for the consideration specified herein.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, the Parties hereby agree
as follows:

ARTICLE I
DEFINITIONS

Section 1.1     Definitions. For purposes of this Agreement, the following
terms, when used in this Agreement, shall have the meanings assigned to them in
this Section 1.1:
“7-Eleven” has the meaning set forth in the preamble of this Agreement.
“Actual Inventory Value” has the meaning set forth in Exhibit C.
“Acquisition Proposal” means, other than the transactions contemplated hereby,
any offer or proposal from any third party relating to (a) any direct or
indirect acquisition, purchase, lease or license of all or a majority of all of
the consolidated assets of the Business or forty percent (40%) or more of any
class of equity or voting securities of any Person whose assets, individually or
in the aggregate, directly or indirectly include all or a majority of all of the
consolidated assets of the Business, (b) any tender offer (including a
self-tender offer) or exchange offer of Guarantor or any of its direct or
indirect subsidiaries that, if consummated, would result in such third party
directly or indirectly owning, beneficially or otherwise, forty percent (40%) or
more of any class of equity or voting securities of any Person whose assets,
individually or in the aggregate, directly or indirectly include all or a
majority of all of the consolidated assets of the Business, or (c) any merger,
merger/


-1-



--------------------------------------------------------------------------------







division, consolidation, share exchange, business combination, sale of
substantially all of the assets, reorganization, recapitalization, liquidation,
dissolution or other similar transaction involving Guarantor or any of its
direct or indirectly subsidiaries that, if consummated, would result in such
third party directly or indirectly owning, beneficially or otherwise, forty
percent (40%) or more of any class of equity or voting securities of any Person
whose assets, individually or in the aggregate, directly or indirectly include
all or a majority of all of the consolidated assets of the Business, in each
case of clauses (a) through (c), whether in a single transaction or a series of
transactions.
“ADA Settlement Agreement” means that certain Settlement Agreement and Release
in Full, dated as of October 20, 2014, by and between Cecil Shaw and CST CA.
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with the Person specified. For purposes of this
definition, control of a Person means the power, direct or indirect, to direct
or cause the direction of the management and policies of such Person whether by
Contract or otherwise and, in any event and without limitation of the previous
sentence, any Person owning twenty percent (20%) or more of the voting
securities of another Person shall be deemed to control that Person.
“Agreement” has the meaning set forth in the preamble of this Agreement.
“Ancillary Agreements” means, collectively, the Deposit Escrow Agreement, the
Escrow Agreement, the Assignment and Assumption Agreement, the Bill of Sale, the
Seller Lease, the Site Access Agreements, the Environmental Release, the Special
Warranty Deeds, each Assignment and Assumption of Real Property Lease, each
Assignment and Assumption of Third Party Lease and each other agreement,
certificate, instrument and document required to be delivered at the Closing or
otherwise contemplated hereby.
“Antitrust Division” means the Antitrust Division of the United States
Department of Justice.
“Assets” has the meaning set forth in Section 2.1.
“Assigned Drop Value” has the meaning set forth in Section 2.7.
“Assignment and Assumption Agreement” has the meaning set forth in Section
9.2(c).
“Assignment and Assumption of Real Property Lease” has the meaning set forth in
Section 9.2(d).
“Assignment and Assumption of Third Party Lease” has the meaning set forth in
Section 9.2(e).
“Assumed Contracts” has the meaning set forth in Section 2.1(f).
“Assumed Environmental Liabilities” has the meaning set forth in Section
2.3(a)(iv).


-2-



--------------------------------------------------------------------------------







“Assumed Liabilities” has the meaning set forth in Section 2.3(a).    
“Available Indemnity Escrow Amount” has the meaning set forth in Section 8.9(a).
“Base Price” has the meaning set forth in Section 2.5(a).
“Benefit Plans” has the meaning set forth in Section 3.13(a).
“Bill of Sale” has the meaning set forth in Section 9.2(a).
“Business” has the meaning set forth in the recitals of this Agreement.
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by Law to
be closed.
“Buyer Fundamental Representations” has the meaning set forth in Section
8.1(a)(ii).
“Buyer General Representations” means all Buyer Surviving Representations other
than the Buyer Fundamental Representations.
“Buyer Indemnified Parties” has the meaning set forth in Section 8.2.
“Buyer Surviving Representations” has the meaning set forth in Section
8.1(a)(ii).
“Buyers” has the meaning set forth in the preamble of this Agreement.
“Buyers’ Allocation” has the meaning set forth in Section 2.6.
“Buyers’ Environmental Consultants” has the meaning set forth in Section
5.6(b)(iii).
“Cap” has the meaning set forth in Section 8.4(b).
“Casualty” has the meaning set forth in Section 6.6(a).    
“Casualty Event” has the meaning set forth in Section 6.6(b).
“CERCLA” means the federal Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. §§ 9601 et seq., as amended, and any applicable
rules, regulations, directives and Orders promulgated or issued thereunder.
“CIC Conversion Date” means the date on which a particular Station Property is
converted from Seller-operated to Buyer-operated or commissioned
marketer-operated following the Closing.
“Closing” has the meaning set forth in Section 9.1.
“Closing Date” has the meaning set forth in Section 9.1.
“Closing Date Deposit” has the meaning set forth in Section 2.5(b)(i).


-3-



--------------------------------------------------------------------------------







“Closing Documents” means, collectively, the Assignment and Assumption
Agreement, the Bill of Sale, the Environmental Release, the Special Warranty
Deeds, each Assignment and Assumption of Real Property Lease and each Assignment
and Assumption of Third Party Lease.
“COBRA” means the group health plan continuation coverage and notification
requirements set forth in Part 6 of Subtitle B of Title 1 of ERISA and Section
4980B of the Code.
“COBRA Coverage” has the meaning set forth in Section 6.4(e).
“Code” means the U.S. Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.
“Collective Bargaining Agreement” has the meaning set forth in Section 3.14.
“Commitment” or “Commitments” has the meaning set forth in Section 5.7(a).
“Condemnation Action” has the meaning set forth in Section 6.7.
“Confidentiality Agreement” means the confidentiality agreement, dated as of
February 1, 2016, by and between Raymond James and 7-Eleven, under which Sellers
are third party beneficiaries.
“Contamination” means the presence in the environment, whether known or unknown,
of Hazardous Materials at, on or under, or originating or migrating from, any
Station Property. “Contamination” also shall include any increase in or
exacerbation of any Contamination.
“Contract” means any indenture, mortgage, deed of trust, lease, licensing
agreement, contract, instrument or other agreement (whether written or oral, and
whether express or implied) that is legally binding.
“Contract Consents” has the meaning set forth in Section 5.12(a).
“CST CA” has the meaning set forth in the preamble of this Agreement.
“CST Services” has the meaning set forth in the preamble of this Agreement.
“Cutoff Date” has the meaning set forth in Section 8.1(a)(i).
“Data Room Site” means the virtual data room site entitled “Project Bear Round
2” established by Sellers, in connection with the sale of the Assets, to which
Buyers and their requested Representatives have been given access, at
https://ws.onehub.com.
“Deductible” has the meaning set forth in Section 8.4(a).
“Defect” or “Defects” has the meaning set forth in Section 5.7(a).
“Deposit” has the meaning set forth in Section 2.4.
“Deposit Escrow Agreement” has the meaning set forth in Section 2.4.


-4-



--------------------------------------------------------------------------------







“Disclosure Schedules” means the Schedules attached to this Agreement.
“Documents” means all books, files, records and other materials and documents of
Sellers relating primarily to the Business and the Assets (including all
Environmental Reports located at Sellers’ office located at 685 West 3rd St.,
Hanford, California 93230 and all Environmental Reports located at the Station
Properties), but excluding (i) personnel files for any employees of Sellers who
are not Transferring Employees and (ii) Sellers’ Records, in each case, whether
or not in electronic form.
“Effective Date” has the meaning set forth in the preamble of this Agreement.
“Effective Time” means 12:01 a.m., San Antonio time, on the Closing Date.
“Employees” has the meaning set forth in Section 6.4(a).
“Engineering and Institutional Controls” means those restrictions and
requirements imposed or approved by any Governmental Entity with respect to
activities on and/or the use of the Real Property, including easements, paving
caps, engineered barriers, groundwater restrictions, activity and use
limitations or restrictions pursuant to applicable Law, environmental land use
controls, restrictive covenants, well drilling prohibitions, zoning
restrictions, special building permit requirements, deed notices, and
registration of sites containing Contamination.
“Environmental Consultant” has the meaning set forth in Section 5.6(a).
“Environmental Insurance Policy” means that certain claims-made environmental
insurance policy, including all appendices thereto, with a policy limit of
$20,000,000 to be issued by the Insurer at the Closing in connection with this
Agreement, in substantially the form attached hereto as Exhibit A, subject to
any additional exclusions identified between the Effective Date and the date of
binding of such policy that constitute Retained Contamination or are otherwise
acceptable to Buyers.
“Environmental Law” or “Environmental Laws” mean any and all Laws relating to
pollution, the environment, protection of public and worker health and safety as
it relates to exposure to Hazardous Materials, or Hazardous Materials,
including, but not limited to, CERCLA, the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901, et seq., the Toxic Substances Control Act, as amended, 15
U.S.C. § 2601, et seq., the Clean Air Act, as amended, 42 U.S.C. § 7401, et
seq., the Federal Water Pollution Control Act, as amended, 42 U.S.C. § 1251, et
seq., the Federal Hazardous Materials Transportation Act, 49 U.S.C. § 5101, et
seq., Oil Pollution Act of 1990, 33 U.S.C. sec. 2701 et seq.; the Safe Drinking
Water Act, 42 U.S.C. sec. 300f et seq.; the Occupational Safety and Health Act
of 1970, 29 U.S.C. sec. 651 et seq., any amendments to the foregoing, and any
similar federal, state or local Laws.
“Environmental Liabilities” means any and all obligations, responsibilities,
Proceedings and Liabilities arising under Environmental Laws or Contracts or
otherwise related to the environment, pollution, natural resources, Hazardous
Materials (including the actual or alleged exposure of any Person or property to
Hazardous Materials or the Release of Hazardous Materials


-5-



--------------------------------------------------------------------------------







into the environment) or Contamination, whether known or unknown, asserted or
unasserted, absolute or contingent, matured or unmatured, conditional or
unconditional.
“Environmental Release” has the meaning set forth in Section 9.2(s).
“Environmental Reports” means (i) UST registrations showing ownership of all
Fuel Equipment in Sellers, (ii) installation and maintenance records pertaining
to the Fuel Equipment, including information showing the age and type of the
Fuel Equipment at each Real Property, and (iii) all Phase I ESAs and material
environmental reports, assessments, audits, citations, notices, surveys, studies
and investigations concerning the environmental condition of the Real Property,
the existence of Hazardous Materials at, on, under or migrating from the Real
Property, the Retained Contamination and Sellers’ compliance with any
Environmental Laws with respect to the Real Property.
“Environmental Tests” means the Fuel Equipment Inspections and Phase I ESAs,
collectively.
“Equipment” means all Seller-owned assets, other than land, buildings and
Inventory, located at the Real Property as of the Effective Time, including the
Fuel Equipment, product dispensers, pumps, air compressors, lifts, convenience
store coolers and car washing equipment.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.
“Escrow Agent” means Wells Fargo Bank, N.A.
“Escrow Agreement” means an escrow agreement by and among Buyers, Sellers and
the Escrow Agent, in the form mutually agreed to by Buyers and Sellers.
“Escrow Amounts” means, collectively, the Indemnity Escrow Amount, the Inventory
Deposit Amount, the Lease Renewal Option Escrow Amount and the LSP Escrow
Amount.
“Estimated Inventory Value” has the meaning set forth in Exhibit C.
“Excluded Assets” has the meaning set forth in Section 2.2.
“Excluded Contracts” has the meaning set forth in Section 2.2(b).
“Excluded Inventory” has the meaning set forth in Exhibit C.
“Excluded Liabilities” has the meaning set forth in Section 2.3(b).
“Final CIC” means the consummation of the conversion of the last remaining
Station Property by the final CIC Conversion Date.
“Final Closing Adjustment” has the meaning set forth in Section 6.3(b)(iii).


-6-



--------------------------------------------------------------------------------







“Financial Statements” means, collectively, (a) the unaudited profit and loss
reports of the Business for the years ended December 31, 2012, December 31,
2013, December 31, 2014 and December 31, 2015 and (b) the unaudited profit and
loss reports of the Business for the latest twelve months ended November 30,
2015 and February 29, 2016, in each case, made available to Buyers.
“FTC” means the United States Federal Trade Commission.
“Fuel Equipment” means all fuel fixtures and equipment attached or affixed to,
located at, or used or held for use in connection with the Station Properties,
including all petroleum pumps and dispensers, dispenser pans or under-dispenser
containers, STP and overfill sumps, vapor recovery equipment, automatic tank
gauges, leak detectors, underground and aboveground fuel storage tanks and
associated piping, fuel lines, fittings and connections and other related
equipment of Sellers used or held for use or located at the Station Properties.
“Fuel Equipment Contractors” has the meaning set forth in Section 5.6(b)(i).
“Fuel Equipment Inspections” has the meaning set forth in Section 5.6(b)(i).
“Fuel Equipment Repair Costs” means the costs associated with any Fuel Equipment
Repairs.
“Fuel Equipment Repairs” means any repairs required to remedy any leaks, cracks,
damage or improper installation, maintenance or repair in, to or with respect to
the Fuel Equipment or any component thereof in order to comply with applicable
Laws and/or the Standards, including any upgrades required to the Fuel Equipment
to the extent necessary to make the Fuel Equipment compliant with applicable
Laws and/or the Standards.
“GAAP” means generally accepted accounting principles in the United States,
applied on a consistent basis.
“Governmental Entity” means any court, legislature, office, department,
commission, board, bureau, agency, authority, instrumentality or other similar
recognized body of any federal, state, county, district, local or foreign or
other government unit or political subdivision, or any self-regulated
organization or other non-governmental regulatory authority or
quasi-governmental authority (to the extent that the rules, regulations or
orders of such organization or authority have the force of law), and whether now
or hereafter in existence, including any court, tribunal or arbitrator (public
or private).
“Government Funding” has the meaning set forth in Section 6.1(d).
“Ground Leases” means those Real Property Leases set forth on Schedule 1.1(v)
pursuant to which a Seller leases from a third party the underlying real
property owned by such third parties.
“Guarantor” has the meaning set forth in the preamble to this Agreement.
“Hazardous Material” means any substance, material or waste which is regulated
because of its effect or potential effect on public health or the environment,
including any substance, material, or waste defined as a “hazardous substance,”
“pollutant,” “contaminant,” “toxic chemical,”


-7-



--------------------------------------------------------------------------------







“hazardous material,” “hazardous waste,” “toxic substance” “hazardous chemical”
or “petroleum” under any Environmental Law, and including petroleum or any
fraction thereof, petroleum products, oil, gasoline, diesel, MTBE, radioactive
substances, asbestos, asbestos-containing material, radon, mercury, lead-based
paint, urea formaldehyde and polychlorinated biphenyls and any constituents or
by-products of such substances.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.
“HSR Filings” has the meaning set forth in Section 5.4(b).
“HSR Regulatory Approval” has the meaning set forth in Section 5.4(b).
“Income Tax” means any U.S. federal, state, local, or non-U.S. tax based on or
measured by reference to net income, including any interest, penalty, or
addition thereto, whether disputed or not.
“Indebtedness” means at a particular time, without duplication, (a) any
indebtedness for borrowed money or issued in substitution for or exchange of
indebtedness for borrowed money (including any unpaid principal, premium,
accrued and unpaid interest, related expenses, prepayment penalties, commitment
and other fees, reimbursements, indemnities due and all other amounts payable in
connection therewith), (b) any indebtedness or other Liability evidenced by any
note, bond, debenture or other similar instrument or debt security, (c) any
Liability arising out of interest rate or currency swap arrangements and any
other arrangements designed to provide protection against fluctuations in
interest or currency rates (valued at the termination value thereof), (d) any
reimbursement under letters of credit or similar transactions, (e) any
obligation (including accrued interest, termination fees or pre-payment
penalties) under any capital lease, (f) any guarantees on behalf of third
parties with respect to any obligation described in the preceding clauses (a)
through (e), (g) any accrued and unpaid interest owed with respect to any
obligation described in the preceding clauses (a) through (f), and (h) any fees,
expenses, premiums, penalties (including pre-payment penalties), breakage costs,
change of control payments, redemption fees or make-whole payments attributable
to or arising under the terms of any obligation described in the preceding
clauses (a) through (h).
“Indemnification Notice” has the meaning set forth in Section 8.5.
“Indemnified Party” has the meaning set forth in Section 8.5.
“Indemnifying Party” has the meaning set forth in Section 8.5.
“Indemnity Escrow Account” has the meaning ascribed to such term in the Escrow
Agreement.
“Indemnity Escrow Amount” has the meaning set forth in Section 2.5(b)(ii).
“Initial Termination Date” has the meaning set forth in Section 10.1(c).
“Insurer” means Navigators Specialty Insurance Company.


-8-



--------------------------------------------------------------------------------







“Intangible Property” has the meaning set forth in Section 2.1(k).
“intentional misconduct” means any intentional act or failure to act knowing
that such conduct would reasonably be expected to result in injury, Loss, breach
of contract or obligation or violation of Law.


“Intellectual Property” means, collectively, all intellectual property rights
arising from or associated with any of the following, whether protected, created
or arising under the laws of the United States or in any jurisdiction throughout
the world: (a) trademarks, trade names, service names and service marks, trade
dress (registered and unregistered), product names, brands, logos and other
distinctive identifications and indicia of origin used in commerce, whether
registered or existing at common law and whether in connection with products or
services, including all applications and registrations and the goodwill
connected with the use of and symbolized by any of the foregoing; (b) copyrights
(registered and unregistered), works of authorship, whether fixed or unfixed,
and any registrations and applications for any of the foregoing, including all
applications and registrations, and works of authorship, whether or not
copyrightable; (c) patents and industrial design registrations and patent
applications (including any continuations, continuations-in-part, renewals,
reissues, reexaminations and applications for any of the foregoing); (d)
websites and internet domain name registrations; (e) proprietary and/or
confidential business information, know-how, trade secrets, inventions,
discoveries, improvements, designs, technologies, processes, methods,
techniques, protocols, formulae, algorithms, compositions, industrial models,
architectures, layouts, drawings, plans, specifications, methodologies and
ideas; (f) shrink-wrap, click-wrap or similar licenses provided in connection
with off-the-shelf or pre-loaded software or online services; (g) social media
sites (Facebook, Twitter, YouTube, etc.) used by any Seller relating to the
Business; (h) computer software including source code, object code, firmware,
systems, tools, data, databases and related documentation; and (i) all other
intellectual property and interests and protections and other rights that are
associated with, similar to, or required for the exercise of, any of the
foregoing.
“Interim Closing Adjustment” has the meaning set forth in Section 6.3(b)(ii).
“Inventory” means fuel inventory, merchandise inventory (of every type and
description, including alcohol and alcoholic beverages), supplies inventory and
other consumable items not intended for retail sale, food service inventory, and
cash drawer contents (including the Petty Cash) located at the Station
Properties at the applicable CIC Conversion Date; provided, however, that
Inventory does not include any inventory that cannot be transferred pursuant to
applicable Law or any proprietary products that Sellers intend to remove prior
to the applicable CIC Conversion Date.
“Inventory Deposit Amount” has the meaning set forth in Exhibit C.
“Inventory Deposit Account” has the meaning ascribed to such term in the Escrow
Agreement.
“Inventory Value” means the aggregate value of Sellers’ Inventory determined in
accordance with Exhibit C.


-9-



--------------------------------------------------------------------------------







“IRS” means the United States Internal Revenue Service.
“Knowledge of Sellers” (or similar terms) means the actual knowledge of Robert
Segura, Charles Pettibon, Daniel Robinson and Jeff Truman, after due and
appropriate inquiry by the foregoing persons of those persons within each
Seller’s organization or who have been retained by, or have continued to provide
services to, a Seller in connection with the transactions contemplated by this
Agreement (e.g., environmental consultants) who are, in the reasonable judgment
of such foregoing persons, in position to be most familiar with the applicable
subject matter.
“Law” means any federal, state, county, district, local, foreign or other
statute, law (including common law and common law theories), act, constitution,
principle of common law, directive, resolution, by-law, code, edict,
promulgation, declaration, requirement, restriction, Permit, Order, decision,
determination, award, case law, ordinance, treaty, rule or regulation issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Entity, in each case as in effect on the
date of this Agreement.
“Lease Amendments” has the meaning set forth in Section 5.12(b).
“Lease Consent” has the meaning set forth in Section 5.8(a).
“Lease Estoppel” has the meaning set forth in Section 5.8(a).
“Lease Renewal Option Escrow Account” has the meaning ascribed to such term in
the Escrow Agreement.
“Lease Renewal Option Escrow Amount” has the meaning set forth in Section
2.8(a).
“Leased Real Properties” means all of the real property subject to a Real
Property Lease.
“Liability” or “Liabilities” means and includes any direct or indirect
liability, debt, loss, damage, adverse claim, fine, penalty or obligation
whether fixed or unfixed, known or unknown, asserted or unasserted, liquidated
or unliquidated, secured or unsecured, joint or several, absolute or contingent,
accrued or unaccrued, due or become due and whether in contract, tort, strict
liability or otherwise), and including all costs and expenses relating thereto,
whether called a liability, obligation, Indebtedness, guaranty, endorsement,
claim or responsibility or otherwise.
“Lien” means any mortgage, lien, pledge, charge, security interest or
encumbrance of any kind, including any restriction or encumbrance of any kind on
any Assets under the Valero Supply Agreement.
“Like-Kind Exchange” has the meaning set forth in Section 11.12.
“Loss” or “Losses” means all Liabilities, losses, damages, judgments, awards,
penalties and settlements, including court costs and reasonable fees and
expenses of attorneys and expert witnesses that naturally arise from or relate
to, or are the probable and reasonably foreseeable (or within the contemplation
of the Parties as of the date hereof) consequence of, the breach of this
Agreement.


-10-



--------------------------------------------------------------------------------







“LSP Escrow Account” has the meaning ascribed to such term in the Escrow
Agreement.
“LSP Escrow Amount” has the meaning set forth in Section 2.8(b).
“made available” means such documents, materials or other information available
and accessible to Buyers and their requested Representatives in the Data Room
Site on the third (3rd) Business Day immediately preceding the Effective Date,
or any date thereafter by which this Agreement requires that documents,
materials or other information must be included in the Data Room Site or
provided to Buyers.
“Material Adverse Effect” means any change, event, circumstance, development,
condition, occurrence or effect (whether or not foreseeable, known as of the
Effective Date or Closing Date or covered by insurance) having, or that would
reasonably be expected to have, either by itself or in the aggregate with
respect to all such matters, a material adverse effect on (a) the operations,
results of operations, Assumed Liabilities, Assets or the Business, taken as a
whole, or (b) the ability of Sellers to perform their respective obligations
under this Agreement or to consummate the transactions contemplated hereby,
other than any change, event, circumstance, development, condition, occurrence
or effect relating to: (i) any changes in the United States or global economy in
general as a whole; (ii) any changes in conditions affecting the industries in
which Sellers operate in general, including the demand for gasoline and
fluctuations in the price and quality of oil; (iii) any changes in financial,
banking or securities markets in general, including any disruption thereof and
any decline in the price of any security or any market index or any change in
prevailing interest rates; (iv) the identity of Buyers or any of their
Affiliates as the buyers of the Business or the announcement of this Agreement
in accordance with Section 11.1; (v) compliance with the terms of this Agreement
or actions of a Seller or any of its Affiliates that Buyers have expressly
requested or to which Buyers have expressly consented; (vi) any outbreak or
escalation of hostilities or act of terrorism involving, or any declaration of
war by, the United States; (vii) earthquakes, hurricanes, tornadoes, floods or
other natural or man-made disasters; (viii) changes in, or in the application
of, applicable Laws or accounting principles; or (ix) any failure by the
Business to meet any internal or published projections, forecasts or revenue or
earnings predictions (provided that the underlying causes of such failures
(subject to the other provisions of this definition) shall not be excluded);
provided, however, that any change, event, circumstance, development, condition,
occurrence or effect referred to in the immediately foregoing clauses (i), (ii),
(iii) and (viii) shall be taken into account in determining whether a Material
Adverse Effect has occurred or is reasonably expected to occur to the extent
that the impact of such change, event, circumstance, development, condition,
occurrence or effect has a disproportionate adverse impact on the Business,
taken as a whole, as compared to other participants in the industries in which
Sellers operate the Business.
“Material Environmental Condition” has the meaning set forth in Section 5.6(c).
“MTBE” means methyl tertiary butyl ether.
“NFA Letter” means a letter from a Governmental Entity communicating NFA Status.
“NFA Status” means either: (a) a written determination or comparable written
statement received from a Governmental Entity (including without limitation a
posting on such Governmental


-11-



--------------------------------------------------------------------------------







Entity’s website) that no further Remediation Activities are required to meet
applicable clean-up standards based on the commercial or industrial use of the
applicable Station Property on the date of the Agreement under applicable
Environmental Laws; or (b) when all necessary Remediation Activities have been
completed to meet applicable clean-up standards based on the commercial or
industrial use of the applicable Station Property on the date of the Agreement
under applicable Environmental Laws, so long as the insurance carrier that has
issued the Environmental Insurance Policy determines that coverage under the
Environmental Insurance Policy is restored as to the applicable Station
Property. It is expressly understood that “NFA Status” shall include no further
action determinations subject to Engineering and Institutional Controls that
comply in all respects with applicable Environmental Laws.
“Non-Transferred Contracts” has the meaning set forth in Section 5.12(d).
“Objectionable Disclosure” has the meaning set forth in Section 5.8(c).
“Ongoing Operations” has the meaning set forth in Section 5.16(c)(iv).
“Order” means any order, ruling, mandate, writ, injunction, judgment, verdict,
decree or arbitration award of any Governmental Entity.
“Ordinary Course of Business” means, with respect to Sellers, the ordinary
course of business of Sellers during the period from May 1, 2014 to the
Effective Date.
“Owned Real Properties” means, collectively, all of the real property set forth
on Schedule 1.1(i), together with all buildings, structures, improvements and
fixtures located thereon, and all easements and other rights and interests
appurtenant thereto, owned by one or more Sellers.
“Partial Condemnation Action” has the meaning set forth in Section 6.7.
“Party” or “Parties” means Buyers and/or Sellers, as the case may be.
“Per-Claim Deductible” has the meaning set forth in Section 8.4(a).
“Permits” means licenses, sublicenses, permits, approvals, certificates,
certifications, endorsements, qualifications, accreditations, rights, variances,
permissive uses, consents, agreements, franchises, interim licenses and other
authorizations of every nature whatsoever, in each case, issued or granted by or
obtained from Governmental Entities and renewals thereof, including appropriate
certificates of occupancy and liquor license permits.
“Permitted Liens” means (a) mechanic’s, materialmen’s, carriers’, repairers’ and
other Liens arising or incurred in the Ordinary Course of Business for amounts
that are not yet delinquent, (b) Liens for Taxes, assessments or other
governmental charges not yet due and payable as of the Closing Date or being
contested in good faith by appropriate proceedings (including any interest,
penalties or additions to any such taxes or assessments), (c) Liens granted to
any lender at the Closing in connection with any financing by Buyers of the
transactions contemplated hereby, (d) zoning, building codes and other land use
Laws regulating the use or occupancy of the Real Property or the activities
conducted thereon which are imposed by any Governmental Entity having
jurisdiction


-12-



--------------------------------------------------------------------------------







over such Real Property but excluding any material violations of any such Laws,
(e) any right, interest, Lien or title of a licensor, sublicensor, licensee,
sublicensee, lessor or sublessor under any Assumed Contract, (f) any lien or
encumbrance on the fee interest of real property covered by any Real Property
Lease, (g) any statutory lien arising in the Ordinary Course of Business by
operation of law with respect to a liability that is not yet due or delinquent,
(h) any utility company rights of way, properly recorded and insurable easements
or franchises for electricity, water, steam, gas telephone or other service or
the rights to use and maintain poles, lines, wires, cables pipes, boxes and
other fixtures and facilities in, over, under and upon any Station Property that
are included in the Assets, (i) Liens created by Buyers’ examination or
inspection of the Assets, including any entry upon any Real Property in
connection therewith, and any Permitted Real Property Encumbrances and (j)
Permitted Real Property Encumbrances.
“Permitted Real Property Encumbrances” has the meaning set forth in Section
5.8(b).
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, unincorporated organization, Governmental Entity
or other legal entity.
“Personal Property” has the meaning set forth in Section 2.1(a).
“Personal Property Leases” has the meaning set forth in Section 2.1(b).
“Petty Cash” means, with respect to each Station Property, the cash left at the
premises of such Station Property.
“Phase I ESAs” has the meaning set forth in Section 5.6(a).
“Plans” means, collectively, all site plans, architectural renderings, plans and
specifications, engineering plans, as-built drawings, floor plans and other
similar plans or diagrams, if any, which now or as of the Effective Time are
owned by any Seller and which relate to any Station Property.
“Pre-Closing Charges” has the meaning set forth in Section 6.3(b)(i).
“Preexisting Environmental Condition” means, with regard to any Station
Property, any environmental condition first occurring or existing on, at or
under such Station Property prior to the Effective Time, including Contamination
first occurring or existing prior to the Effective Time at a Station Property or
at a site other than a Station Property to or at which any of Sellers or any of
their predecessors or Affiliates disposed of or arranged for the disposal of any
Hazardous Material prior to the Effective Time.
“Proceeding” means any action, suit, claim, demand, litigation, cause of action,
assessment, hearing, proceeding, arbitration, investigation, audit, citation,
notice, right in action or mediation by or before any Governmental Entity.
“Proposal” has the meaning set forth in Section 5.5.
“Purchase Price” has the meaning set forth in Section 2.5(a).


-13-



--------------------------------------------------------------------------------







“Raymond James” means Raymond James & Associates, Inc.
“Real Property” means, collectively, all Owned Real Properties and all Leased
Real Properties.
“Real Property Leases” means the leases or similar agreements (including all
modifications, amendments and supplements thereto) pursuant to which a Seller is
a tenant, subtenant, lessee, sublessee or otherwise uses or occupies real
property owned by a third party, or the improvements located on real property
owned by a third party, as set forth on Schedule 1.1(ii).
“Rejected Property” means, collectively, the Station Properties rejected by
Buyers and removed from the Assets pursuant to the terms and conditions of this
Agreement, including Section 2.8(b), Section 5.6(c), Section 5.7(b), Section
5.7(c), Section 5.7(e), Section 5.8(a), Section 6.6(b)(ii) and Section 6.7.
“Release” has the meaning set forth in CERCLA.
“Remediation Activities” means those activities that are required to
investigate, assess, remove, remediate and/or monitor any Retained Contamination
in order to comply with all applicable Legal Requirements and all schedules,
approvals and requirements of the appropriate Governmental Entities. Except as
otherwise provided in Section 6.1, “Remediation Activities” do not include
activities that exceed what is required by applicable Governmental Entities
pursuant to applicable Environmental Law for the existing use of the subject
property.
“Remediation Site” has the meaning set forth in Section 6.1(a).
“Representatives” means, with respect to a Person, its officers, directors,
trustees, partners, members, managers, employees, consultants, financial
advisors, counsel, accountants, auditors and other agents of such Person.
“Restricted Activities” has the meaning set forth in Section 5.16(a).
“Restricted Area” has the meaning set forth in Section 5.16(a).
“Restricted Parties” has the meaning set forth in Section 5.16(a).
“Retained Contamination” means (a) all Contamination that is identified on
Schedule 1.1(vi) and (b) all Contamination that is identified after the
Effective Date and prior to Closing, including all Contamination that is
identified during Fuel Equipment Inspections or Fuel Equipment Repairs, if (i)
Governmental Entities open an incident number with respect to such Contamination
or (ii) such Contamination is excluded from coverage under the Environmental
Insurance Policy as of the effective date of the Environmental Insurance Policy.
“Schedule Supplement” has the meaning set forth in Section 5.3(b).
“SEI Fuel” has the meaning set forth in the preamble of this Agreement.


-14-



--------------------------------------------------------------------------------







“Seller” or “Sellers” has the meaning set forth in the preamble of this
Agreement.
“Seller COBRA Beneficiary” has the meaning set forth in Section 6.4(e).
“Seller Estoppel” has the meaning set forth in Section 5.8(b).
“Seller Fundamental Representations” has the meaning set forth in Section
8.1(a)(i).
“Seller General Representations” means all Seller Surviving Representations
other than the Seller Fundamental Representations.
“Seller Indemnified Parties” has the meaning set forth in Section 8.3.
“Seller Lease” has the meaning set forth in Section 6.11.
“Seller Surviving Representations” has the meaning set forth in Section
8.1(a)(i).
“Seller-Related Parties” means, collectively, each Seller and such Seller’s
subsidiaries and Affiliates and its and their respective owners,
Representatives, managers, divisions, contractors, invitees, servants,
predecessors, successors and assigns and Valero Energy Corp. and its
subsidiaries and Affiliates.
“Sellers’ Records” has the meaning set forth in Section 2.2(i).
“Site Access Agreement” has the meaning set forth in Section 6.1(a).
“SNDA” has the meaning set forth in Section 5.8(a).
“Special Warranty Deed” has the meaning set forth in Section 9.2(b).
“Standards” has the meaning set forth in Section 5.6(b)(ii).
“Station Properties” means the 79 properties owned or leased by and operated by
a Seller, as set forth on Schedule 1.1(iii).
“Straddle Period” has the meaning set forth in Section 6.3(b)(i).
“Surveys” has the meaning set forth in Section 5.7(a).
“Survival Date” has the meaning set forth in Section 8.1(a)(iii).
“Tank Owner Change Forms” has the meaning set forth in Section 6.1(f)(ii).
“Tax” or “Taxes” means (a) any and all U.S. federal, state, local, or non-U.S.
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under Code
§59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, whether computed on a
separate or consolidated, unitary or


-15-



--------------------------------------------------------------------------------







combined basis or in any other manner, including any interest, penalty, or
addition thereto, whether disputed or not, and (b) any Liability for the payment
of any amounts of the type described in clause (a) as a result of being a member
of a consolidated group for any period or being treated as a successor or
transferee by contract, statute or otherwise.
“Tax Return” means any return, declaration, report, estimate, claim for refund,
or information return or statement relating to, or required to be filed in
connection with, any Taxes, including any schedule, form, attachment or
amendment.
“Third Party Claim” has the meaning set forth in Section 8.6(a).
“Third Party Collateral” means, collectively, all collateral securing the
obligations of tenants under the Real Property Leases, including all security
deposits held by any Seller under any of the Real Property Leases.
“Third Party Leases” means the leases and similar agreements (including all
modifications, amendments and supplements thereto) pursuant to which a Seller is
a landlord, sublandlord, lessor or sublessor or otherwise grants to a third
party the right to use or occupy any Real Property, set forth on Schedule
1.1(iv).
“Title Company” means First American Title Company, National Commercial
Services, 1826 N Loop 1604 W, Suite 125, San Antonio, Texas 78248. The relevant
contact person at the Title Company for purposes of this Agreement and the
transactions contemplated hereby shall be Karen A. Young, Vice
President/Underwriting Counsel.
“Title Objection Date” has the meaning set forth in Section 5.7(a).
“Title Policy” means an owner’s policy of title insurance in favor of the
applicable Buyer insuring fee title to an Owned Real Property or leasehold title
under a Ground Lease, as applicable, being vested in such Buyer, subject only to
the Permitted Liens applicable to such property or lease, and in such form and
including such endorsements as set forth on Schedule 1.1(vii) and as may be
mutually agreed upon by such Buyer and Sellers or as otherwise may be required
to cure any title defect.
“Total Condemnation Action” has the meaning set forth in Section 6.7.
“Trade Programs” means all outstanding existing programs, practices or
arrangements that relate to trade discounts, trade promotions, marketing,
advertising, promotional sales or coupons related to, used in or that affect the
Business or the Assets.
“Transfer Taxes” has the meaning set forth in Section 6.3(a).
“Transferred Permits” has the meaning set forth in Section 2.1(e).
“Transferring Employee” or “Transferring Employees” has the meaning set forth in
Section 6.4(a).
“Union” has the meaning set forth in Section 3.14.


-16-



--------------------------------------------------------------------------------







“UST” means any one or combination of tanks, including pipes connected thereto,
that is used for the storage of Hazardous Materials and that is substantially or
totally beneath the surface of the ground.
“Valero Supply Agreement” has the meaning set forth in Section 5.10.
“WARN Act” means the Worker Adjustment and Retraining Notification Act and any
other similar applicable state or local Laws, all as amended, and the rules and
regulations promulgated thereunder.

Section 1.2    Section Headings;     Interpretation. The headings in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. When a reference is made in this
Agreement to a Section, Article or Exhibit such reference shall be to a Section,
Article or Exhibit of this Agreement unless otherwise indicated. The words such
as “herein,” “hereinafter,” “hereof,” and “hereunder” refer to this Agreement as
a whole and not merely to a subdivision in which such words appear unless the
context otherwise requires. The word “including” or any variation thereof means
“including, without limitation” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it. All words used in this Agreement shall be construed to
be of such gender or number as the circumstances require. Any capitalized terms
used in any Schedule or Exhibit but not otherwise defined therein shall be
defined as set forth in this Agreement. The preamble and recitals to this
Agreement and all Schedules and Exhibits annexed hereto or referred to herein
are hereby incorporated in and made a part of this Agreement as if set forth
herein. Any reference to any federal, state, local, or foreign statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. Any reference to “dollars” or
“$” shall mean the lawful money of the United States of America.

ARTICLE II
ASSETS AND ASSUMED LIABILITIES

Section 2.1    Sale of Assets. Upon the terms and subject to the conditions set
forth in this Agreement, at the Closing, which shall be deemed to occur
effective at the Effective Time, Sellers shall sell, convey, assign, transfer
and deliver to Buyers, and Buyers shall purchase, acquire and receive, or cause
its nominees or designees to purchase, acquire and receive, all of Sellers’
right, title and interest in, to and under the assets, properties, rights,
goodwill, going concern value, claims and businesses of every nature, kind and
description, whether tangible or intangible, real, personal or mixed, accrued or
contingent, located at the Real Property, in the case of tangible property, and
whether now existing or hereafter acquired prior to the Closing Date, primarily
related to, generated by, or used or held for use primarily in connection with
the Business, as the same shall exist on the Closing Date, whether or not
carried or reflected on or specifically referred to in any Seller’s books or
records or in the Schedules hereto, free and clear of all Liens (other than
Permitted Liens), other than the Excluded Assets, as the same may exist at the
Closing (collectively, the “Assets”), including the following:
(a)    all furniture, furnishings, leasehold improvements, fixtures, equipment
(including point of sale equipment), machinery, signs, tools, motor vehicles,
office equipment,


-17-



--------------------------------------------------------------------------------







supplies, computers, networking and other data transmission cables and wiring,
telephone numbers, mops, brooms and other cleaning supplies, crates, totes and
other items of tangible personal property (including the Equipment) used or held
for use in the operation, ownership, lease or license of the Assets or the
Business, including the items listed on Schedule 2.1(a) (collectively, the
“Personal Property”);
(b)    the leases and rental agreements in respect of leased or rented Personal
Property, including those leases and agreements listed on Schedule 2.1(b) (the
“Personal Property Leases”);
(c)    (i) the Owned Real Properties, (ii) the Third Party Leases and (iii) the
Real Property Leases, together, in each case, with all of Sellers’ right, title
and interest in and to all land, buildings, structures, easements,
appurtenances, improvements (including construction in progress) and fixtures
located thereon (if any, in the case of the Leased Real Properties) and
privileges with respect thereto;
(d)    all of the Inventory owned, used or held for use by Sellers;
(e)    to the extent legally transferable, all Permits benefiting or affecting
the Real Property, the Station Properties, any of the Assets or the Business,
including, without limitation, all Permits required by Environmental Law for the
operation of the Business, and all rights and incidents of interest therein,
including those Permits listed on Schedule 2.1(e) (collectively, the
“Transferred Permits”);
(f)    the Contracts, including all modifications, amendments and supplements
thereto, listed in Schedule 2.1(f), (together with the Third Party Leases, the
Real Property Leases and the Personal Property Leases, and excluding any
Contracts solely related to Rejected Properties (if any), the “Assumed
Contracts”);
(g)    the Petty Cash at the Station Properties;
(h)    all Documents;
(i)    all credits, deposits, advance payments (including rents), deferred
charges, claims for refunds and prepaid charges and expenses, including prepaid
rent, rights of offset in respect thereof and all retentions or holdbacks of a
Seller, including the Third Party Collateral, to the extent such items benefit
the Business and relate to periods from and after the Closing;
(j)    all telephone and facsimile numbers, post office boxes, telephone and
other directory listings and other similar property;
(k)    the goodwill and going concern value and other intangible assets, if any,
arising from or related to the Business or any of the Assets, including, without
limitation, all rights of either Seller under or pursuant to all warranties,
representations, indemnities and guaranties made by suppliers, distributors,
manufacturers and contractors to the extent relating to products sold or
services provided to either Seller in relation to the Real Property, the
Inventory, the Business or the


-18-



--------------------------------------------------------------------------------







other Assets, or to the extent affecting any Assets and similar rights; in each
case to the extent legally transferable (collectively, the “Intangible
Property”);
(l)    all claims, counterclaims, causes of action, rights or recourse of either
Seller against third parties relating to the Assets or Assumed Liabilities,
whether choate or inchoate, known or unknown, contingent or non-contingent;
(m)    all third party property and casualty insurance proceeds, and all rights
to third party property and casualty insurance proceeds, pursuant to Section 6.6
or Section 6.7;
(n)    any notes receivable owed to a Seller under any Assumed Contract; and
(o)    any other assets of Sellers identified after the Effective Date and
primarily related to, generated by, or used or held for use primarily in
connection with the Business as reasonably requested by Buyers.

Section 2.2    Excluded Assets. Notwithstanding anything to the contrary herein,
Sellers shall not sell, convey, assign, transfer or deliver to Buyers, and
Buyers shall not purchase, acquire or accept from Sellers (and the Assets shall
not include), the following assets, properties and rights (collectively, the
“Excluded Assets”):
(a)    any assets, properties and rights of Sellers listed on Schedule 2.2(a);
(b)    all Contracts to which a Seller is party other than the Assumed Contracts
(the “Excluded Contracts”);
(c)    all Trade Programs and all Contracts, agreements and arrangements related
thereto;
(d)    all Intellectual Property or rights of any nature or kind owned, licensed
or used or held of use by Sellers, including but not limited to the “Valero” or
“Corner Store” names, other trade names, service marks, trademarks, trade dress,
web sites, web pages, domain names and registrations therefor, and all items,
including signage and proprietary merchandise, bearing any of the foregoing;
(e)    funds on deposit, prepaid expenses and utility deposits under the
Excluded Contracts and any nontransferable Permits held by a Seller (including
any nontransferable liquor and beverage Permits);
(f)    accounts receivable, or the proceeds thereof, or trade receivables owed
to a Seller;
(g)    any retainers or similar funds on deposit with any professionals retained
by a Seller;
(h)    except as expressly provided in Section 2.1(l), all claims or causes of
action that a Seller may assert against any Person;


-19-



--------------------------------------------------------------------------------







(i)    except as otherwise expressly provided in this Agreement (including
Section 2.1(h)), all of Sellers’ books, records, files, employee manuals,
employee training materials, plans and other documents pertaining to the Station
Properties and Sellers’ Tax Returns and supporting documentation related
thereto, corporate franchise, stock record books, record books containing
minutes of meetings of directors, stockholders, managers or members, as
applicable, and such other records as having to do exclusively with Sellers’
corporate or limited liability company organization or capitalization
(collectively, the “Sellers’ Records”), other than environmental records
required by law to be left at the applicable Station Property;
(j)    all personnel records and other records (A) that are part of the
Documents that Sellers are required by Law to retain in their possession
(provided that copies of any such records shall be made available to Buyers at
the Closing, to the extent permitted by Law) or (B) of employees who are not
Transferring Employees;
(k)    except as expressly provided in Section 2.1(k), all intangible property
or rights of any nature or kind owned, licensed or used by a Seller;
(l)    (i) any vendor owned equipment (including racks and displays, ice
merchandise, reach-in beverage cases, ice cream cases, freezers, coffee and soft
drink equipment, change safe, bakery and food service ovens and cases,
microwaves, DVR and camera equipment and car wash equipment and supplies), (ii)
property owned by a supplier of a Seller (including backroom computer,
electronic funds transfer equipment and routers), (iii) any air and water
stands, ATM machines, lotto machines, money order machines and payphones, (iv)
any other leased, consigned or licensed property of any kind or nature, in each
case, listed in Schedule 2.2(k); provided that, for the avoidance of doubt, the
foregoing shall not diminish the leasehold or other interest under the Personal
Property Leases transferred from Sellers to Buyers pursuant to Section 2.1(b) or
(v) any of Sellers’ or their Affiliates’ proprietary network routers, computers
and other equipment used to connect to Sellers’ credit card processing system
(excluding point of sale equipment and networking or other data transmission
cables and wiring expressly included as Assets pursuant to Section 2.1(a));
(m)    except for the Petty Cash at the Station Properties, any and all cash,
cash equivalents, uncollected checks, deposits, bank deposits and accounts,
certificates of deposit, governmental obligations, marketable securities, and
all other securities and monies of Sellers;
(n)    Sellers’ drafts, deposit slips for Sellers’ bank accounts and Sellers’
bank endorsement stamps;
(o)    Sellers’ check verification devices and money order printers;
(p)    the Excluded Inventory;
(q)    any of Sellers’ rights or claims to any refunds or credits of any U.S.
federal, state, local or non-U.S. Tax (i) paid or payable by Sellers (including,
for the avoidance of doubt, pursuant to Section 6.3 and/or Section 9.4) or (ii)
relating to the Assets or the Business for any period or portion thereof ending
on or prior to the Closing Date;


-20-



--------------------------------------------------------------------------------







(r)    any notes receivable owed to a Seller under any Excluded Contract;
(s)    all reimbursements or other rights to payment to which Sellers are
entitled under any state petroleum storage tank fund or other similar fund for
any costs incurred by Sellers prior to or after the Effective Time that are
related solely to Retained Contamination or Remediation Activities;
(t)    all rights that have accrued or will accrue to Sellers under this
Agreement or any of the Ancillary Agreements;
(u)    all insurance policies of Sellers and their respective Affiliates, and
all rights to applicable claims and proceeds thereunder, other than (i) any
third party property and casualty insurance proceeds, and any rights to third
party property and casualty insurance proceeds, pursuant to Section 6.6 or
Section 6.7 and (ii) the Environmental Insurance Policy;
(v)    all Benefit Plans and all rights and assets related thereto;
(w)    all of Sellers’ rights, title and interest in, to and under all Rejected
Properties and all of Sellers’ rights, title and interests in, to and under, the
assets, properties, rights, goodwill, going concern value, claims and businesses
of every nature, kind and description, whether tangible or intangible, real,
personal or mixed, accrued or contingent, located at the Rejected Properties, in
the case of tangible property, and whether now existing or hereafter acquired
prior to the Closing Date, primarily related to, generated by, or used or held
for use primarily in connection with any of the Rejected Properties, as the same
shall exist on the Closing Date, whether or not carried or reflected on or
specifically referred to in any Seller’s books or records or in the Schedules
hereto, including any Inventory physically located at the Rejected Properties on
the Closing Date in the Ordinary Course of Business; and
(x)    the items set forth on Schedule 2.2(x) that are owned by any Person other
than Sellers or their Affiliates; provided, that such Person may agree to leave
such items at the applicable Station Property.

Section 2.3    Assumed Liabilities; Excluded Liabilities.
(a)    Upon the terms and subject to the conditions set forth in this Agreement,
at the Closing, Buyers shall assume and agree to pay, perform and discharge when
due in accordance with their respective terms only the following Liabilities of
Sellers (collectively, the “Assumed Liabilities”), and no other Liabilities:
(i)    all Liabilities under the Assumed Contracts to the extent such
Liabilities relate to periods occurring at or after the Effective Time or events
or circumstances first occurring at or after the Effective Time (provided,
however, that a Liability shall not be deemed to relate to such periods, events
or circumstances merely because a related Proceeding is brought after the
Effective Time with respect to events or circumstances occurring prior to the
Effective Time), to the extent assigned and to the extent such Liabilities do
not relate to any failure to perform, improper performance, warranty or other
breach, default or violation (or any event


-21-



--------------------------------------------------------------------------------







that with or without notice or lapse of time, or both, would constitute a
failure to perform, improper performance, warranty or other breach, default or
violation) by any Seller prior to the Effective Time;
(ii)    all Liabilities relating to the employment by any Buyer or its
Affiliates of any Transferring Employee or the engagement of any independent
contractor by any Buyer or its Affiliate, in each case first arising at or after
the Effective Time, including with respect to any Buyer’s or its Affiliates’
employment, termination of employment, employee benefit plans, compensation and
other similar arrangements of any Buyer or its Affiliates and any claims
relating thereto to the extent such claims relate solely to such Transferring
Employee’s employment with or independent contractor’s service to any Buyer or
its Affiliates and in no event shall any Buyer or its Affiliates assume any
Liabilities provided for under any Benefit Plan regardless of when made;
(iii)    all Liabilities (including Environmental Liabilities) arising from or
related to any violation of any Environmental Law to the extent first occurring
at or after the Effective Time;
(iv)    all Liabilities for Taxes relating to the Business, the Assets or the
Assumed Liabilities for any taxable period beginning on or after the Closing
Date and any other Taxes for which Buyers are expressly liable under this
Agreement;
(v)    all Liabilities (including Environmental Liabilities) arising from or
related to any Preexisting Environmental Condition, excluding only the costs and
expenses associated with the Remediation Activities, and then only until such
time as the Retained Contamination at a particular Station Property achieves NFA
Status (together with the Liabilities described in clause (iii) above, the
“Assumed Environmental Liabilities”); provided, however, that the term “Assumed
Environmental Liabilities” (A) shall not include, and Buyers do not assume, any
Liabilities (including Environmental Liabilities) of any prior owner or operator
of the Business related to Preexisting Environmental Conditions for which a
Seller is not directly or indirectly liable; and (B) shall not limit or
otherwise affect Buyers’ rights under ARTICLE VIII; and
(vi)    all other Liabilities arising out of or relating to Buyers’ ownership or
operation of the Business or the Assets to the extent such Liabilities relate to
periods occurring at or after the Effective Time or events or circumstances
first occurring at or after the Effective Time; provided, however, that a
Liability shall not be deemed to relate to such events, circumstances or periods
merely because a related Proceeding is brought after the Effective Time with
respect to events or circumstances occurring prior to the Effective Time.
(b)    The transaction contemplated by this Agreement is the purchase and sale
of assets and not a de facto merger between any of Sellers and Buyers. No Buyer
is a successor in interest to any Seller, and neither any Seller nor, except as
may be elected by Buyers with respect


-22-



--------------------------------------------------------------------------------







to certain of the Transferring Employees, any shareholder, officer, director,
manager, member or partner of any Seller, as the case may be, shall have any
continuing participation in the ownership or management of any of the Assets.
Notwithstanding any other provision of this Agreement, any Schedule or Exhibit
or any of the Ancillary Agreements to the contrary, and regardless of any
disclosure to Buyers, Sellers and Buyers agree that Buyers shall not assume and
shall not be responsible to pay, perform or discharge (and Sellers shall retain,
pay, perform or otherwise discharge without recourse to Buyers) any Liabilities
of either Seller, other than the Assumed Liabilities (collectively, the
“Excluded Liabilities”). Without limiting the generality of the foregoing,
except to the extent they expressly constitute Assumed Liabilities in Section
2.3(a), the Excluded Liabilities include, without limitation:
(i)    all Liabilities arising out of or relating to Sellers’ ownership or
operation of the Business or the Assets to the extent such Liabilities arise out
of or relate to events, circumstances or periods occurring prior to the
Effective Time;
(ii)    all Liabilities arising out of or to the extent relating to the Excluded
Assets;
(iii)    all Liabilities (A) to the extent relating to (1) any employee of any
Seller or its Affiliates who is not a Transferring Employee and (2) the
employment by any Seller or its Affiliates of any Transferring Employee arising
from, or related to events, facts or circumstances occurring prior to the
Effective Time, including with respect to any Seller’s or its Affiliates
employment, termination of employment, employee benefit plans, compensation and
other similar arrangements of any Seller or its Affiliates and any claims
relating thereto, and (B) to the extent relating to the engagement of any
independent contractor by any Seller or its Affiliates arising from, or related
to events, facts or circumstances occurring prior to the Effective Time,
including with respect to any Seller’s or its Affiliates engagement, termination
of engagement, compensation and other similar arrangements of any Seller or its
Affiliates and any claims relating thereto;
(iv)    all Liabilities for Taxes relating to the Business, the Assets or the
Assumed Liabilities for any taxable period ending prior to the Closing Date and
any other Taxes or portions thereof for which Sellers are expressly liable under
this Agreement;
(v)    all costs and expenses associated with the Remediation Activities until
such time as the applicable Retained Contamination at a particular Station
Property achieves NFA Status;
(vi)    all contractual indemnity obligations of Sellers, excluding Assumed
Liabilities under the Assumed Contracts or Transferred Permits, relating to
requirements of Environmental Law or Environmental Liabilities that Sellers have
undertaken in connection with the Business or the Real Property;
(vii)    all criminal liability of Sellers, including under Environmental Laws;


-23-



--------------------------------------------------------------------------------







(viii)    all Indebtedness of any Seller, except to the extent that any
Indebtedness is an Assumed Liability under the Assumed Contracts;
(ix)    all Liabilities of any Seller arising from or relating to any product
warranty or product liability claims relating to goods sold (including any claim
alleging damages arising out of the sale of non-temperature corrected fuel), or
services rendered, or any property damage or personal injury, whether or not
covered by insurance, occurring prior to the Effective Time;
(x)    all Liabilities under any Assumed Contracts (A) that are not validly and
effectively assigned to Buyers pursuant to this Agreement; (B) that do not
conform to the representations and warranties of Sellers contained in Section
3.11; or (C) to the extent such Liabilities arise out of or relate to events,
circumstances or periods first occurring prior to the Effective Time;
(xi)    all Liabilities arising from or related to any noncompliance prior to
the Effective Time with any Law applicable to any Seller, the Business or the
Assets;
(xii)    all Liabilities arising from or relating to any pending or threatened
Proceeding arising from, relating to or otherwise in respect of the ownership or
operation of the Business or the Assets by Sellers to the extent such Proceeding
relates to such ownership or operation prior to the Effective Time;
(xiii)    all Liabilities related to a Rejected Property; provided, however,
that this Section 2.3(b)(xiii) shall not limit the rights and remedies available
to Sellers with respect to damage, destruction of property or other casualty
events occurring on or to the Rejected Property to the extent arising from
Buyers’ or their Representatives access to, or inspection of, the Rejected
Properties and the fixtures and personal property located thereat;
(xiv)    all Liabilities arising from or relating to the dispute described in
Schedule 3.9(b)-2;
(xv)    all Liabilities arising from or relating to the asbestos-containing
materials at Station Property currently known as Corner Store #4552, as more
particularly described in Schedule 3.9(b)-1; and
(xvi)    all Liabilities of Sellers arising or incurred in connection with the
negotiation, preparation, investigation, execution and performance of this
Agreement or the Ancillary Agreements and the transactions contemplated hereby
and thereby, including, without limitation, fees and expenses of counsel,
accountants, consultants, advisers and others.

Section 2.4    Deposit. Within five (5) Business Days following the execution
and delivery of this Agreement and the Deposit Escrow Agreement, Buyers shall
deliver the aggregate sum of twenty-eight million Dollars ($28,000,000) (the
“Deposit”) by wire transfer of immediately available funds to the Title Company,
which shall be deposited in an account established


-24-



--------------------------------------------------------------------------------







pursuant to the terms of an escrow agreement, substantially in the form of
Exhibit B attached hereto (the “Deposit Escrow Agreement”), by and among the
Parties and the Escrow Agent.
(a)    At the Closing, Buyers and Sellers shall jointly instruct the Title
Company in writing of the occurrence of the Closing and instruct the Title
Company to distribute the Deposit to or at the direction of Sellers on behalf of
Buyers as a credit towards the Purchase Price.
(b)    Pursuant to the Deposit Escrow Agreement, if this Agreement is terminated
prior to the Closing, Buyers and Sellers shall jointly instruct the Title
Company in writing of the occurrence of the termination and to cause the Deposit
to be paid in accordance with Section 10.3.

Section 2.5    Purchase Price.
(a)    The aggregate consideration for the sale, assignment, transfer,
conveyance and delivery by Sellers of the Assets to Buyers shall be (i) an
aggregate purchase price (the “Purchase Price”) equal to the sum of
(A) four-hundred and eight million Dollars ($408,000,000) (the “Base Price”),
plus (B) the Actual Inventory Value, plus or minus (C) the aggregate amount of
the adjustments and prorations to be made at the Closing pursuant to Section
6.3(b), minus (D) the Assigned Drop Value of any Rejected Properties, minus (E)
any applicable adjustments to be made pursuant to Section 6.6 or Section 6.7,
other than with respect to any Rejected Properties, minus (F) any applicable
adjustments to be made pursuant to Section 5.7(b), Section 5.7(c) or Section
5.7(e) minus (G) any applicable adjustments to be made pursuant to Section
5.8(c), and plus (H) an amount equal to Sellers’ costs arising from sales taxes
on tangible personal property assessed in the State of California on the Assets
in connection with the purchase and sale of such Assets pursuant to this
Agreement that is in excess of one million Dollars ($1,000,000) and (ii) the
assumption of the Assumed Liabilities, in each case without duplication.
(b)    Subject to the terms and conditions of this Agreement, Buyers shall make,
or cause to be made, the following payments, upon payment of which, and receipt
by Sellers or their designees of amounts payable to or at the direction of
Sellers, Sellers acknowledge and agree that the Purchase Price shall be paid in
full:
(i)    Without limiting the obligations of Buyers pursuant to Section 2.4, on or
before the Closing Date, Buyers shall deposit or cause to be deposited, by wire
transfer of immediately available federal funds in accordance with the Title
Company’s written directions, with the Title Company an amount in cash equal to
(A) the Base Price, minus (B) the Deposit, plus (C) the aggregate Estimated
Inventory Value, plus or minus (D) the aggregate amount of the adjustments and
prorations to be made pursuant to Section 6.3(b), minus (E) the Assigned Drop
Value of any Rejected Properties, minus (F) any applicable adjustments to be
made pursuant to Section 6.6 or Section 6.7, other than with respect to any
Rejected Properties, minus (G) any applicable adjustments to be made pursuant to
Section 5.7(b) or Section 5.7(c), and minus (H) any applicable adjustments to be
made pursuant to Section 5.8(c), in each case without duplication. The amount in
cash so deposited with the Title Company is referred to herein as the “Closing
Date Deposit.”


-25-



--------------------------------------------------------------------------------







(ii)    On the Closing Date, (A) Buyers shall instruct the Title Company to (1)
pay to or at the direction of Sellers, by wire transfer of immediately available
federal funds in accordance with Sellers’ written directions, an amount in cash
equal to the Closing Date Deposit, minus (w) the aggregate sum of sixteen
million three-hundred and twenty thousand Dollars ($16,320,000) (the “Indemnity
Escrow Amount”), minus (x) the Inventory Deposit Amount, minus (y) the Lease
Renewal Option Escrow Amount, and minus (z) the LSP Escrow Amount, and (2)
deliver the Deposit to or at the direction of Sellers in accordance with Section
2.4(a) and (B) Buyers and Sellers shall instruct the Title Company in accordance
with Section 2.5(b)(iii) to deposit the aggregate sum of the Indemnity Escrow
Amount, the Inventory Deposit Amount, the Lease Renewal Option Escrow Amount and
the LSP Escrow Amount with the Escrow Agent.
(iii)    On the Closing Date, Buyers and Sellers shall instruct the Escrow Agent
to deposit (A) the Indemnity Escrow Amount into the Indemnity Escrow Account,
(B) the Inventory Deposit Amount into the Inventory Deposit Account, (C) the
Lease Renewal Option Escrow Amount into the Lease Renewal Option Escrow Account
and (D) the LSP Escrow Amount into the LSP Escrow Account, in each case, in
accordance with this Agreement and the Escrow Agreement. The Escrow Amounts
shall be held in escrow as trust funds and shall not be subject to any Lien,
attachment, trustee process or other judicial process of any creditor of any
Person and shall be held and disbursed solely for the purposes and in accordance
with the terms of this Agreement and the Escrow Agreement. The release of the
respective Escrow Amounts shall occur as described in the Escrow Agreement,
subject to the terms of this Agreement. In the event of any conflict between
this Agreement and the Escrow Agreement, (x) with respect to any conflict as
between the Parties and the Escrow Agent, the terms of the Escrow Agreement
shall control and (y) with respect to any conflict as between the Parties, the
terms of this Agreement shall control.

Section 2.6    Allocation.     Each Party shall allocate the Purchase Price (and
all other capitalized costs) among the Assets in accordance with Code §1060 and
the Treasury regulations promulgated thereunder (and any similar provision of
state, local or non-U.S. law, as appropriate), and shall report, act and file
Tax Returns (including IRS Form 8594) in all respects and for all purposes
consistent therewith. Without limiting the foregoing, and subject to the final
determination by each Party or each Party’s independent accounting firm, as
applicable, the Parties currently anticipate that no less than $200,000,000 will
be allocated by Sellers, on the one hand, and Buyers, on the other hand, to the
real property for purposes of the Tax Returns.

Section 2.7    Assigned Drop Value. Entirely independent of the allocation
schedule described in Section 2.6, the Parties have assigned a portion of the
gross Base Price as the value (the “Assigned Drop Value”) of each of the Station
Properties, as set forth on Schedule 2.7 attached hereto. The Assigned Drop
Values have been assigned solely for the purposes expressly described in this
Agreement, including, without limitation, for (a) making any necessary
adjustments to the Purchase Price, as further specifically described in Section
2.5, and (b) calculating the documentary stamp tax, real property transfer tax,
or any other similar tax payable as a result of the


-26-



--------------------------------------------------------------------------------







transfer of a Station Property at the Closing, and shall not be used by any
Party for any other purpose, including the filing of Form 8594, which is
governed by Section 2.6.

Section 2.8    Lease Renewal Option Escrow; LSP Escrow.
(a)    If any Lease Amendment adding the lease term renewal options specified on
Schedule 5.12(b)-1 has not been obtained, or is otherwise not in full force and
effect, as of the Closing, an amount determined in accordance with Schedule
5.12(b)-1 (the “Lease Renewal Option Escrow Amount”) shall be held in, and
released from, escrow pursuant to the terms and conditions of this Agreement
(particularly, Schedule 5.12(b)-1) and the Escrow Agreement.
(b)    If Buyers do not have the right to use or occupy and operate any Leased
Real Properties by the Closing, then an amount (the “LSP Escrow Amount”) equal
to the product of (i) 110% (expressed as a fraction), multiplied by (ii) the
aggregate amount of the Assigned Drop Values for all such Leased Real Properties
shall be deposited into the LSP Escrow Account at Closing pursuant to Section
2.5(b) and shall be held in, and released from, the LSP Escrow Account pursuant
to the terms and conditions of this Agreement and the Escrow Agreement.
Following the Closing, within three (3) Business Days following such date on
which Buyers have the right to use or occupy and operate any such Leased Real
Property in respect of which funds are held in the LSP Escrow Account, Buyers
and Sellers shall jointly instruct the Escrow Agent in writing to distribute to
or at the direction of Sellers an amount equal to the product of (A) 110%
(expressed as a fraction), multiplied by the Assigned Drop Value for such Leased
Real Property. If at the expiration of the Seller Lease, Buyers do not then have
the right to use or occupy and operate any Leased Real Properties, then all such
Leased Real Properties shall be deemed Rejected Properties, and Buyers and
Sellers shall jointly instruct the Escrow Agent in writing to distribute all
remaining funds held in the LSP Escrow Account (not otherwise subject to
distribution pursuant to a prior dated joint written instruction letter
delivered in accordance with the immediately preceding sentence) to or at the
direction of Buyers.

ARTICLE III
          REPRESENTATIONS AND WARRANTIES OF SELLERS
Sellers, jointly and severally, hereby represent and warrant to Buyers as
follows:

Section 3.1    Due Organization and Power. Each Seller is a duly formed
corporation or limited liability company, as applicable, validly existing and in
good standing under the Laws of the State of Delaware. Each Seller has all
requisite corporate or limited liability company power and authority, as
applicable, to own, operate or lease its assets and properties now owned,
operated or leased by it and to carry on the Business as now conducted. Each
Seller is duly qualified or licensed to transact business as a foreign entity,
and is in good standing, in each jurisdiction in which the ownership, operation
or lease of the Assets or the operation of the Business as now conducted makes
such qualification or licensing necessary, except where the failure to be so
qualified or licensed is not and would not reasonably be expected to be
materially adverse to the ability of such Seller to consummate the transactions
contemplated by this Agreement or the Ancillary Agreements to which it is a
party or result in the imposition of a Lien on any of the Assets.


-27-



--------------------------------------------------------------------------------








Section 3.2    Authority. Each Seller has full power and authority to execute
and deliver this Agreement and each Ancillary Agreement to be executed and
delivered by such Seller pursuant to this Agreement and to perform its
obligations hereunder and thereunder. The execution, delivery and performance by
each Seller of this Agreement and the Ancillary Agreements to be executed and
delivered by each Seller pursuant hereto and the consummation by each Seller of
the transactions contemplated hereby and thereby have been duly and validly
authorized by the board of directors or other such governing body of each
Seller. No other organizational act or proceeding on the part of any Seller is
necessary to authorize the execution, delivery or performance of this Agreement
or the Ancillary Agreements to be executed and delivered by each Seller pursuant
hereto or the consummation of the transactions contemplated hereby and thereby.
This Agreement constitutes, and when executed and delivered, the Ancillary
Agreements to be executed and delivered by Sellers pursuant hereto shall
constitute, valid and binding obligations of each Seller, as the case may be,
enforceable in accordance with their respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar Laws relating to or affecting
the enforcement of creditors’ rights generally, or by general equitable
principles.

Section 3.3    No Violation. Except as set forth in Schedule 3.3 and for such
filings as may be required under the HSR Act, neither the execution, delivery or
performance by each Seller of this Agreement or the Ancillary Agreements to be
executed and delivered by such Seller pursuant hereto nor the performance of
such Seller hereunder and thereunder and the consummation by such Seller of the
transactions contemplated hereby or thereby (i) shall conflict, breach or
violate any material Law applicable to such Seller, the Business or the Assets,
(ii) shall require any authorization, consent, qualification, Permit, Order,
declaration, filing, registration or approval by, filing with or notice to any
Governmental Entity or other third party except such that is lawfully and
validly obtained prior to the Closing, or (iii) shall breach or violate or
conflict with, or constitute a default (or an event that, with notice or lapse
of time, or both, would constitute a default) under, or shall result in the
termination, cancellation or modification that is materially adverse to Buyers
of, or accelerate the performance required by, or result in the creation or
imposition of any Liens (other than Permitted Liens) upon any of the Assets
under, (A) any term or provision of the corporate charter, bylaws, or similar
organizational documents of such Seller or (B) any Contract to which such Seller
is a party or by which such Seller is bound, including any Assumed Contract.

Section 3.4    Tax Matters.
(a)    All Tax Returns required to be filed by Sellers in respect of the Assets
on or prior to the date of this Agreement have been timely filed (taking into
account requests for extensions to file such returns). All such Tax Returns were
correct and complete in all material respects. All Taxes owed by Sellers in
respect of the Assets, whether or not shown on any Tax Return as owing, have
been paid, except for Taxes that are being contested in good faith through
appropriate proceedings. To the Knowledge of Sellers, no claim has ever been
made by an authority in a jurisdiction where a Seller does not file Tax Returns
that a Seller is or may be subject to taxation by that jurisdiction in respect
of the Assets. Each Seller has withheld and paid all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,


-28-



--------------------------------------------------------------------------------







independent contractor, creditor, stockholder, or other third party relating to
the Assets, and all Forms W-2 and 1099 required with respect thereto have been
properly completed and timely filed.
(b)    Except as set forth on Schedule 3.4(b), as of the date of this Agreement,
(A) there is no audit examination, deficiency or proposed adjustment pending or,
to the Knowledge of Sellers, proposed, asserted or assessed in writing with
respect to any Taxes due and owing and affecting the Assets, and (B) there are
no outstanding Contracts or waivers extending the statutory period of
limitations for a Tax assessment applicable to any Tax Returns relating to the
Assets with respect to a taxable period for which such statute of limitations is
still open.
(c)    Each Seller is a “United States Person” within the meaning of Section
1445 of the Code.
(d)    There are no Liens for Taxes on any of the Assets other than Permitted
Liens.
(e)    None of the Assets is an interest (other than indebtedness within the
meaning of Code Section 163) in an entity taxable as a corporation, partnership
or trust for U.S. federal income tax purposes.
(f)    None of the Assets or any property used in the Business is (i)
“tax-exempt use property” within the meaning of Code Section 168(h)(1), (ii)
“tax-exempt bond financed property” within the meaning of Code Section 168(g),
or (iii) described in Code Section 168(g)(1)(A) with respect to which any Seller
or any of its affiliates has claimed depreciation deductions in determining its
U.S. federal income tax liability.
(g)    This Section 3.4 and Section 3.13 and the related bring-down of such
representations contain the sole and exclusive representations and warranties of
Sellers with respect to Tax matters.

Section 3.5    No Litigation. Except as set forth in Schedule 3.5, there is no
Proceeding pending or, to the Knowledge of Sellers, threatened against any
Seller or Affiliate thereof in respect of the Business or affecting any of the
Assets, at law or in equity, or before or by any Governmental Entity. None of
the Proceedings set forth in Schedule 3.5 has or would, individually, reasonably
be expected to result in any loss to the Business or the Assets greater than
$100,000 or, individually or in the aggregate, otherwise have a Material Adverse
Effect. Except as set forth on Schedule 3.5, there has been and there is no
Order or letters of deficiency of any Governmental Entity outstanding against
any Seller or Affiliate thereof in respect of or affecting any of the Assets or
the Business (a) that would reasonably be expected to be binding upon any of the
Assets or the Business or any Buyer or Affiliate thereof after the Effective
Time or (b) with respect to which Sellers are not in compliance with in all
material respects, and none of Sellers is in default under any Order known to or
served upon it by any Governmental Entity relating to the Business or any of the
Assets. There is no Proceeding pending or, to the Knowledge of Sellers,
threatened, against any Seller or Affiliate thereof that in any manner
challenges or seeks to prevent, enjoin or otherwise prohibit or make illegal,
alter or delay the execution and delivery of this Agreement or any of the
transactions contemplated by this Agreement or the Ancillary Agreements.


-29-



--------------------------------------------------------------------------------








Section 3.6    Compliance with Laws. Except as set forth in Schedule 3.6,
neither Seller (i) is in violation in any material respect of any Law with
respect to its ownership, lease or operation of the Assets or the conduct or
operation of the Business, (ii) has received any currently outstanding and
unremedied written, or to the Knowledge of Sellers oral, notice of any alleged
violation of, or any currently outstanding and unremedied citation for
noncompliance with, any Law with respect to its ownership, lease or operation of
the Assets or the conduct or operation of the Business and (iii) is conducting
or has conducted the Business for the past two (2) years, in violation in any
material respect of any applicable Law (excluding in each case, all Laws
relating to Hazardous Materials and other environmental matters or Tax matters).
This Section 3.6 does not relate to Tax matters (which is the subject of Section
3.4), environmental matters (which is the subject of Section 3.8), benefits
plans (which is the subject of Section 3.13) or labor matters (which is the
subject of Section 3.14).

Section 3.7    Permits. Schedule 3.7 sets forth all material Permits that are
currently owned, held, possessed or utilized by any Seller for the ownership,
lease or operation of the Assets and the conduct and operation of the Business
as currently conducted and operated by such Seller that were issued by, or
entered into with, any Governmental Entity, including (if applicable) the
expiration dates thereof, and true and complete copies of such Permits have been
made available to Buyers. Except as set forth in Schedule 3.7 or as would not
reasonably be expected to materially impair the operation of the Business, each
Seller has all material Permits required for it to own, lease and operate the
Assets and for the conduct and operation of the Business as currently conducted
and operated by such Seller, and all such Permits are valid and in full force
and effect. Each Seller is and has been in compliance in all material respects
with all such Permits since the most recent date of granting or renewal. Sellers
have not received any written, or to the Knowledge of Sellers oral, (a)
currently outstanding and unremedied or uncured notice of suspension,
cancellation, modification, revocation, nonrenewal or termination relating to
any of such Permits or (b) notice, order, complaint or other communication
claiming the existence of any default under any of such Permits, which default
has not been cured or otherwise remedied, and to the Knowledge of Sellers no
other event has occurred that, with or without notice or lapse of time or both,
would reasonably be expected to result in the revocation, suspension, lapse or
limitation of any such material Permits. This Section 3.7 does not relate to Tax
matters (which is the subject of Section 3.4) or environmental matters (which is
the subject of Section 3.8).

Section 3.8    Environmental Matters.
(a)    Except as set forth in Schedule 3.8(a), Sellers are and for the past
three (3) years have been conducting the Business in compliance in all material
respects with all applicable Environmental Laws and Permits issued or required
pursuant to Environmental Laws, including without limitation all such
Environmental Laws and Permits relating to the registration, upgrading, testing
or maintenance of Fuel Equipment.
(b)    The Permits that are listed on Schedule 3.8(b) constitute all of the
material Permits required under Environmental Laws that are currently owned,
held, possessed or utilized by any Seller for the conduct and operation of the
Business as currently conducted and operated by such Seller, and true and
complete copies of such Permits have been made available to Buyers for


-30-



--------------------------------------------------------------------------------







their review. Each Seller holds all material Permits that are required pursuant
to Environmental Laws for the conduct of the Business as currently conducted by
such Seller, and all such Permits are valid and in full force and effect.
Sellers have not received any (a) notice of suspension, cancellation,
modification, revocation, nonrenewal or termination relating to any of such
Permits or (b) notice, order, complaint or other communication claiming the
existence of any default under any of such Permits, which default has not been
cured, and no other event has occurred that, with or without notice or lapse of
time or both, would reasonably be expected to result in the revocation,
suspension, lapse or limitation of any of such Permits.
(c)    Sellers have not received any written notice, complaint, order, citation,
demand, Claim, special notice letter, general notice letter, potentially
responsible party letter, or other information regarding any actual or alleged
material violation of Environmental Law, or any material Environmental
Liabilities or potential material Environmental Liabilities, including any
investigatory, remedial or corrective obligations, relating to the Real Property
arising under any material Environmental Law, in each case, that is either
outstanding or unresolved or that was received in the past three (3) years.
(d)    Except as disclosed in Schedule 3.8(d) or as set forth in a Phase I ESA,
to the Knowledge of Sellers, (i) no Seller has treated, recycled, stored,
disposed of, arranged for or permitted the disposal of, transported, handled, or
Released any substance, including Hazardous Materials, nor are any Hazardous
Materials located on, at, or under any Real Property, in a manner or in
concentrations or quantities that has given, gives or would reasonably be
expected to give rise to any reporting or notice obligations or Environmental
Liabilities pursuant to CERCLA or any other Environmental Law; (ii) Sellers are
conducting Remediation Activities at or relating to each Real Property in
accordance with such Environmental Laws and Permits; (iii) to Sellers’
Knowledge, Sellers have not taken any action that would be expected to limit,
prohibit or adversely affect any Buyer’s or any of their respective Affiliates’
eligibility to receive reimbursement or other funding assistance under any state
petroleum storage tank fund or other similar fund; and (iv) Sellers have, to the
extent required by all such Environmental Laws and Permits, or otherwise
necessary to perform any Remediation Activities, properly notified any owner,
tenant or occupant of property in the vicinity of any Real Property that
Hazardous Materials have, or may have, migrated onto such other Persons’
property and where necessary or otherwise desirable to perform Remediation
Activities, obtained all rights of access to such other Persons’ properties.
(e)    There is no ongoing, or, to the Knowledge of Sellers, threatened,
Proceeding (including any natural resource damage claim or claim for damage to
water sources, wells or aquifers) as a result of operations at any Real
Property, including any Proceeding arising from any alleged Release or presence
of MTBE at or from any Real Property.
(f)    Except for Environmental Reports located at the Station Properties or at
Sellers’ office located at 685 West 3rd St., Hanford, California 93230, Sellers
have made available to Buyer all Environmental Reports.
(g)    This Section 3.8 and the related bring-down of such representation
contain the sole and exclusive representations and warranties of Sellers with
respect to environmental matters, including any matters arising under
Environmental Laws.


-31-



--------------------------------------------------------------------------------








Section 3.9    Title to Assets; Liens.
(a)    Sellers have good and valid title to, or a valid leasehold interest in,
all of the Assets, and the Assets are held free and clear of any Liens other
than Permitted Liens and Liens which will be released at the Closing. The
delivery to Buyers of the Bill of Sale and other instruments of assignment,
conveyance and transfer pursuant to this Agreement and the Ancillary Agreements
will transfer to Buyers good and valid title to or a valid leasehold interest in
all of the Assets, free and clear of any Liens other than Permitted Liens.
(b)    Except as set forth on Schedule 3.9(b)-1, all buildings, improvements
(including building foundations and other structural aspects, HVAC systems,
refrigeration equipment, plumbing, sewer lines, canopies, roofs and parking
areas), machinery, equipment, and other tangible assets included as part of the
Assets, whether owned or leased, are free from patent material defects and, to
Sellers’ Knowledge, latent material defects, asbestos-containing materials and
lead, are in good operating condition and repair (subject to normal wear and
tear), and are suitable for the purposes for which they are presently used, and,
to Sellers’ Knowledge, none of such buildings, improvements, machinery,
equipment and other tangible assets is in need of maintenance or repair except
for ordinary, routine maintenance and repairs that are not material in nature or
cost. Except as otherwise disclosed in Schedule 3.9(b)-2, the Assets are not the
subject of any dispute with any Governmental Entity or third Person and are
available for immediate use in the Business as currently conducted and permit
the Business to operate in accordance with all applicable Laws. Other than with
respect to any vendor-owned or supplied Equipment set forth on Schedule
3.9(b)-2, there are no Contracts with any vendor or supplier of any Seller with
respect to the use by such Seller of any Assets that is provided by such vendor
or supplier for use by such Seller and not otherwise owned or leased by such
Seller.
(c)    Except as set forth on Schedule 3.9(c)-1, the Assets are not subject to
any restriction in any Contract, deed or, to the Knowledge of Sellers, otherwise
that would prohibit the Assets or the Business from continuing to be operated
consistent with Sellers’ past practice and that would bind such Assets on or
after the applicable CIC Conversion Date. Except as set forth on Schedule
3.9(c)-2, the Sellers operate all Station Properties 24 hours and sell alcohol.

Section 3.10    Real Property.
(a)    Each Seller identified on Schedule 1.1(i) as the owner of an Owned Real
Property is the sole owner of fee simple title to the applicable parcel of Owned
Real Property free of all Liens except Permitted Liens and Liens which will be
released at or prior to the Closing. Schedule 1.1(i) is a true, correct and
complete list of all real property owned by one or more Sellers with respect to
the conduct or operation of the Business.
(b)    Except as set forth on Schedule 3.10(b):
(i)    Other than the Real Property Leases and the Third Party Leases, there are
no leases, concessions or other Contracts granting to any Person the right to
use or occupy any Owned Real Property or, in each case, any portion thereof,
respectively, other than pursuant to an Assumed Contract.


-32-



--------------------------------------------------------------------------------







(ii)    There are no outstanding purchase and sale contracts, purchase options,
rights of first offer to purchase, rights of first refusal to purchase or rights
of repurchase of or with respect to any Owned Real Property or, in each case,
any portion thereof or interest therein, other than the rights of Buyers
pursuant to this Agreement.
(iii)    There are no Proceedings pending or, to the Knowledge of Sellers,
threatened, against any of the Real Property or, in each case, any portion
thereof or interest therein in the nature of or in lieu of condemnation or
eminent domain proceedings.
(c)    Except as set forth on Schedule 3.10(c), (i) Sellers have not entered
into, and to the Knowledge of Sellers there are no, subleases, concessions or
other Contracts granting to any Person other than a Seller, a Buyer or their
respective Affiliates, or customary access rights by the landlord thereof, the
right to use or occupy any Leased Real Property or, in each case, portion
thereof and (ii) there are no outstanding options, rights of first offer, or
rights of first refusal to purchase, or rights of repurchase or forfeiture of or
with respect to any Leased Real Property or, in each case, any portion thereof.

Section 3.11    Assumed Contracts.
(a)    Sellers have made available to Buyers true and complete copies of each of
the Assumed Contracts. Except as set forth in Schedule 3.11(a), each Assumed
Contract is a valid and binding obligation of such applicable Seller and, to the
Knowledge of Sellers, of each other party thereto, and assuming its validity
with respect to the other parties thereto, is in full force and effect and
enforceable in accordance with its terms by the applicable Seller, subject only
to applicable bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar Laws relating to or affecting the enforcement of
creditors’ rights generally, or general equitable principles. Except as set
forth on Schedule 3.11(a), (a) no Seller has received notice of any event of
default under any of the Assumed Contracts that currently remains outstanding
and uncured, nor has any Seller issued any notice of default to the other party
under any Assumed Contract alleging that such other party is in material
violation of such Assumed Contract; (b) each Seller is in compliance in all
material respects with its obligations under each Assumed Contract, including
its obligations with respect to any amounts owed by such Seller under any
Assumed Contract; (c) to the Knowledge of Sellers, no event has occurred which,
with notice or lapse of time or both, would constitute a material default by a
Seller thereunder; (d) no Seller intends, and to the Knowledge of Sellers no
counterparty has expressed an intent, to (1) terminate or otherwise modify,
amend or supplement any Assumed Contract, except in the case of modifications,
amendments or supplements to the extent necessary in connection with the
consummation of the transactions contemplated by this Agreement or (2) assert
any defenses, counterclaims or material rights of set-off; (e) except as set
forth in Schedule 3.11(a), the term of each Assumed Contract is not expired and
the parties thereto are not operating under any month-to-month or similar
arrangement that extends the term of such Assumed Contract beyond the original
term of such Assumed Contract; and (f) to the Knowledge of Sellers, each other
party to each Assumed Contract has in all material respects performed all the
obligations required to be performed by such party to date thereunder. Except as
otherwise disclosed


-33-



--------------------------------------------------------------------------------







in Schedule 3.11(a), all Assumed Contracts may be assigned by the applicable
Seller to Buyers without the consent of the other parties thereto.
(b)    Schedule 1.1(ii) sets forth a true, correct and complete list of (i) all
Real Property Leases, and (ii) all leases entered into in connection with the
Business pursuant to which a Seller is a tenant, subtenant, lessee, sublessee or
otherwise uses or occupies real property owned by a third party. Schedule
1.1(iv) sets forth a true, correct and complete list of (A) all Third Party
Leases, and (B) all leases entered into in connection with the Business pursuant
to which a Seller is a landlord, sublandlord, lessor or sublessor or otherwise
grants to a third party any right to use or occupy any real property.

Section 3.12    Intellectual Property. To Sellers’ Knowledge: (a) the conduct of
the Business as currently conducted does not infringe or misappropriate the
Intellectual Property of any Person; and (b) no Person is infringing or
misappropriating any Intellectual Property of Sellers used in connection with
the Business. Except in respect of any Intellectual Property included in the
Assumed Contracts, this Section 3.12 and the related bring-down of such
representation contain the sole and exclusive representations and warranties of
Sellers with respect to any actual or alleged infringement, misappropriation or
other violation by Seller of any Intellectual Property of any other Person.

Section 3.13    Benefit Plans.
(a)    Schedule 3.13(a) lists (i) each “employee benefit plan,” as such term is
defined in Section 3(3) of ERISA, including without limitation, each “employee
pension benefit plan” (as defined in Section 3(2) of ERISA) and each “employee
welfare benefit plan” (as defined in Section 3(1) of ERISA) and (ii) each
collective bargaining, incentive, bonus, performance award, phantom equity,
stock or stock-based arrangements, plans, or programs, employment compensation,
deferred compensation, pension, profit sharing, retirement, post-retirement,
employment, consulting, severance, termination, change in control, separation,
retention, vacation, sickness, life or other insurance, welfare, fringe benefit
and incentive bonus contract, agreement, plan, program, policy or arrangement in
which any Employee participates or to which any Employee is subject or party
(the “Benefit Plans”). With respect to each Benefit Plan, Sellers have made
available to Buyers or Buyers’ counsel, to the extent in existence as of the
date of this Agreement and otherwise applicable, a copy of such Benefit Plan,
including all amendments thereto, or a summary thereof.
(b)    There does not now exist, nor do any circumstances exist that would
reasonably be expected to result in, any liability under Title IV of ERISA,
Section 302 of ERISA or Section 412 or 4971 of the Code, in each case, that
would reasonably be expected to be a liability of Buyers following the Closing
or result in the imposition of any Lien (other than Permitted Liens) upon any of
the Assets.
(c)    Each Benefit Plan has been established, maintained and administered in
all material respects in accordance with its terms and in substantial compliance
with its terms, ERISA, the Code and any other applicable Laws governing the
Benefit Plan, except for such noncompliance or impropriety that would not
reasonably be expected to result in a material Liability of Buyers or in the
imposition of any Lien (other than Permitted Liens) upon any of the Assets.


-34-



--------------------------------------------------------------------------------







(d)    No Benefit Plan provides or has at any time provided for medical or death
benefits with respect to current or former employees of any Seller or any ERISA
Affiliate beyond termination of their employment (other than as required to
avoid an excise tax under Section 4980B of the Code).

Section 3.14    Labor Matters.
(a)    No Seller nor any of such Seller’s Affiliates is party to or bound by any
collective bargaining agreements or other agreements (each, a “Collective
Bargaining Agreement”) with any union or labor organization (each, a “Union”)
involving any employees of Sellers or their respective Affiliates employed at
the Station Properties. Except as would not reasonably be expected to be
material, individually or in the aggregate, within the past three years: (i) to
the Knowledge of Sellers, no Union or group of employees of either Seller or its
Affiliates has sought to organize any such employees for purposes of collective
bargaining and (ii) there have been no actual or, to the Knowledge of Sellers,
threatened strikes, lockouts, slowdowns, work stoppages, boycotts, picketing,
walkouts, or other forms of organized labor disruption with respect to Sellers
or their respective Affiliates and such employees.
(b)    Except as set forth on Schedule 3.14(b) or as would not reasonably be
expected to be material, individually or in the aggregate: (i) Sellers and their
respective Affiliates have been for the last two (2) years and are currently in
compliance in all material respects with all applicable Laws relating to labor
and employment at the Station Properties, including but not limited to all Laws
relating to employment practices; the hiring, background check, promotion,
assignment, and termination of employees; discrimination; equal employment
opportunities; disability; labor relations; wages and hours; hours of work;
payment of wages; worker classification, immigration; workers’ compensation;
employee benefits; working conditions; occupational safety and health; family
and medical leave; or employee terminations; data privacy and data protection
and (ii) except as would not, individually or in the aggregate, reasonably be
expected to result in any loss to the Business or the Assets greater than
$100,000 or, individually or in the aggregate, otherwise have a Material Adverse
Effect, there are no pending or, to the Knowledge of Sellers, threatened,
Proceedings, grievances, or unfair labor practice charges, against either Seller
or its Affiliates brought by or on behalf of any applicant for employment, any
current or former employee or independent contractor of either Seller or its
Affiliates, or any group or class of the foregoing, or any Governmental Entity,
in each case in respect of the Station Properties and in connection with his or
her affiliation with, or the performance of his or her duties to, Sellers or
their Affiliates, any person alleging to be a current or former employee, any
group or class of the foregoing, or any Governmental Entity, or alleging
violation of any labor or employment Laws, breach of any Collective Bargaining
Agreement, breach of any express or implied contract of employment, wrongful
termination of employment, or any other discriminatory, wrongful, or tortious
conduct in connection with the employment relationship.

Section 3.15    Broker Fees. Except as to Raymond James, Sellers or their
respective Affiliates have not paid or are not obligated to pay any fees or
commissions to any broker or finder in connection with the transactions provided
for herein or in connection with the negotiation thereof.


-35-



--------------------------------------------------------------------------------







All fees, expenses and costs of Raymond James are the responsibility of, and
shall be paid by, Sellers.

Section 3.16    Financial Statements. Sellers have delivered to Buyers true and
complete copies of the Financial Statements. The Financial Statements (a) have
been prepared from and are in accordance with the books and records of Sellers,
respectively, (b) fairly present in all material respects the results of
operations of Sellers, respectively, as of their respective dates and for the
respective periods covered thereby and (c) are correct and complete in all
material respects.



Section 3.17    Subsequent Events. Except as set forth on Schedule 3.17, since
December 31, 2015, each Seller has operated the Business in the Ordinary Course
of Business and there has not been any change, event, circumstance, development,
condition, occurrence or effect that has had or would reasonably be expected to
have, either by itself or in the aggregate with respect to all such matters, a
Material Adverse Effect.

Section 3.18    Inventory.


(a)    All Inventory consists of a quality and quantity usable and saleable in
the Ordinary Course of Business, except for obsolete items, expired items, and
items of below-standard quality, substantially all of which has been identified
as obsolete, expired or of below-standard quality and written-off or written
down to net realizable value in the calculation of the Estimated Inventory
Value. There has been no material change in inventory valuation standards or
methods with respect to the inventory since December 31, 2015. Except as set
forth on Schedule 3.18(a), no Seller holds any items of inventory on consignment
from other Persons and no other Person holds any items of inventory on
consignment from any Seller relating to the Business.
(b)    All instances of product warranty claims involving any motor fuels sold
by any Seller and involving amounts in excess of $50,000 in the aggregate that
have occurred and for which notice has been received by Sellers in connection
with the Business within the two-year period prior to the Effective Date are
listed on Schedule 3.18(b).
(c)    All motor fuel Inventory (i) is of sufficient quality and fitness that it
will be suitable for use by automotive consumers, (ii) is of merchantable
quality and (iii) meets the specifications previously furnished by Sellers to
Buyers. Such Inventory meets all applicable federal, state and local Laws,
including the rules and regulations promulgated pursuant to Section 211 of the
Clean Air Act, 40 CFR 79-Registration of Fuels and Fuel Additives and 40 CFR
80-Regulation of Fuels and Fuel Additives. Sellers have paid or will pay all
applicable state and federal Taxes required to be paid on such Inventory on or
prior to the payment due date for such Taxes for all periods ending prior to,
but not including, the CIC Conversion Date for the applicable Station Property.

Section 3.19    Material Contracts.     Schedule 3.19 sets forth a list as of
the Effective Date of all material Contracts (other than the Assumed Contracts
and any system-wide Contracts) to which any Seller is a party relating solely to
the Assets or the Business (the Contracts


-36-



--------------------------------------------------------------------------------







listed on Schedule 3.19 being collectively, the “Material Contracts”). Sellers
have made available to Buyers true and complete copies of all Material
Contracts.

Section 3.20    Powers of Attorney. There are no third parties holding a power
of attorney relating to the Real Property.

Section 3.21    Access/Sewer and Water.
(a)    All curb cuts and street openings, drive lanes, permits, easements or
licenses required for vehicular access to and from adjoining public streets or
to any parking spaces utilized in connection with the Owned Real Property are in
full force and effect, fully paid for, and shall inure to the benefit of Buyers.
To the Knowledge of Sellers, except as set forth on Schedule 3.21, there are no
plans or proposals of any Governmental Entities that would restrict or redirect
any traffic flow in a manner that would materially impact the Business at any
Real Property. All Real Property, except those set forth on Schedule 3.21, is
connected to municipal sewer and water and there are no potable water wells. To
the Knowledge of Sellers, no sewer moratorium or like order of any Governmental
Entity is in effect with respect to any of the Real Property. To the Knowledge
of Sellers, all water, sewer, electric, telephone, and storm water and drainage
facilities and all other utilities required by Law or for the normal operation
of all buildings located on each Real Property are available and are installed
across public property or valid easements to the property lines of such Real
Property, are all connected with valid permits, and are adequate to service such
Real Property for its current use.
(b)    Schedule 3.21 sets forth a list of the Real Property that utilizes a
septic system, including the location of the drain field for each such septic
system. Each such septic system is in good operating condition (subject to
normal wear and tear) and suitable for the purposes for which it is presently
used. Each such septic system is in in compliance in all material respects with
all applicable Laws.

Section 3.22    Use of Real Property. To the Knowledge of Sellers, no dry
cleaning service, or any building used in the operation of a dry cleaning
service, including services involving solely drop-off and/or pick-up, is
currently operating or for the past three (3) years has operated or existed on
any of the Real Property.

Section 3.23    Zoning. Except as set forth on Schedule 3.23, (a) no zoning Law
applicable to the Real Property prohibits (i) the Real Property from being
operated as a 24-hour convenience store or (ii) the engagement in the sale of
motor fuels and beer and wine at the Real Property, (b) to the Knowledge of
Sellers, the current operation of the Business at the Real Property does not
violate in any material respect any applicable zoning requirement and (c) to the
Knowledge of Sellers, no zoning changes are pending which would materially
restrict or otherwise impair Sellers’ operation of the Real Property, or Buyers’
operation of the Real Property after the Closing, as 24-hour convenience stores
with motor fuels and beer and wine sales.

Section 3.24    Insurance.     In connection with the operation of the Business,
Sellers maintain such insurance (a) in such amounts and against such risks as
Sellers have in good faith determined to be sufficient for the conduct of the
Business, (b) as is required under any Real


-37-



--------------------------------------------------------------------------------







Property Lease or Contract and (c) as is required by applicable Laws. Schedule
3.24 sets forth a description of all policies of insurance (including insurance
covering environmental remediation or other environmental risks) maintained by
Sellers and covering any of the Real Property, Assets or the Business. To the
Knowledge of Sellers, all such policies are legal, valid, binding and
enforceable, and in full force and effect, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
Laws relating to or affecting the enforcement of creditors’ rights generally, or
by general equitable principles. With respect to the Real Property, the Business
and the Assets, since May 1, 2014, no Seller has been denied coverage or had any
coverage cancelled, nor is any such denial or cancellation pending or, to the
Knowledge of Sellers, threatened. Certificates evidencing such policies have
been previously made available to Buyers. There is no default with respect to
any provisions contained in any such policies nor has there been any failure to
give notice of or present any claim under such policies in a due and timely
fashion, except in each case to the extent as would not materially adversely
affect Seller’s ability to enforce its insurance benefits thereunder,. No notice
of cancellation or non-renewal of any such policy has been received, and to the
Knowledge of Sellers, none of the insurance providers has any current intent to
cancel or decline to renew such policies, with such terms as may be mutually
agreed between Sellers and the applicable insurers, in the future.

Section 3.25    Affiliate Interests and Transactions. Other than Sellers or as a
result of a Person’s ownership interests in Sellers, no Person who is a
Seller-Related Party (other than Valero Energy Corp. and its subsidiaries and
Affiliates): (i) owns, directly or indirectly, or has any interest in any
material property (real or personal, tangible or intangible) used in the
Business; or (ii) is party to any currently enforceable Contract involving or
affecting the Business or any of the Assets.

Section 3.26    Bonds. Except as described in Schedule 3.26, no Seller or any of
its Affiliates maintains any surety or other bonds in connection with its
operation of the Business, and the consummation of the transactions contemplated
hereby at the Closing will not, require any surety bonds or other bonds to be
put in place by Buyers at the Closing in connection with the conduct the
Business.

Section 3.27    Facilities for Motor Fuels.     Sellers do not own or lease (in
whole or in part) or operate, and have not owned or leased (in whole or in part)
or operated during the period commencing on May 1, 2013 and ending on the
Closing Date, any terminals, pipelines, or other facilities for the storage or
transportation of motor fuels in connection with the Business, other than (a)
storage tanks located at the Station Properties at which motor fuels are sold in
the Business or (b) Station Properties leased by Sellers to third parties for
the operation of convenience stores at which motor fuels are sold at retail.



Section 3.28    No Other Representations and Warranties. Except for the
representations and warranties of Sellers contained in this Agreement (including
the Disclosure Schedules and the Schedule Supplements), in any Ancillary
Agreement or in any certificate delivered pursuant hereto or thereto by Sellers,
Buyers acknowledge and agree that the Assets are being conveyed “as-is,
where-is, with all faults” and that neither Seller nor any other Person on
behalf of


-38-



--------------------------------------------------------------------------------







either Seller makes or has made any other representations or warranties, express
or implied, directly or indirectly, or arising by operation of Law, with respect
to the Business, the Assets or Sellers’ respective businesses, operations,
assets, liabilities, conditions (financial or otherwise) or prospects, and,
absent fraud or intentional misrepresentation, Sellers hereby disclaim any other
representations or warranties in respect of the Business or the Assets
(provided, that, to the Knowledge of Sellers, Sellers have not made any untrue
statement of a material fact or omission to state a material fact necessary to
make the statements contained in the representations and warranties of Sellers
contained in this Article III (including the Disclosure Schedules and the
Schedule Supplements) not misleading). In particular, without limiting the
foregoing disclaimer, except for the representations and warranties of Sellers
contained in this Agreement (including the Disclosure Schedules and the Schedule
Supplements), in any Ancillary Agreement or in any certificate delivered
pursuant hereto or thereto by Sellers, neither any Seller nor any other Person
makes or has made on behalf of any Seller any representation or warranty to
Buyers or any of their Affiliates with respect to (a) any financial projection,
forecast, estimate, budget or prospect information relating to the Business or
Sellers or their respective businesses’, (b) any environmental studies, repair
estimates or other oral or written information presented to Buyers, their
Affiliates or Representatives in the course of their due diligence investigation
of the Business and Sellers, the negotiation of this Agreement or in the course
of the transactions contemplated hereby, (c) the condition or state of repair of
any Asset, including any condition arising in connection with the generation,
use, transportation, storage, Release, or disposal of Hazardous Materials, on
and under, above, upon, or in the vicinity of any of the Station Properties,
such as water, soil and geology, and the suitability thereof and of the Assets
for any and all activities and use which Buyers may elect to conduct thereon;
(d) the existence of any right-of-way, lease, possession, lien, encumbrance,
easements, license, reservation, or condition in connection with the Assets; (e)
the compliance of the Assets or their operation with any applicable Laws,
including compliance with any land use, Americans with Disabilities Act,
wetland, or zoning law or regulation, coastal laws, or other applicable
Environmental Laws; (f) title to or the boundaries of any Station Property or
any underlying fee simple estate; or (g) the condition or state of repair of the
Assets, including, without limitation, the operational, structural, mechanical
and engineering characteristics of the Assets or any portion or part thereof.
Neither Seller nor any other Person will have or be subject to liability or
indemnification obligation to Buyers or any other Person resulting from the
distribution to Buyers, or use by Buyers, of any projections, forecasts or other
forward-looking statements contained in other material made available to Buyers
and the Parties hereto agree that Buyers have not relied upon any such
projections, forecasts or other forward-looking statements in determining to
execute and deliver this Agreement, the Ancillary Agreements, or the
negotiations of any of the terms or conditions contained herein or therein.

ARTICLE IV
          REPRESENTATIONS AND WARRANTIES OF BUYERS
Buyers, jointly and severally, hereby represent and warrant to Sellers as
follows:

Section 4.1    Due Organization and Power. Each Buyer is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Texas. Each Buyer has all requisite corporate power and authority to own,
operate or lease its assets and properties now owned, operated or leased by it
and to carry on its business as now conducted, except where


-39-



--------------------------------------------------------------------------------







the failure to be qualified or licensed to transact business as a foreign entity
in any jurisdiction in which the ownership, operation or lease of such assets
and properties or such operation of its business is not and would not reasonably
be expected to have a material adverse effect on the ability of such Buyer to
consummate the transactions contemplated by this Agreement or the Ancillary
Agreements to which it is or will be a party.

Section 4.2    Authority. Each Buyer has full power and authority to execute and
deliver this Agreement and each Ancillary Agreement to be executed and delivered
by such Buyer pursuant to this Agreement and to perform its obligations
hereunder. The execution, delivery and performance by each Buyer of this
Agreement and each such Ancillary Agreement and the consummation by each Buyer
of the transactions contemplated hereby and thereby have been duly and validly
authorized by all necessary actions on the part of each Buyer and no other
action on the part of any Buyer is required to authorize the execution, delivery
or performance of this Agreement or the Ancillary Agreements to be executed and
delivered by each Buyer pursuant hereto or the consummation of the transactions
contemplated hereby and thereby. This Agreement constitutes, and each Ancillary
Agreement to be executed and delivered by each Buyer pursuant to this Agreement
shall constitute, valid and binding obligations of each Buyer enforceable in
accordance with their terms, except to the extent that their enforceability may
be subject to applicable bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other similar Laws relating to or affecting the
enforcement of creditors’ rights generally, or by general equitable principles.

Section 4.3    No Violation. Except for such filings as may be required under
the HSR Act, neither the execution, delivery or performance by each Buyer of
this Agreement or the Ancillary Agreements to be executed and delivered by such
Buyer pursuant hereto nor the consummation by such Buyer of the transactions
contemplated hereby or thereby (a) shall conflict, breach or violate any
material Law applicable to such Buyer, (b) shall require any authorization,
consent, qualification, Permit, Order, declaration, filing, registration or
approval by, filing with or notice to any Governmental Entity, except that which
is lawfully and validly obtained prior to the Closing, or (c) shall violate or
conflict with any term or provision of the corporate charter, bylaws, or similar
organizational documents of such Buyer.

Section 4.4    Broker Fees. None of Buyers nor any of their respective
Affiliates has paid or is obligated to pay any fees or commissions to any broker
or finder in connection with the transactions provided for herein or in
connection with the negotiation thereof.

Section 4.5    No Litigation. There is no Proceeding pending or, to Buyers’
knowledge, threatened against Buyers that challenges or seeks to prevent, enjoin
or otherwise prohibit or make illegal, alter or delay the transactions
contemplated by this Agreement or the Ancillary Agreements.

Section 4.6    Financial Capacity. Buyers have sufficient cash on hand or other
sources of immediately available funds to enable it to make payment of the
Purchase Price and any other amounts due by Buyers hereunder, and to consummate
the transactions contemplated by this Agreement. Buyers acknowledge that their
obligations under this Agreement are not subject to a financing contingency.


-40-



--------------------------------------------------------------------------------








Section 4.7    Industry Experience; Disclaimer. Buyers have significant
experience in the industry in which the Business operates. Buyers specifically
acknowledge and agree that: (a) in making its decision to enter into this
Agreement and to consummate the transactions contemplated hereby, Buyers have
relied solely upon the express representations and warranties of Sellers set
forth in this Agreement (including the Disclosure Schedules and the Schedule
Supplements), in any Ancillary Agreement or in any certificate delivered
pursuant hereto or thereto by Sellers; and (b) absent fraud or the intentional
misrepresentation of any Seller, Buyers have not relied upon any representation
or warranty, express or implied, as to any Seller, the Business, the Assets or
the operations or financial results of the same, or this Agreement, except as
expressly set forth in this Agreement (including the Disclosure Schedules and
the Schedule Supplements), in any Ancillary Agreement or in any certificate
delivered pursuant hereto or thereto by Sellers.

Section 4.8    No Other Representations and Warranties. Except for the
representations and warranties of Buyers contained in this Agreement, in any
Ancillary Agreement or in any certificate delivered pursuant hereto or thereto
by Buyers, absent fraud or intentional misrepresentation, Buyers hereby disclaim
any other representations or warranties of Buyers in respect of Buyers or the
transactions contemplated hereby.

ARTICLE V
             COVENANTS PRIOR TO FINAL CIC

Section 5.1    Access to Information; Confidentiality.
(a)    Access to Information. Each Seller shall, during the period commencing on
the Effective Date and ending on the Closing Date, furnish or cause to be
furnished to Buyers and their Representatives, at reasonable times and upon
reasonable notice, (i) such access, during normal business hours, to the Assets,
including the Real Property, as Buyers from time to time reasonably request, all
in accordance with Section 5.9, and with due regard to minimizing disruption of
the conduct of the Business, (ii) such access to the books, accounts, records,
Contracts and other information and data (including data in the possession of
such Seller’s respective independent public accountants) of the Business as
Buyers from time to time reasonably request and (iii) provided that there is no
undue interference with their job duties, such access to Sellers’ officers,
managers, directors, employees, store managers, territory managers, agents and
Representatives as Buyers from time to time reasonably request for such purposes
as Buyers deem reasonably necessary in connection with the consummation of the
transactions contemplated by this Agreement, which purposes may include (A)
interviewing Employees to evaluate whether to make offers of employment to any
such Employees in accordance with Section 6.4, (B) discussing with one or more
store managers or other personnel of the Business the possibility of becoming a
commissioned marketer or other operator of the Business, (C) discussing with one
or more commissioned marketers or other third parties the possibility of
becoming commissioned marketers or other operators of Station Properties, and
(D) obtaining assistance from Sellers’ personnel in connection with Buyers’
converting certain of the Station Properties into non-company operated sites in
accordance with Section 6.11; provided, however, that any environmental
investigation, testing, sampling or analysis shall be conducted in accordance
with the terms of, and subject to the limitations set forth in, Section 5.6.
Notwithstanding the foregoing or anything contained herein to the contrary,
Buyers and their


-41-



--------------------------------------------------------------------------------







authorized Representatives shall not be permitted or entitled to examine any
materials without Sellers’ prior written consent, if either (A) such materials
are protected by the attorney-client privilege, work product doctrine or other
similar privilege or doctrine and such examination could, in Sellers’ opinion
based on reasonable advice of counsel, cause the loss of such privilege or
protection or (B) such examination could contravene any Law, fiduciary duty or
binding agreement entered into prior to the Effective Date, except that Sellers
shall use commercially reasonable efforts to provide such materials in a manner
that does not cause the loss of attorney-client privilege, work product doctrine
or other similar privilege or doctrine or the contravention of any Law,
fiduciary duty or binding agreement; provided that, for the avoidance of doubt,
the final determination whether, after the use of commercially reasonable
effort, disclosure could result in a the loss of attorney-client privilege, work
product doctrine or other similar privilege or doctrine or the contravention of
any Law, fiduciary duty or binding agreement shall be determined by Sellers in
their reasonable discretion. All investigations and due diligence conducted by
Buyers or any of their Representatives shall be coordinated with Sellers, except
as otherwise provided herein, and Sellers shall authorize and direct the
appropriate representatives of Sellers to cooperate with Buyers in their
investigation of the Business and, subject to the restrictions herein contained,
to discuss matters involving Business of Sellers as the case may be, with
Representatives of Buyers. Until the Closing occurs or this Agreement is
terminated in accordance with its terms, Sellers shall prepare and deliver to
Buyers true and complete copies of monthly detailed profit and loss reports with
respect to the Business on or prior to the fifteenth (15th) Business Day after
each month end. Each of such profit and loss reports shall be (x) in the same
form and include the same level of detail as the unaudited profit and loss
report of the Business for the latest twelve months ended February 29, 2016 that
Sellers have made available to Buyers, (y) correct and complete in all material
respects and (z) prepared in accordance with the books and records of Sellers
pertaining to the Business. No information provided to or obtained by any Buyer
pursuant to this Section 5.1(a) or otherwise shall limit or otherwise affect the
remedies available hereunder to any Buyer (including any Buyer’s right to seek
indemnification pursuant to ARTICLE VIII, or the representations or warranties
of, or the conditions to the obligations of, the Parties.
(b)    Confidentiality. All of the information provided pursuant to this Section
5.1 or otherwise in connection with the consummation of the transactions
contemplated hereby shall be treated as confidential information pursuant to the
terms and for all purposes of the Confidentiality Agreement. If this Agreement
is, for any reason, terminated prior to the Closing, the Confidentiality
Agreement shall continue in full force and effect in accordance with its terms.
Effective upon the Closing, the Confidentiality Agreement shall terminate
automatically without further action by the Parties. Without limiting the
obligations of the parties pursuant to the Confidentiality Agreement, until the
Closing, each Party hereby covenants and agrees to keep, and to cause its
Affiliates and Representatives to keep confidential and use only in connection
with the transactions contemplated by this Agreement and the Ancillary
Agreements all proprietary information and data, whether written or oral,
obtained by it from the other Parties or its Affiliates or Representatives
relating to such other Parties, the Business, the Assets or the transaction
contemplated hereby or thereby, including, without limitation, the terms and
conditions of this Agreement; provided, however, that, notwithstanding the
foregoing, it is acknowledged and agreed that each Party may disclose such
information or data to (i) its Representatives that need to receive such
information in connection with the consummation of the transactions contemplated
by this Agreement, so long as any such


-42-



--------------------------------------------------------------------------------







Representatives to whom disclosure is made shall also agree to keep all such
information confidential in accordance with the terms hereof or (ii) any
Governmental Entities or other Persons in order to obtain any required consent
or approval from such Persons pertaining to any of the transactions contemplated
hereunder, (iii) any Governmental Entities as required by an applicable Law,
provided that in such event such Party will provide as much prior notice as
possible of such disclosure to the other Parties, exercise all commercially
reasonable efforts to preserve the confidentiality of the confidential
information, including, without limitation, reasonably cooperating with the
other Parties (at the other Parties’ sole expense) to obtain an appropriate
order or other reliable assurance that confidential treatment will be accorded
such information or data by such Governmental Entity and shall disclose only
that portion of the confidential information which such Parties are legally
required to disclose, or (iv) as otherwise expressly contemplated by this
Agreement.

Section 5.2    Conduct of Business Pending the Closing. From the date of this
Agreement until the earlier to occur of the Closing or the termination hereof,
except as expressly required or contemplated by the transactions contemplated by
this Agreement or the Ancillary Agreements, or otherwise consented to by Buyers
in writing, each Seller shall:
(a)    operate the Business in the Ordinary Course of Business;
(b)    use commercially reasonable efforts to keep the Business and Assets
substantially intact, including the present operations, physical facilities,
working conditions, and relationships with dealers, vendors, suppliers,
customers and Governmental Entities;
(c)    operate the Business and own and use the Assets in compliance, in all
material respects, with all applicable Laws;
(d)    not sell, lease or otherwise transfer or dispose of any of the Assets,
except for the sale of Inventory in the Ordinary Course of Business;
(e)    maintain all qualifications of such Seller (including Permits) which are
required for it to own the Owned Real Properties or to lease the Leased Real
Properties or to carry on the Business in accordance with Section 5.2(a);
(f)    maintain, in a manner consistent with applicable Laws and past practices,
all Personal Property (including the Equipment and any improvements to the Owned
Real Property or, to the extent of the obligation of a Seller under the
applicable Real Property Lease, the Leased Real Property, including roofing and
other structural aspects) in good working condition and repair (ordinary wear
and tear excepted) sufficient to operate the Business as presently operated by
such Seller;
(g)    except as set forth on Schedule 5.2(g), (i) use commercially reasonable
efforts to maintain the Assumed Contracts in full force and effect, (ii) perform
in all material respects its obligations thereunder and (iii) not enter into any
agreement or other arrangements to extend, modify or renew any Assumed
Contracts;
(h)    use commercially reasonable efforts to preserve all rights, privileges,
franchises and other authority adequate for the conduct of the Business as
currently conducted;


-43-



--------------------------------------------------------------------------------







(i)    except, in each case, in the Ordinary Course of Business, as required by
a previously existing written agreement, as required by Law or as set forth on
Schedule 5.2(i), not (i) grant any Employee any loan or increase in wages,
salary, commissions, bonuses, severance, termination payments, pension or other
compensation, increase in benefits, or accelerate the vesting or payment of any
compensation or benefits for any Employee or (ii) enter into any employment
arrangements with any Employee;
(j)    continue to conduct physical counts of all non-motor fuels Inventory in
the Ordinary Course of Business at each retail store included in the Assets;
(k)    not enter into any agreements, programs or other arrangements with any
other Person relating to the Business other than in the Ordinary Course of
Business (it being understood and agreed that (A) any arrangement containing any
limitation or restriction of any nature on the ability of the Business to
operate or compete, including exclusivity provisions, non-competition
provisions, non-solicitation provisions or any other restrictive covenant, (B)
any arrangement containing or granting most favored nations or similar pricing
provisions or (C) any action that would result in increased Liabilities to third
parties under an Assumed Contract or otherwise, shall be deemed not to be in the
Ordinary Course of Business for purposes of this subsection);
(l)    not cancel or waive any material Claims or rights related to the Business
or commence any material Proceedings relating to the Business;
(m)    not pledge or mortgage any of the Assets or subject any of the Assets to
any Lien of any nature whatsoever, other than Permitted Liens;
(n)    use commercially reasonable efforts to maintain the Assets in the
substantially the same operating condition and repair existing as of the date of
this Agreement, ordinary wear and tear excepted;
(o)    not relocate any of the Assets to a location other than at the Station
Property at which such Assets are customarily located in the Ordinary Course of
Business;
(p)    maintain the books, accounts and records (financial, Inventory, repair
and maintenance and otherwise) of the Business in the Ordinary Course of
Business;
(q)    use commercially reasonable efforts to maintain in full force and effect
without modification all material insurance policies relating to the Business,
the Assets or the Assumed Liabilities, except as required by applicable Law;
(r)    pay or cause to be paid the debts, Taxes and other obligations of the
Business when due;
(s)    not extend credit in the sale of Inventory or otherwise, other than in
the Ordinary Course of Business;
(t)    not (i) increase Inventory in an amount not in the Ordinary Course of
Business, (ii) except for Sellers’ private-label Inventory, fail to replenish
Inventory in the Ordinary


-44-



--------------------------------------------------------------------------------







Course of Business or (iii) make any commitment in excess of the normal,
ordinary and usual requirements of the Business, consistent with the past
practice methodologies customarily used by Sellers for determining such needs,
or at any price in excess of the then usual current market price or upon terms
and conditions more onerous to the Business than those consistent with past
practices of Sellers;
(u)    not (i) make, change or revoke any material Tax election, settle or
compromise any material Tax claim or Liability or enter into a settlement or
compromise, or change (or make a request to any taxing authority to change) any
material aspect of its method of accounting for Tax purposes, or (ii) prepare or
file any Tax Return (or any amendment thereof) unless such Tax Return shall have
been prepared in a manner consistent with past practice and Sellers shall have
provided Buyers a copy thereof (together with supporting papers) at least three
(3) Business Days prior to the due date thereof;
(v)    not materially change or modify its credit, collection, or payment
policies, procedures, or practices, including fail to pay or delay payment of
payables or other liabilities, with respect to the Business;
(w)    not liquidate, dissolve, consolidate or merge (or be merged or
consolidated) with or into any other Person; and
(x)    not authorize, contract, commit or otherwise agree whether in writing or
otherwise to take any of the actions set forth in clause (c) or clauses (j)-(w)
of this Section 5.2.

Section 5.3    Notice of Certain Events; Supplemental Disclosures.
(a)    From and after the Effective Date until the Closing, (i) Buyers, on the
one hand, and Sellers, on the other hand, shall promptly notify each other in
writing of (A) any change, event, circumstance, development, condition,
occurrence or effect of which it becomes aware that has had or could reasonably
be expected to have a Material Adverse Effect or will or is reasonably likely to
result in any of the conditions set forth in ARTICLE VII becoming incapable of
being satisfied, (B) any written notice or other written communication from any
Person alleging that the consent of such Person is or may be required in
connection with the transaction contemplated by this Agreement, and (C) any
written notice or other written communication from any Governmental Entity in
connection with the transactions contemplated by this Agreement, and (ii)
Sellers shall promptly notify Buyers in writing of (A) any notice of default,
non-compliance, proposed amendment or proposed renewal that was received or sent
by any Seller or Affiliate thereof from and after the Effective Date under any
Assumed Contract and/or any material Permit and (B) any Proceedings commenced
or, to Sellers’ Knowledge, threatened against, relating to or involving or
otherwise affecting the Business, the Assets or the Assumed Liabilities that, if
pending on the Effective Date, would have been required to have been disclosed
pursuant to Section 3.5 or that relates to the consummation of the transactions
contemplated by this Agreement. Any Party’s receipt of information pursuant to
this Section 5.3(a) shall not operate as a waiver or otherwise affect any
representation, warranty or agreement given or made by such Party in this
Agreement, or any rights or remedies of such Party hereunder, and shall not be
deemed to amend or supplement the Disclosure Schedules.


-45-



--------------------------------------------------------------------------------







(b)    From time to time prior to the Closing, Sellers shall promptly supplement
or amend Sellers’ Disclosure Schedules with respect to any fact, matter or
circumstance hereafter arising, which, if existing, occurring or known at the
Effective Date, would have been required to be set forth or described in the
Disclosure Schedules (each, a “Schedule Supplement”). Any such Schedule
Supplements shall not be deemed to amend or modify the representations and
warranties made by Sellers for purposes of Buyers’ closing conditions set forth
in Section 7.1 and Section 7.3, Buyers’ rights to termination under Section 10.1
or Buyers’ right to indemnification under ARTICLE VIII with respect to such
Schedule Supplements, which conditions, termination rights and indemnification
rights shall be the same as would have existed had such Schedule Supplements not
been delivered.

Section 5.4    Efforts; Filings.
(a)    Under the terms and subject to the conditions of this Agreement
(including Section 5.6, Section 5.8, Section 5.11 and Section 5.12), except as
otherwise expressly provided herein, each Buyer and each Seller shall (and shall
cause its Affiliates to) use its respective commercially reasonable efforts to
take, agree to take, or cause to be taken, any and all actions and to do, or
cause to be done, any and all things necessary, proper or advisable under any
Law or otherwise, so as to, as promptly as practicable, consummate Buyers’
purchase, and Sellers’ sale, of the Assets and the other transactions
contemplated by this Agreement and the Ancillary Agreements, including (i)
defending against any Proceeding challenging this Agreement or the consummation
of the transactions contemplated hereby, (ii) seeking to have any Order entered
or imposed by any court or other Governmental Entity that is not yet final and
non-appealable vacated or reversed, (iii) cooperating with the other Parties to
obtain all actions, non-actions, approvals, clearances, waivers, consents,
Permits, approvals, authorizations, licenses, qualifications and Orders from, or
filing or registration with or notice to, Governmental Entities as are necessary
for the consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements and (iv) refrain from taking any actions that would
reasonably be expected to materially impair, delay or impede the Closing;
provided, however, that (x) Sellers, together with their Affiliates, shall not
be required to commence or participate in any litigation or offer or grant any
material accommodation (material or otherwise) to any third Person and (y) no
Party shall be required to waive any of the conditions set forth in ARTICLE VII.
For the avoidance of doubt, this Section 5.4(a) shall not be applicable to HSR
Regulatory Approval, which is specifically addressed by Sections 5.4(b), 5.4(c)
and 5.4(d).
(b)    Each of Sellers and Buyers shall use commercially reasonable efforts to
not cause or, with respect to its controlled Representatives permit, any act or
omission to act that would reasonably be expected to cause any of the
representations and warranties of Sellers or Buyers, respectively, contained
herein not to be true and correct in any material respect if such
representations and warranties were made immediately after such act or failure
to act, in either case so as to cause the failure of any condition to the
Closing set forth in either Section 7.1 or Section 7.2, in the case of Sellers,
or Section 7.1 or Section 7.3, in the case of Buyers, respectively, to be
satisfied.
(c)    Buyers and Sellers acknowledge that the transactions contemplated by this
Agreement may require filings with the FTC and the Antitrust Division under the
HSR Act. Without limiting the generality of Section 5.4(a), each of Buyers and
Sellers shall use its commercially


-46-



--------------------------------------------------------------------------------







reasonable efforts to obtain any action, non-action, approval, authorization,
clearance, Order, Permit, consent, approval or waiver of all Governmental
Entities required to consummate the transactions contemplated by this Agreement
under the HSR Act (each, a “HSR Regulatory Approval”). In connection with the
HSR Regulatory Approval, Buyers and Sellers shall each, subject to applicable
Law: (i) as promptly as required by applicable Law, but in any event no later
than ten (10) Business Days from the Effective Date, make all filings or
registrations with, notification to, or authorization, consent or approval of
any Governmental Entity required in connection with the execution, delivery and
performance of this Agreement and the Ancillary Agreements by such Party on its
own behalf pursuant to the HSR Act (“HSR Filings”), reasonably necessary or
advisable for such Party to make in connection with the HSR Regulatory Approval,
and thereafter promptly make any other submissions and responses required of
such Party under any applicable Law with respect to the transactions
contemplated by this Agreement and the Ancillary Agreements; (ii) furnish all
information reasonably required for any HSR Filings to be made pursuant to any
applicable Law by any other Parties hereto in connection with the transactions
contemplated by this Agreement and the Ancillary Agreements; (iii) act in good
faith and reasonably cooperate with each other Parties in connection with any
HSR Filings (including, by providing copies of all such HSR Filings to outside
counsel for a non-filing Party and, if requested by such other Party, to
consider all reasonable additions, deletions or changes suggested by such other
Party); (iv) if permitted, keep each other Party informed in all material
respects of any material communication received by such Party from, or given by
such Party to, any Governmental Entity and of any material communication
received or given in connection with any proceeding by a private party, in each
case, relating to the transactions contemplated by this Agreement and the
Ancillary Agreements; (v) to the extent permitted by applicable Laws, provide
each other Party with prior notice of any proposed understanding, undertaking or
agreement with, any Governmental Entity regarding any such HSR Filings; (vi)
reasonably consult and cooperate with each other Party in connection with any
analyses, appearances, presentations, memoranda, briefs, arguments, opinions and
proposals submitted by or on behalf of any Party in connection with proceedings
relating to or arising out of such HSR Filings; and (vii) unless prohibited by
any Governmental Entity, shall give prior notice of any meeting or conversation
with such Governmental Entity in respect of any such HSR Filings or any
investigations or other inquiries relating thereto and, unless prohibited by
such Governmental Entity, the opportunity to attend or participate in such
meeting or conversation; provided, however, that, notwithstanding anything to
the contrary contained herein, information and materials may be redacted or
withheld (1) to the extent that such information and materials concern or refer
to matters other than the Business or the transactions contemplated by this
Agreement and (2) as necessary to comply with contractual arrangements. Sellers
shall bear and pay any and all filing fees required to be paid by Sellers or
Buyers under the HSR Act. Except as stated in the preceding sentence, Sellers
and Buyers shall each bear their own costs and expenses incurred in connection
with the preparation and filing of all materials and information filed or
provided under the HSR Act.
(d)    In furtherance and not in limitation of the covenants of the Parties
contained in Section 5.4(a) and Section 5.4(b), each Party shall use its
commercially reasonable efforts to resolve objections, if any, as may be
asserted with respect to the transactions contemplated by this Agreement and the
Ancillary Agreements under the HSR Act or any other antitrust Law, including
agreeing to any terms, conditions or modifications with respect to obtaining the
expiration or termination of any waiting period or any consents, Permits,
waivers, approvals, non-actions,


-47-



--------------------------------------------------------------------------------







clearances, authorizations or Orders in connection with the consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements).
(e)    Notwithstanding anything herein to the contrary, in no event shall this
Section 5.4 require, or be construed to require, any Buyer or its Affiliates to,
or to offer to, propose or agree to: (i) sell, hold, divest, discontinue or
limit, before or after the Closing Date, any assets, businesses or interests of
such Buyer or any of its Affiliates or any of the Assets, other than the
divestiture of any such assets, businesses or interests that Buyers determine,
in their reasonable discretion, would have an immaterial effect on the business
of such Buyer or Affiliate; (ii) any undertakings or conditions relating to, or
changes or restrictions in, the operations of any such assets, businesses or
interests which, in either case, could reasonably be expected to result in a
material adverse effect or materially and adversely impact the economic or
business benefits to such Buyer of the transactions contemplated by this
Agreement; or (iii) any material modification or waiver of the terms and
conditions of this Agreement.

Section 5.5    Exclusivity. During the period commencing on the Effective Date
and expiring on the earlier to occur of the Closing or the date on which this
Agreement is terminated, Sellers shall not, and shall not permit any of their
respective Affiliates or Representatives to, directly or indirectly, encourage,
initiate, solicit, make, respond to (other than to decline), continue, discuss
with or provide information or negotiate the terms of any inquiry, offer or
proposal (each, a “Proposal”) from or to any Person (other than from or to any
Buyer or its Affiliates and Representatives), or enter into any agreements or
other instruments (whether or not binding) relating to any acquisition of direct
or indirect control of the Business, any purchase of any of the Assets (other
than Inventory in the Ordinary Course of Business), or any change-of-control or
business combination or similar transaction involving the Business or the
Assets, including any merger, consolidation, acquisition, purchase,
re-capitalization or other transaction that would have a similar result as the
transactions contemplated by this Agreement. Each Seller shall (and shall cause
its Affiliates and Representatives to) promptly cease and cause to be terminated
any activities, discussions or negotiations conducted before or on the Effective
Date with any Person other than any Buyer or its Affiliates and Representatives
with respect to any Proposal or potential Proposal. Sellers shall immediately
communicate to Buyers the existence and material terms of any Proposal which any
of them may receive after the Effective Date. Each Seller agrees that the rights
and remedies for noncompliance with this Section 5.5 shall include having such
provision specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed that any such breach or threatened breach shall
cause irreparable injury to Buyers and that money damages would not provide an
adequate remedy to Buyers.

Section 5.6    Environmental Matters.
(a)    Environmental Site Assessments. The Station Properties have been and are
being used by Sellers and their respective predecessor(s) in title as retail
gasoline service stations and convenience stores. Prior to the date of this
Agreement, Sellers, at their sole expense, caused The Vertex Companies, Inc.
(“Environmental Consultant”) to perform a Phase I environmental assessment of
each Station Property (collectively, the “Phase I ESAs”). Sellers have made
available to Buyer true and correct copies of all Phase I ESAs, subject to
Buyers’ agreement to maintain confidentiality and return all such Phase I ESAs
to Sellers if this Agreement is terminated. Such


-48-



--------------------------------------------------------------------------------







Phase I ESAs have been provided to Buyers without any representations or
warranties of any nature as to their accuracy, completeness or reliability.
Sellers shall assure that the Environmental Consultant prepares a letter in a
form reasonably acceptable to Buyers, extending reliance on the Phase I ESAs to
Buyers, subject to the limitations on liability contained in that letter and the
Phase I ESAs themselves. The cost of the Phase I ESAs shall be paid by Sellers.
Buyers acknowledge and agree that, except as provided in Section 5.6(b), Sellers
shall not be required, and Buyers shall not be permitted, to perform any other
environmental testing, investigation, sampling or analysis on the Station
Properties prior to the Closing.
(b)    Fuel Equipment Inspections and Repairs.
(i)    As promptly as reasonably practicable after the Effective Date, Sellers,
shall engage the services of Tanknology, Inc. and/or another contractor mutually
acceptable to the Parties (the “Fuel Equipment Contractors”), to conduct with
respect to the Fuel Equipment located on or under each Station Property, and in
accordance with the protocols set forth in Schedule 5.6(b)-1, (i) a visual
inspection of such Fuel Equipment, including under-dispenser containers or
dispenser pans (UDC’s), STP and overfill sumps, dispensers, and vapor recovery
equipment, and (ii) a test of such Fuel Equipment, including testing of
underground storage tanks, lines, leak detectors, automatic tank gauges and
cathodic protection testing, if any, which tests and inspections are described
on Schedule 5.6(b)-2 (collectively, the “Fuel Equipment Inspections”). Sellers
shall instruct the Fuel Equipment Contractors to distribute their final reports
for each Station Property to Buyers promptly upon completion, subject to Buyers’
agreement to maintain confidentiality and return all such reports to Sellers if
this Agreement is terminated. Sellers shall arrange to have their environmental
representative at each Station Property when the testing is conducted in order
to make any minor repairs or adjustments required in order to complete the
tests. In addition, Sellers shall, at their expense, make any repairs necessary
to permit the Fuel Equipment Inspections described in Schedule 5.6(b)-2 to be
properly conducted. Sellers shall arrange to have the Fuel Equipment Inspections
performed in accordance with the timetable set out in Schedule 5.6(b)-2, it
being understood by the Parties that some of the Fuel Equipment Inspections will
be performed after Closing.
(ii)    If the Fuel Equipment Inspections, or inspections conducted pursuant to
Section 5.6(b)(i), disclose any leaks, cracks, damage or improper installation,
maintenance or repair in, to or with respect to the Fuel Equipment that requires
Fuel Equipment Repairs in order to comply with applicable Laws and/or
manufacturer specifications or nationally recognized standards (i.e., PEI, STI,
NFPA30 or PCI) (the “Standards”), the Fuel Equipment Contractors shall promptly
advise the Parties and provide an estimate of the Fuel Equipment Repair Costs.
Sellers shall promptly, at their expense, complete any material Fuel Equipment
Repairs (i.e., repair any identified problems that, absent immediate repair,
could result in Contamination or require tank replacement), provided that Buyers
shall reimburse Sellers for the first $100,000, in the aggregate, of any such
Fuel Equipment Repairs upon receipt by Buyers of documentation of Sellers’
reasonable out-of-pocket expenses. Sellers shall


-49-



--------------------------------------------------------------------------------







use their commercially reasonable efforts to complete such Fuel Equipment
Repairs prior to the Closing Date, except for Station Properties where Fuel
Equipment Inspections are first conducted after the Closing Date; for these
Station Properties, Fuel Equipment Repairs will be performed as promptly as is
reasonably practicable. Sellers shall ensure that all Fuel Equipment Repairs are
completed with oversight from, and consultation with, Buyers in accordance with
Buyer’s protocols set forth on Schedule 5.6(b)-1 and in such a manner that the
repaired Fuel Equipment complies with applicable Laws and/or Standards, and
Sellers shall cause the repaired Fuel Equipment (or the affected component) to
be re-tested and, if necessary, re-certified as to tightness, by the Fuel
Equipment Contractors. If the Parties reasonably determine that a Fuel Equipment
Inspection or Fuel Equipment Repairs cannot be completed prior to the Closing,
Sellers shall be responsible for completing any such post-Closing Fuel Equipment
Repairs at their sole expense. Sellers shall use commercially reasonable efforts
to restore the surface condition of the affected Properties to a condition at
least equal to the condition prior to the repair or replacement. Sellers shall
discuss with Buyers any Fuel Equipment Repairs to be made prior to making such
Fuel Equipment Repairs so as to facilitate the installation of any upgrades or
other improvements not required hereunder that may be contemplated or desired by
Buyers. Any such additional upgrades or improvements desired by Buyers would be
done at Buyers’ incremental expense (i.e., above the cost of the Fuel Equipment
Repairs to be otherwise performed by Sellers hereunder).
(iii)    If Contamination is identified during Fuel Equipment Inspections or
Fuel Equipment Repairs that does not require Governmental Entities to open an
incident number with respect to such Contamination (generally speaking, minor
petroleum contamination), then Sellers shall in a prompt manner undertake at
their sole cost and expense those Remediation Activities necessary to address
such Contamination in accordance with and to the extent required by applicable
Environmental Law. Such Remediation Activities shall be completed by Sellers in
a good and workmanlike manner with due diligence, in compliance with applicable
Laws and shall be undertaken in such a manner so as not to interfere in any
material respect with Buyers’ or their franchisees’, commissioned marketers’,
consignees’ or other third parties’ actual or expected operations at the
respective Station Property. Following the Closing, Buyers shall provide Sellers
with reasonable access to the affected Station Properties in order to perform
any required Remediation Activities and, at the Closing, shall execute and
deliver to Sellers a Site Access Agreement, as defined in Section 6.1(a), for
each such Station Property. To the extent Remediation Activities are necessary,
Seller shall ensure that the condition of the affected properties is restored to
its condition prior to the initiation of such Remediation Activities.
(iv)    Sellers shall notify Buyers in writing at least ten (10) days in advance
of performing any Fuel Equipment Repairs, so that Buyers or their consultants or
contractors (such consultants or contractors, “Buyers’ Environmental
Consultants”) may be present to observe.


-50-



--------------------------------------------------------------------------------







(c)    Termination as to Property. Notwithstanding anything in this Agreement to
the contrary, if Buyers determine, in their reasonable discretion, prior to the
Closing, that a Material Environmental Condition (other than Retained
Contamination identified on Schedule 1.1(vi)) exists at one or more of the
Station Properties, then Buyers may propose to Sellers a cure for such Material
Environmental Condition. If Sellers reject such cure, then Buyers may elect to
treat such Station Property(ies) as a Rejected Property. As used herein, a
“Material Environmental Condition” shall mean any Contamination that is
discovered after the Effective Date and prior to Closing that requires or would
reasonably be expected to require Governmental Entities to open an incident
number with respect to such Contamination.

Section 5.7    Title to Real Property.
(a)    Prior to the date of this Agreement, Sellers have (i) caused the Title
Company to perform a real property title search with regard to the Owned Real
Properties and the Leased Real Properties, and to deliver to Buyers and to
Sellers a commitment for title insurance (each, a “Commitment,” and together,
the “Commitments”) to be issued by the Title Company with regard to the fee
interests in the Owned Real Properties and the leasehold interests in the Leased
Real Properties and (ii) delivered to Buyers current as-built, ALTA/ACSM surveys
for the Owned Real Properties and the Leased Real Properties (collectively, the
“Surveys”). The cost of obtaining the Commitments and the Surveys shall be borne
in accordance with Section 9.4(b). Buyers may, no later than thirty (30) days
after the Effective Date (the “Title Objection Date”), deliver written notice to
Sellers of any matter set forth in the Commitments (excluding any Liens or
matters created by Buyers’ examination or inspection of the Assets including any
entry upon any Real Property in connection therewith) or the Surveys that is
unacceptable to Buyers such matters being collectively referred to herein as
“Defects,” and each a “Defect”). If Buyers do not deliver such written notice to
Sellers on or before the Title Objection Date, Buyers shall be deemed to have
waived any right to object to any title matter, or any other matter set forth in
the Commitments and the Surveys, shall accept title to the Owned Real Properties
and the Leased Real Properties, and shall proceed to the Closing without any
reduction in the Purchase Price. Notwithstanding anything to the contrary
herein, the following shall be deemed Defects whether or not included in a
notice of Defect and whether or not any notice of Defect is delivered by Buyers
(i) any liens and encumbrances securing payment of money, (ii) any lis pendens,
and (iii) all matters related to violations of Law or Permits.
(b)    If, on or before the Title Objection Date, Buyers deliver written notice
to Sellers of a Defect, Sellers shall, within fifteen (15) days after receiving
such notice, notify Buyers whether Sellers will or will not attempt to cure such
Defect. Failure by Sellers to deliver such notice shall be deemed Sellers’
election not to cure such Defect. If Sellers elect (or are deemed to have
elected) not to attempt to cure a Defect, then, the Purchase Price shall be
reduced by the amount reasonably necessary, as determined in good faith by
Sellers and Buyers to cure such Defect or to account for any diminution in the
value of the applicable Real Property resulting from the existence of such
Defect and upon application of such Purchase Price reduction Buyers shall be
deemed to have waived such Defect or, if the amount to cure such Defect, as
determined in accordance with the foregoing, exceeds 12.5% of the Assigned Drop
Value or materially and adversely affects the ownership or operation of such
Real Property, at Buyers’ option, such Real Property shall be designated as a
Rejected Property or would reasonably be expected to do so, in which case the


-51-



--------------------------------------------------------------------------------







Purchase Price shall be reduced by the Assigned Drop Value assigned to the
applicable Station Property on Schedule 2.7 and such affected Real Property
shall no longer be a part of the Assets being transferred hereunder. Any title
matters that are not objected to by Buyers on or before the Title Objection
Date, or are objected to and cured (or not cured but are waived by Buyers as set
forth above) before the Closing, shall be deemed “Permitted Real Property
Encumbrances.”
(c)    If Sellers elect in writing pursuant to Section 5.7(b) to attempt to cure
a Defect, but at the time of the Closing such Defect has not been cured or
insured over at Seller’s cost to Buyers’ reasonable satisfaction, then, at
Buyers’ option, (i) the Purchase Price shall be reduced by the amount reasonably
necessary, as determined in good faith by Sellers and Buyers to cure such Defect
or to account for any diminution in the value of the applicable Real Property
resulting from the existence of such Defect and upon application of such
Purchase Price reduction Buyers shall be deemed to have waived such Defect or
(ii) the applicable Real Property shall be designated as a Rejected Property, in
which case the Purchase Price shall be reduced by the Assigned Drop Value
assigned to the applicable Station Property on Schedule 2.7 and such affected
Real Property shall no longer be a part of the Assets being transferred
hereunder.
(d)    If at any time after the later of the date that Buyers deliver notice of
a Defect or the Title Objection Date (i) a Commitment or Survey is amended, (ii)
the Title Company or the surveyor otherwise discloses to Buyers or Sellers a new
matter or materially amends any matter previously approved or deemed approved by
Buyers, or (iii) the Title Company materially amends the terms under which the
Title Company is willing to issue its policy of title insurance, then Buyers
shall have ten (10) Business Days from its receipt of notice of such amendment
or disclosure, together with legible copies of all documents mentioned in such
amendment or disclosure, to deliver a notice of Defect to Sellers.
(e)    If a third party exercises a right of first refusal in respect of any
Real Property, including the Real Property Leases more particularly described in
Schedule 1.1(iv), such Real Property shall be designated as a Rejected Property,
in which case the Purchase Price shall be reduced by the Assigned Drop Value
assigned to the applicable Station Property on Schedule 2.7 and such affected
Real Property shall no longer be a part of the Assets being transferred
hereunder. Sellers shall provide Buyers with written notice of any such exercise
of a right of first refusal promptly following receipt thereof.

Section 5.8    Leases.
(a)    Prior to the Closing, Sellers shall use commercially reasonable efforts
to obtain and deliver to Buyers (i) the written consent of each counterparty to
the Real Property Leases and the Third Party Leases where such consent is
required to assign such lease to the applicable Buyer at the Closing, which
consent shall be in the form required by the applicable Third Party Lease or, if
no form is provided, in a form mutually agreeable to the Parties, and, in the
case of the Ground Leases, shall be in recordable form in the form required by
the applicable Ground Lease, if any such form is provided (each, a “Lease
Consent”), (ii) estoppel certificates from each counterparty under the Real
Property Leases and Third Party Leases, substantially in the form required by
the applicable lease or, if no form is provided for, in a form mutually
agreeable to the Parties (each, a “Lease Estoppel”), and (iii) to the extent
reasonably requested by Buyers,


-52-



--------------------------------------------------------------------------------







Subordination and Non-Disturbance Agreements from third party landlords and
their lenders with respect to the Leased Real Properties, in a form mutually
agreeable to the Parties (each, an “SNDA”). Lease Estoppels shall be dated no
more than thirty (30) days prior to the Closing Date; provided, however, that
Sellers shall be obligated for any amounts required to be paid by the
signatories to the Lease Consents, Lease Estoppels and SNDAs. If, despite the
exercise of commercially reasonable efforts, any Seller is unable to (A) assign
any Real Property Lease to the applicable Buyer at the Closing for any reason,
including due to failure to obtain a Lease Consent, or (B) with respect to any
Non-Transferred Contract relating to any Real Property Lease, enter into a
management agreement or similar contractual arrangement with the applicable
Buyer in accordance with Section 5.12(d) or otherwise establish the applicable
Buyer as a proper subtenant pursuant to such Real Property Lease, having such
rights and privileges as mutually agreed upon by the Parties, then Buyers shall
be permitted to designate the applicable Leased Real Property as a Rejected
Property, in which case the Purchase Price shall be reduced by the Assigned Drop
Value assigned to the applicable Station Property on Schedule 2.7, such affected
Station Property shall no longer be a part of the Assets being transferred
hereunder and such Real Property Lease shall no longer be part of the Assumed
Contracts.
(b)    Notwithstanding anything to the contrary set forth herein, if, despite
the exercise of commercially reasonable efforts, any Seller is unable to obtain
any Lease Estoppel for any reason, then Sellers shall deliver to Buyers an
estoppel certificate with respect to the applicable Real Property Lease or Third
Party Lease, in a form reasonably acceptable to Buyers (each, a “Seller
Estoppel”). Delivery of a Seller Estoppel for a Station Property shall not waive
or limit any indemnification rights that any Buyer Indemnified Party has
pursuant to Section 8.2 in respect of any breach or violation of or default
under the applicable Real Property Lease or Third Party Lease.
(c)    Subject to Section 5.8(b), (i) no Lease Estoppel will be acceptable if it
reflects any fact or circumstance that is not consistent in all material
respects with or reflected in this Agreement or any representation or warranty
by Sellers hereunder (including, without limitation, in any Ancillary
Agreements) and (ii) no Seller Estoppel will be acceptable if it reflects any
fact or circumstance that is not consistent with or reflected in this Agreement
or any representation or warranty by Sellers hereunder (including, without
limitation, in any Ancillary Agreements) (each such fact or circumstance
described in the foregoing clauses (i) and (ii), an “Objectionable Disclosure”)
or if it reflects or discloses any actual material uncured breach or default by
any Seller under a Real Property Lease or Third Party Lease that has not
previously been disclosed to Buyers. To the extent a Lease Estoppel or Seller
Estoppel discloses an actual or alleged breach or default by a Seller under a
Real Property Lease or Third Party Lease, Sellers shall commence to cure such
matter, if and to the extent curable, not later than delivery to Buyers of the
applicable Lease Estoppel or Seller Estoppel, and shall thereafter use
commercially reasonable efforts to complete such cure prior to the Closing. In
the event Sellers fail to cure such breach or default prior to the Closing as
provided in the preceding sentence, and/or in the event Buyers disapprove of any
Objectionable Disclosure disclosed by any Lease Estoppel or Seller Estoppel,
then, at Buyers’ option, exercisable by written notice to Sellers prior to the
consummation of the Closing, (A) the Purchase Price will be reduced by an amount
reasonably necessary to cure the applicable breach or default, such amount to be
mutually agreed upon in good faith by Buyers and Sellers, or (B) Buyers may
elect to proceed to the Closing without a reduction of the Purchase Price and
bring a claim for indemnification


-53-



--------------------------------------------------------------------------------







pursuant to Section 8.2(i) for (1) the actual documented out-of-pocket Losses,
if any, suffered, sustained, incurred or required to be paid at any time from
and after the Closing by any Buyer Indemnified Party to the extent based upon,
arising out of, resulting from or because of such uncured breach or default,
plus (2) the Assigned Drop Value assigned to the applicable Station Property on
Schedule 2.7 in the event the applicable Real Property Lease or Third Party
Lease is terminated following the Closing primarily as a result of such uncured
breach or default.

Section 5.9    Inspections and Entry.
(a)    Except as otherwise set forth herein, all inspections conducted by or on
behalf of Buyers shall be conducted at Buyers’ sole expense by qualified
inspectors or contractors, selected by Buyer. Any entry upon any Real Property
(other than for environmental testing, which is governed by and subject to the
provisions of Section 5.6, and not this Section 5.9) by Buyers or any of Buyers’
Representatives, for the purpose of conducting such inspections shall be upon
not less than forty eight (48) hours’ prior written notice to Sellers, and shall
be subject, in any event, to prior scheduling and coordination with Sellers, and
Sellers shall reasonably cooperate with Buyers with respect to such scheduling
and coordination. At Sellers’ election, a Representative of Sellers shall be
entitled to be present during any entry by Buyers or Buyers’ Representatives
upon the Real Property to conduct the inspections. All inspections shall be
performed in a manner that will not materially disturb ongoing operations of
Sellers or any third party operators at the Station Properties and Buyers shall
as soon as reasonably practicable repair any damage. Subject to Section 5.1(a),
prior to the CIC Conversion Date for each Station Property (or any termination
of this Agreement), Buyers shall not approach, contact or involve itself in any
discussions or negotiations with any employee of any Seller or with any other
occupant of such Station Property, without Sellers’ prior written consent (which
may not be unreasonably withheld, conditioned or delayed) and without Sellers
(or Sellers’ designated representative) being present thereat. Prior to Buyers
or their Representatives accessing any Real Property and conducting tests
thereon, Buyers shall provide Sellers with a certificate of insurance naming the
applicable Seller as an additional insured and evidencing liability coverage in
form and substance acceptable to Sellers in an amount not less than Two Million
Dollars ($2,000,000) and an aggregate limit of at least Five Million Dollars
($5,000,000).
(b)    No more than thirty (30) days prior to the Closing, Buyers may enter the
Station Properties to install internet/telephone lines and other equipment
needed to effect an orderly post-Closing transition of the operations conducted
thereon. Such entry and installation shall be: (i) at Buyers’ sole risk and
expense; and (ii) at such times as selected by Buyers and reasonably approved by
Sellers. Buyers’ right to install other equipment under this Section 5.9(b)
shall be subject to prior written notice to Sellers. Buyers shall not materially
disturb the existing operations on the Station Properties and shall keep the
Station Properties free from any Liens or claims arising out of any work
performed, materials furnished, or obligations incurred by or on behalf of
Buyers. If any mechanic’s or other Lien is recorded against such Station
Properties as a result of Buyers’ installation of equipment and the Closing does
not occur, Buyers shall cause the Lien to be discharged of record within thirty
(30) days after receiving notice of such Lien’s recording.




-54-



--------------------------------------------------------------------------------







(c)    If the transactions contemplated hereby are not consummated for any
reason, and Buyers have installed equipment on the Station Properties in
accordance with Section 5.9(b), Buyers shall upon twenty (20) days’ written
notice from Sellers remove the equipment installed by Buyers and restore the
Station Properties to materially the condition existing immediately prior to
Buyers installation of such equipment; provided, that, if after good faith
efforts, Buyers need more time to complete such activities, the Parties shall
cooperate to provide Buyers with a reasonable extension of time; provided,
further, that if Buyers fail to comply with the foregoing requirements, Buyers
shall be deemed to have transferred title to any equipment installed by Buyers
to the Seller that owns the applicable Station Property, at no cost and without
any express or implied warranty, after which such Seller shall be solely
responsible for such equipment. In completing any activities under this Section
5.9(c), Buyers shall not materially disrupt the existing operations on the
Station Properties and shall assume all risks involved in entering the Station
Properties in connection therewith.

Section 5.10    De-Identification/Removal of Excluded Assets. With respect to
each Station Property, on or prior to the applicable CIC Conversion Date,
Sellers shall (a) remove all Excluded Assets (other than those Excluded Assets
owned by third Persons) from the Real Property no more than five (5) days prior
to the applicable CIC Conversion Date, as well as signs, signage or advertising
bearing or displaying Excluded Assets or any names, marks, trade dress or other
Intellectual Property rights, except, in each case, to the extent required to
continue ongoing operations of such Real Property in the Ordinary Course of
Business (which Excluded Assets shall be removed on the applicable CIC
Conversion Date), (b) de-brand each Station Property in accordance with all
requirements under Sellers’ or their Affiliate’s fuel supply agreement with
Valero Energy Corp. (the “Valero Supply Agreement”) such that nothing in the
Valero Supply Agreement shall restrict either Buyers’ ability to sell motor
fuels under any brand that Buyers so choose, and in connection with such
de-branding, Sellers shall reasonably cooperate with Buyers to coordinate the
de-branding and Buyers’ branding so as to minimize disruption to the fuel
business at such Station Property, and/or (c) permanently and completely paint
over, hide, cover up, conceal and/or remove all trade dress, as applicable
(including but not limited to paint, paint colors, vinyl, schemes or designs
commonly used by Station Property to brand, decorate and/or identify its
stores), canopy vinyl, striping or designs, advertising, names, marks and/or
other Intellectual Property rights (including the “Valero” name and other
Intellectual Property rights associated with Valero Energy Corp. and its
Affiliates), whether inside buildings, outside buildings, or on or in car
washes; provided, however, that Sellers shall not paint over, hide, cover up,
conceal and/or remove any signs, signage or advertising bearing or displaying
any names, marks, trade dress or other Intellectual Property rights owned by
Sellers that any Buyer licenses following such CIC Conversion Date. Sellers
shall provide to Buyers, prior to the applicable CIC Conversion Date, evidence
reasonably satisfactory to Buyers that all Excluded Assets have been removed and
the de-identification of all Excluded Assets has occurred. Notwithstanding the
foregoing, if, after good faith efforts, Sellers need more time to comply with
the foregoing, the Parties shall cooperate to provide Sellers with a reasonable
extension of time.

Section 5.11    Permits. Sellers shall use commercially reasonable efforts, at
their sole cost and expense, to transfer to any Buyer or its nominee or designee
on the applicable CIC Conversion Date the Permits included in the Assets,
transferable under applicable Law, and


-55-



--------------------------------------------------------------------------------







necessary for the operation of the Business. Buyers shall reasonably cooperate
with all of Sellers’ actions in connection therewith. With respect to any
Permits that are not transferable under applicable Law or cannot be transferred
to the applicable Buyer on or prior to the applicable CIC Conversion Date
despite commercially reasonable efforts having been undertaken, such Buyer shall
be responsible for obtaining such Permits and Sellers shall reasonably cooperate
with all of such Buyer’s actions in connection therewith, including by executing
all documents or applications required for such Permits and any interim
management or other agreements permitted by applicable Law. Notwithstanding
anything herein to the contrary, each Party shall be responsible for the costs,
fees and expenses incurred thereby in connection with the foregoing.

Section 5.12    Consents and Lease Amendments.
(a)    Sellers shall use commercially reasonable efforts to obtain at the
earliest practicable date and, in any event, prior to the Closing, all consents
required with respect to the transfer of the Assumed Contracts (other than the
Lease Consents, which are addressed in Section 5.8) (the “Contract Consents”).
In connection therewith, Sellers shall make any payment required by any
applicable Assumed Contract by its express terms and any other payment
reasonably required by Buyers or any other party to the applicable Assumed
Contract to obtain the Contract Consents. Each Contract Consent shall be in a
form and substance reasonably satisfactory to Buyers. Buyers shall reasonably
cooperate with Sellers in obtaining the Contract Consents; provided, however,
that Buyers shall not be required to make any payments to any Person or make any
other economic concessions to permit Sellers to obtain any Consents.
(b)    Sellers shall use commercially reasonable efforts to obtain at the
earliest practicable date and, in any event, prior to the Closing, amendments to
each of the Third Party Leases and Real Property Leases listed on Schedule
5.12(b)-2 adding the lease term renewal options and other amendments specified
on Schedule 5.12(b)-2 (collectively, the “Lease Amendments”); provided, however,
that Sellers shall not be required to make any payments to any Person or make
any other economic concession to permit Buyers to obtain any Lease Amendments
other than the amendments adding the lease term renewal options specified on
Schedule 5.12(b)-2; provided, further, that to the extent that Sellers are
unable to obtain any Lease Consent, Contract Consent or Lease Amendment prior to
the Closing, Sellers shall continue to use commercially reasonable efforts to
obtain such Lease Consent, Contract Consent or Lease Amendment following the
Closing.
(c)    The failure of Sellers to obtain any Lease Consents, Contract Consents or
Lease Amendments prior to the Closing shall not, in and of itself, be deemed a
breach of this Agreement, including for purposes of ARTICLE VII and ARTICLE X.
For the avoidance of doubt, neither this Agreement nor the applicable Assignment
and Assumption Agreement shall constitute a sale, assignment, assumption,
transfer, conveyance or delivery or an attempted sale, assignment, assumption,
transfer, conveyance or delivery of the Assumed Contract to which such Lease
Consent, Contract Consent or Lease Amendment relates if such Lease Consent,
Contract Consent or Lease Amendment has not been obtained prior to the Closing,
and following the Closing the Parties shall use commercially reasonable efforts
and cooperate with each other to obtain such Lease Consent, Contract Consent or
such Lease Amendment as soon as practicable; provided, however, that Buyers
shall not be required to make any payments to any Person or make any other
economic concession


-56-



--------------------------------------------------------------------------------







to permit Sellers to obtain any Lease Consent or Contract Consent, and Sellers
shall not be required to make to make any payments to any Person or make any
other economic concession to permit Buyers to obtain any Lease Amendment other
than the amendments adding the lease term renewal options specified on Schedule
5.12(b)-2. Upon obtaining such Lease Consent, Contract Consent or Lease
Amendment following the Closing, each Seller who is a party to the applicable
Assumed Contract shall promptly assign, transfer, convey and deliver such
Assumed Contract to the applicable Buyer and such Buyer shall assume the
obligations under such Assumed Contract, from and after the date of assignment
to such Buyer, pursuant to a special purpose assignment and assumption agreement
substantially similar in terms to those of the applicable Assignment and
Assumption Agreement (which special-purpose agreement the Parties shall prepare,
execute and deliver in good faith at the time of such transfer).
(d)    To the extent that Sellers are unable to obtain any Lease Consent,
Contract Consent or any Lease Amendment and the Closing occurs, (i) the
applicable Seller shall continue to be bound by the obligations arising under
the terms and conditions of the Assumed Contract to which such Lease Consent,
Contract Consent or Lease Amendment relates (a “Non-Transferred Contract”), (ii)
with respect to any Non-Transferred Contract relating to a Third Party Lease or
Real Property Lease, the applicable Seller shall enter into a management
agreement or similar contractual arrangement with the applicable Buyer under
which such Buyer shall (A) assume management of the operation of the Station
Property to which such Non-Transferred Contract relates on behalf of such
Seller, (B) act as such Seller’s agent to perform all of such Seller’s
obligations under such Non-Transferred Contract, including the obligation to pay
any costs, expenses and charges reasonably incurred by Sellers, such as labor,
rent and similar charges, in accordance with the terms of such Non-Transferred
Contract, and (C) receive the benefits of such Non-Transferred Contract and
operation of the Station Property, including all proceeds or other compensation
received by such Seller pursuant to such Non-Transferred Contract or in
connection with the operation of the Station Property and attributable to such
Buyer’s performance of such Non-Transferred Contract and operation of the
Station Property in the post-Closing period, (D) with respect to any
Non-Transferred Contract relating to an Assumed Contract, at Buyers’ request,
Sellers shall cooperate with Buyers to establish a reasonable arrangement
designed to provide such Buyer with the benefits and burdens of such
Non-Transferred Contract, including appointing such Buyer to act as its agent to
perform all of the applicable Seller’s obligations under such Non-Transferred
Contract and to collect and promptly remit to such Buyer all compensation
received by any Seller pursuant to such Non-Transferred Contract and
attributable to such Buyer’s performance of such Non-Transferred Contract in the
post-Closing period, (E) unless directed by a Buyer, no Seller shall take any
action that would reasonably be expected to lead to a breach of the terms and
conditions of such Non-Transferred Contract, and (F) the applicable Seller shall
seek to enforce, at the direction of such Buyer, and for the account and benefit
of such Buyer, any and all rights of such Seller against any other Person
arising out of the breach or cancellation of such Non-Transferred Contract by
such other Person or otherwise (any and all of which arrangements shall
constitute, as between the Parties, a deemed assignment or transfer); provided,
however, that the foregoing shall not obligate any Seller to commence or
participate in any material Proceeding relating to the enforcement of such
Non-Transferred Contracts absent an undertaking by Buyers, reasonably acceptable
to Sellers, to (x) reimburse Sellers for all fees, costs and expenses related to
such actions and (y) indemnify and hold


-57-



--------------------------------------------------------------------------------







harmless the Seller Indemnified Parties from and against any and all Losses
relating to or arising from such actions.

Section 5.13    Termination of Contracts Other Than Assumed Contracts. Sellers
shall terminate, at least effective as of the Closing, all Contracts effective
at or prior to the Closing with respect to their application to the applicable
Station Properties which are not Assumed Contracts (except with respect to
Contracts that are necessary for the continued operation of a Station Property
in the Ordinary Course of Business, which Contracts shall be terminated with
respect to such Station Property on the applicable CIC Conversion Date), and
Sellers shall provide to Buyers evidence satisfactory to Buyers of the
termination of all such Contracts on or prior to, as applicable, the Closing or
the applicable CIC Conversion Date (to be effective in accordance with the
foregoing).

Section 5.14    ADA Settlement Agreement. Sellers shall use commercially
reasonable efforts, at Sellers’ sole cost and expense, to complete, or cause to
be completed, all modifications and accommodations to, or renovations and
remodeling of, the Station Property currently known as Corner Store #3074 and
located at 3225 Buck Owens Boulevard, Bakersfield, California that are required
to carry out, perform, satisfy and discharge in full CST CA’s obligations under
the ADA Settlement Agreement, including the modifications and accommodations to,
or renovations and remodeling of such Station Property described in Schedule
5.14. In the event that such work is not completed by the applicable CIC
Conversion Date, Sellers shall complete, or cause to be completed, such work
following such CIC Conversion Date pursuant to an access agreement in a form
mutually agreeable to the Parties. Sellers shall complete, or cause to be
completed, such work in accordance with Schedule 5.14 at Sellers’ sole cost and
expense and shall deliver to Buyers evidence thereof promptly after such
completion.

Section 5.15    Station Property #4545 Remodel. Sellers shall complete, or cause
to be completed, at Sellers’ sole cost and expense, all renovations and
remodeling of the Station Property currently known as Corner Store #4545 and
located at 3306 West College Drive, Cheyenne, Wyoming 82007 in accordance with
Schedule 5.15. Sellers shall reasonably cooperate with Buyers on any changes
that Buyers may request to Schedule 5.15, provided that such changes do not
cause any incremental cost and expense to be incurred by Sellers, and the
Parties shall update Schedule 5.15 to reflect any such changes. In the event
that such work is not completed by the applicable CIC Conversion Date, Sellers
shall complete, or cause to be completed, such work following such CIC
Conversion Date pursuant to an access agreement in a form mutually agreeable to
the Parties. Sellers shall complete, or cause to be completed, such work in
accordance with Schedule 5.15 at Sellers’ sole cost and expense and shall
deliver to Buyers evidence thereof promptly after such completion.

Section 5.16    Non-Competition; Non-Solicitation. The restrictive covenants
contained in this Section 5.16 are intended and necessary to protect the Assets,
the Business and other interests and rights being acquired by Buyers under this
Agreement as well as the other legitimate business interests of Buyers and their
respective Affiliates.
(a)    For the period commencing on the Closing Date and expiring on the fifth
(5th) anniversary thereof, except as permitted in this Section 5.16, neither
Sellers nor any of their respective Affiliates (collectively, the “Restricted
Parties”) shall, directly or indirectly, engage in


-58-



--------------------------------------------------------------------------------







the business of (i) owning, leasing or operating convenience stores (including
but not limited to motor fuels, food, beverage and merchandise sales) or (ii)
owning or operating a wholesale fuel distribution business (collectively,
“Restricted Activities”) within (A) the States of California and Wyoming and (B)
the ten (10) mile radius around the location of each parcel of Real Property
(collectively, the “Restricted Area”), nor shall any Restricted Party, directly
or indirectly, be employed by, invest in, have any ownership interest in,
participate in, act as a consultant or lender to, provide services to (as an
employee, director, officer, member, principal, licensor, trustee, broker,
agent, stockholder, partner, or in any other capacity), operate, assist,
represent or advise any Person that engages in or plans to engage in any
Restricted Activity in the Restricted Area with respect to such Restricted
Activity or engagement plans.
(b)    For the period commencing on the Closing Date and expiring on the third
(3rd) anniversary thereof, none of the Restricted Parties shall, without the
prior written consent of Buyers, directly or indirectly, (i) solicit, encourage,
cause, induce, solicit, request or advise, any employee, independent contractor,
commissioned marketer or other operator or consultant of any of Buyers or their
respective Affiliates (including Transferring Employees) to leave the employment
or engagement of any of Buyers or their respective Affiliates (known as such by
any of the Restricted Parties) within the Restricted Area or (ii) hire, employ
or otherwise engage any former employee, independent contractor, commissioned
marketer or other operator or consultant of any of Buyers or their respective
Affiliates (known as such by any of the Restricted Parties) who has left the
employment or engagement of such Buyer or Affiliate as a result of a violation
by any of the Restricted Parties of Section 5.16(b)(i). The foregoing
restrictions in clauses (i) and (ii) are not intended to preclude general
solicitations in newspapers or similar mass media not specifically targeted
towards Transferring Employees or other employees, independent contractors,
commissioned marketers or other operators or consultants of Buyers or their
respective Affiliates.
(c)    Notwithstanding the foregoing, or anything else contained in this
Agreement to the contrary, the restrictions in Section 5.16(a) shall not apply
to the following:
(i)    any investment by a Restricted Party in any Person that is traded on a
national securities exchange if the Restricted Parties collectively hold less
than two percent (2%) of the outstanding voting securities of such Person;
(ii)    the current or future business activities of CrossAmerica Partners,
L.P.;
(iii)    the continued operation of the Station Properties by Sellers prior to
the applicable CIC Conversion Date; and
(iv)    the current or future business activities of the Affiliates of Sellers
at any Rejected Properties, but only to the extent such future activities
constitute Ongoing Operations. For purposes of this Agreement, “Ongoing
Operations” shall mean, with respect to any Rejected Property, business
operations conducted after the applicable CIC Conversion Date which are (A)
conducted only at the same physical location and address for such location as of
the Effective Date and (B)


-59-



--------------------------------------------------------------------------------







consistent with the business operations being conducted at such location as of
the Effective Date.
(d)    Notwithstanding the foregoing, or anything else contained in this
Agreement to the contrary:
(i)    As used in this Section 5.16, the term “Affiliates” of a Person shall not
include any Persons (such person, a “potential affiliate”) based solely on
account of such potential affiliate owning, directly or indirectly, any voting
securities of CST Brands, Inc. if the potential affiliate would not otherwise be
an Affiliate of such Person; and
(ii)    the restrictions in Section 5.16(a) shall not apply to any bona fide
third party acquirer that acquires, directly or indirectly, by way of asset
purchase, equity purchase, merger, recapitalization or other similar
transaction, all or substantially all of the consolidated assets of CST Brands,
Inc.

ARTICLE VI
ADDITIONAL COVENANTS

Section 6.1    Remediation of Retained Contamination.
(a)    With respect to each Station Property with Retained Contamination (each,
a “Remediation Site”), Sellers shall in a prompt manner undertake at their sole
cost and expense those Remediation Activities necessary to achieve NFA Status at
such Remediation Site. Remediation Activities may be undertaken prior to or
following the Closing, at Sellers’ election, and the completion of such
Remediation Activities to NFA Status shall not be a condition to the Closing.
The Parties acknowledge and agree that Sellers shall administer the Remediation
Activities that Sellers are obligated to perform pursuant to this Section 6.1
and, except as otherwise provided in this Agreement (including ARTICLE VIII), so
long as Sellers are promptly and diligently conducting such Remediation
Activities, then Sellers shall be responsible for those costs and expenses
incurred by Sellers and their respective agents, consultants, and contractors.
Buyers shall cooperate with Sellers as may be required for Sellers to achieve
NFA Status at each affected Station Property, including (i) consenting to, and
complying with, any Engineering and Institutional Controls deemed by Sellers
necessary therefor, and which do not interfere in any material respect with
Buyers’ actual or expected operations at the Station Property, and (ii)
executing any documentation required by the applicable Governmental Entities
relating thereto. Notwithstanding the foregoing, Sellers shall use commercially
reasonable best efforts to achieve NFA Status in a manner which minimizes the
need for Engineering and Institutional Controls and Sellers shall maintain
compliance with all Engineering and Institutional Controls, including but not
limited to, consent orders, administrative orders and similar documents.
Following the Closing, Buyers shall provide Sellers with reasonable access to
the affected Station Properties in order to perform any required Remediation
Activities and, at the Closing, shall execute and deliver to Sellers a Site
Access Agreement in the form mutually agreeable to the Parties (the “Site Access
Agreement”) for each such Station Property. Upon achieving NFA Status with
respect to Retained Contamination at a particular Station Property, Buyers and
the other Buyer-Related Parties shall automatically be deemed to have released
and


-60-



--------------------------------------------------------------------------------







discharged Sellers and the other Seller-Related Parties from any future
liability or obligations which arise out of or relate to Contamination at such
Station Property, other than Sellers’ obligations under ARTICLE VIII, and (at
Sellers’ request) Buyers shall deliver a written instrument evidencing such
release to Sellers. Sellers’ obligations under this Agreement with respect to
Remediation Activities shall be discharged upon a change in ownership of a
Station Property unless within five (5) days of such change in ownership, all
subsequent owners of such Station Property give notice to Sellers of such change
in ownership and of their agreement to be bound by the terms of this Agreement.
(b)    Remediation Activities for a Remediation Site shall be deemed completed
for purposes of this Agreement upon achieving NFA Status. Sellers shall promptly
notify Buyers of a Remediation Site achieving such status, but such notice shall
not affect or diminish Sellers’ obligations under ARTICLE VIII. All Remediation
Activities shall be completed by Sellers in a good and workmanlike manner with
due diligence, in compliance with applicable Laws and shall be undertaken in
such a manner so as not to interfere in any material respect with Buyers’ or
their franchisees’, commissioned marketers’, consignees’ or other third parties’
actual or expected operations at the respective Station Property, and Sellers
shall ensure proper closure of any groundwater or other monitoring wells,
removal of all metal rings, and restoration of the condition of each Remediation
Site to its condition prior to the initiation of Remediation Activities, to the
extent reasonably practicable.
(c)    If Buyers plan to undertake any development or redevelopment of any
Remediation Site during which time Sellers are conducting Remediation Activities
as required under the terms of this Agreement, Buyers shall provide notice to
Sellers of all plans and proposals related to such development or redevelopment.
The Parties shall use commercially reasonable efforts to coordinate Buyers’
development or redevelopment plans with Sellers’ Remediation Activities. Buyers
shall be responsible solely for the incremental increase in the cost of
Remediation Activities attributable to Buyers’ development or redevelopment
plans. For the avoidance of doubt, the Parties acknowledge and agree that
Sellers shall have no liability or responsibility for any Losses incurred by
Buyers related to Buyers’ development or development of any of the Station
Properties (including any UST System repair or replacement other than Fuel
Equipment Repairs for which Sellers are responsible pursuant to Section 5.6(b))
on or after the Closing Date. By way of example only, Sellers shall not be
responsible for the cost of the transport and disposal of any soil excavated or
removed during Buyers’ development of a Station Property or the cost of any
collection, treatment, transport, disposal or discharge of any groundwater
during Buyers’ development of a Station Property except for any costs of such
activities directly related to the presence of Retained Contamination in the
soil or groundwater for which Sellers would be responsible for the collection,
treatment, transport or disposal of absent Buyers’ development or redevelopment.
(d)    Buyers acknowledge and agree that Sellers may be eligible for
reimbursement or other funding assistance in connection with certain of the
Remediation Activities from a Governmental Entity (“Government Funding”). Buyers
shall reasonably cooperate with Sellers in order for Sellers to obtain any
applicable Government Funding relating to a Station Property, including
providing to Sellers any information, forms or certificates reasonably requested
by Sellers and not confidential to Buyers, and Buyers shall assign to Sellers
all rights to any


-61-



--------------------------------------------------------------------------------







Government Funding proceeds received or receivable by Buyers to the extent such
proceeds solely relate to the Remediation Activities performed by Sellers.
(e)    Nothing contained in this Section 6.1 or elsewhere in this Agreement
shall be construed as an admission regarding any responsibility, wrongdoing,
liability or damages by Sellers with respect to the Retained Contamination or
otherwise. Accordingly, each Seller reserves its right to pursue any claims for
damages, injunctive relief, declaratory relief, indemnity and contribution that
it may have against third parties, and nothing contained in this Agreement shall
alter or in any way affect any right any Seller may have against any third
parties or any defenses any Seller may have to any claims by any third-parties.
(f)    The Parties acknowledge that, subject to the terms and conditions of this
Agreement, the Station Properties are being sold to Buyers with USTs in place
and accordingly agree as follows:
(i)    Sellers shall provide all relevant and necessary information about the
USTs, including, without limitation, information regarding the age and condition
of the USTs, all prior reported incidents involving the USTs (if any) and all
information regarding registration of the USTs with appropriate authorities.
Such information has been or will be provided solely for Buyers’ use and may not
be relied upon by any third party.
(ii)    In accordance with applicable Laws, Buyers shall obtain all Permits that
are required by any applicable Governmental Entity or standards (including all
Environmental Laws) to own and operate all USTs at the Station Properties.
Buyers and Sellers shall cooperate and take all commercially reasonable steps to
ensure that the records of the applicable Governmental Entities show the
applicable Buyer as the owner and operator of the USTs from and after the
Closing. In furtherance of the foregoing, to the extent possible, Sellers and
Buyers each covenant to deliver prior to the Closing all necessary tank
registration forms and other documentation required by applicable Governmental
Entities to transfer ownership of the USTs to the applicable Buyer (the “Tank
Owner Change Forms”) as of the Closing Date.
(g)    Prior to the Closing, the Parties shall update Schedule 1.1(vi) to
include any additional exclusions and endorsements to the Environmental
Insurance Policy that are identified between the Effective Date and the date of
binding of the Environmental Insurance Policy that are reasonably agreed to by
Buyers.
(h)    Sellers shall reasonably cooperate with Buyers in order for Buyers to
obtain any Government Funding or other insurance funds relating to any Assumed
Environmental Liabilities, including providing Buyers any information, forms or
certificates reasonably requested by Buyers.

Section 6.2    Pre-Closing and Post-Closing Releases. If, at any time after the
Closing, during the performance of the Remediation Activities at a Station
Property, a Buyer or a Seller (in connection with Sellers’ performance of
Remediation Activities) has reason to believe


-62-



--------------------------------------------------------------------------------







that a pre-Closing Release has been discovered (other than a pre-Closing Release
that is Retained Contamination) or that a post-Closing Release has occurred,
such Party shall notify the other Parties immediately. With respect to a
post-Closing Release, if a Seller or its agents or contractors were responsible
for the Release as part of Post-Closing Activities, Sellers shall take those
steps reasonably required, in consultation with Buyers, or as required by the
relevant Governmental Entity, to determine and abate the source of the Release.
If the Release was not caused by a Seller or its agents or contractors or the
Release occurred prior to Closing (other than a pre-Closing Release that is
Retained Contamination), then Buyers shall take those steps reasonably required,
or as required by the relevant Governmental Entity, to determine and abate the
source of the Release. Sellers and Buyers shall agree on an allocation of
responsibility for tests undertaken and for the remediation expenses from that
date forward based on the responsibility for the Release pursuant to this
Agreement. Unless otherwise mandated by the relevant Governmental Entity, no
Release shall affect a Seller’s status as responsible party for purposes of
performing the Remediation Activities with respect to any Retained Contamination
(except as provided in Section 6.1) or effect or diminish Sellers’ obligations
under ARTICLE VIII. Except as provided in Section 5.6(b), Sellers shall not be
responsible for any Release unless such Release is Retained Contamination or the
Release occurred post-Closing and was caused by Sellers or their agents or
contractors.

Section 6.3    Tax Matters.
(a)    Transfer Taxes. Regardless of which Party is liable for such Taxes under
applicable Law, Sellers shall pay and be responsible for (or, if any Buyer is
required by applicable Law to pay, then Sellers shall promptly reimburse such
Buyer for) all sales Tax, use Tax, real property transfer Tax, grantor or
grantee Tax, documentary stamp Tax, transfer Tax, motor vehicle Tax,
registration Tax or similar Tax or recording expense or notarial fee
attributable to, imposed upon or arising from the transactions contemplated
hereby (“Transfer Taxes”). Sellers shall file all Tax Returns with respect to
such Taxes, and Buyers shall provide commercially reasonable assistance in
connection with such filings.
(b)    Proration of Taxes and Other Items.
(i)    Annual personal property Taxes, real property Taxes, charges for
utilities, and other periodic charges relating to the Assets shall be pro-rated
as of the Effective Time, with Sellers liable to the extent such items relate to
any time period (or portion thereof) up to and including the Closing Date
(“Pre-Closing Charges”) and Buyers liable to the extent such items relate to
periods (or any portion thereof) subsequent to the Closing Date. Because such
Taxes and other charges involve a period that begins before and ends after the
Closing Date (a “Straddle Period”), the Pre-Closing Charges shall be calculated
by multiplying the amount of such Taxes and other charges for the entire
Straddle Period by a fraction, the numerator of which is the number of days in
the Straddle Period from the first day of the Straddle Period through and
including the Closing Date, and the denominator of which is the number of days
in the entire Straddle Period. Sellers shall furnish Buyers with such documents
and other records as Buyers request to confirm such proration and other
calculations. Any amounts owed by Sellers pursuant to this Section 6.3(b) shall
be


-63-



--------------------------------------------------------------------------------







collected by the Title Company at the Closing and paid by the Title Company at
the Closing.
(ii)    On or before the thirtieth (30th) day following the Closing Date,
Sellers and Buyers shall recalculate the adjustments and prorations provided for
in Section 6.3(b)(i) (the “Interim Closing Adjustment”) and the Party receiving
the benefit of the recalculation shall receive a payment in immediately
available funds from the other Part(y)(ies) within ten (10) Business Days after
the Interim Closing Adjustment is finalized.
(iii)    On or before the ninetieth (90th) day following the Closing Date,
Sellers and Buyers shall make a final adjustment to the prorations made at the
Closing Date, as adjusted by the Interim Closing Adjustment (the “Final Closing
Adjustment”). The Final Closing Adjustment shall be made in the following
manner:
(A)    All adjustments or prorations which could not be determined on the
Closing Date or the Interim Closing Adjustment because of the lack of actual
statements, bills or invoices for the current period or any other reason shall
be made as a part of the Final Closing Adjustment. Any net adjustment in favor
of any Buyer shall be paid by Sellers by wire transfer of immediately available
federal funds to such Buyer no later than ten (10) days after the Final Closing
Adjustment. Any net adjustment in favor of any Seller shall be paid (in
immediately available federal funds) by Buyers to such Seller no later than ten
(10) Business Days after the Final Closing Adjustment.
(B)    The Final Closing Adjustment shall be conclusive, final and binding on
Sellers and Buyers in all respects and, absent fraud or manifest error, Sellers
and Buyers hereby waive any right to contest after the Final Closing Adjustment
any prorations or adjustments to be made pursuant to this Section 6.3(b).
(C)    Sellers and Buyers shall make available to each other upon request their
respective records regarding all items of income and expense relating to the
period of their ownership to the extent necessary to make the Interim Closing
Adjustment and the Final Closing Adjustment. Without limiting the foregoing,
Sellers shall provide Buyers with all back up information necessary to determine
the actual Pre-Closing Charges incurred by Sellers in calendar year 2016 through
and including the Closing Date.
(c)    Tax Audits. Buyers shall promptly notify Sellers in writing upon the
receipt by any Buyer or any of its Affiliates of notice of any pending or
threatened Tax liabilities which relate to any period or portion thereof ending
on or prior to the Closing Date. Sellers shall have the sole right to control
any Tax audit or administrative or court proceeding with respect to Taxes for
periods ending on or prior to the Closing Date, and Buyers agree that it shall
reasonably cooperate, at Sellers’ expense, with Sellers and their counsel in
defense against or compromise of any claim in any such proceeding; provided,
however, that Buyers shall have the right (not to be unreasonably


-64-



--------------------------------------------------------------------------------







withheld, conditioned or delayed) to approve any settlement or other resolution
of such proceeding where such settlement or other resolution will have adverse
Tax consequences on any Buyer with respect to its ownership of the Assets or its
operation of the Business with respect to a taxable period or portion thereof
beginning after the Closing Date. With respect to Straddle Periods, Buyers shall
have the sole right to control any Tax audit or administrative or court
proceeding with respect to such Taxes, and Sellers agree that they shall
reasonably cooperate, at Sellers’ expense, with Buyers and their counsel in
defense against or compromise of any claim in any such proceeding.
(d)    Wage Reporting. Buyers and Sellers agree to utilize the standard
procedure set forth in Revenue Procedure 2004-53 with respect to wage reporting.
(e)    Cooperation. After the Closing Date, Buyers and Sellers shall furnish or
cause to be furnished to each other, as promptly as practicable, and make
available to the other, as reasonably requested, and to any Governmental Entity
(which such Governmental Entity is legally permitted to receive pursuant to its
subpoena power or its equivalent) all information, records or documents relating
to Liabilities for Taxes or potential Liabilities for Taxes of the Business for
all periods prior to or including the Closing Date and shall preserve all such
information, records and documents until the expiration of any applicable
statute of limitations for assessment or refund of Taxes or extensions thereof.
Sellers shall prepare any Tax Returns for periods ending on or before the
Closing Date in accordance with past practices of Sellers. Buyers shall prepare
and provide to Sellers, at Sellers’ expense, such Tax information packages
consistent with Sellers’ past practice to the extent practicable as Sellers
shall reasonably request for use in preparing any such Tax Return that relates
to a period that ends on or prior to the Closing. Such Tax information packages
shall be completed by Buyers and provided to Sellers as promptly as reasonably
practicable but in any event within thirty (30) days after Buyers’ receipt of
Sellers’ request therefor. Buyers shall prepare all Tax Returns for all Straddle
Periods in accordance with past practices of Sellers. After the Closing Date,
Buyers and Sellers shall reasonably cooperate, as and to the extent reasonably
requested by the other, in connection with the filing of Tax Returns and any
audit, litigation, appeal, hearing, or other proceeding with respect to Taxes.
Such cooperation shall include providing the information, records, and documents
described above and making employees available on a mutually convenient basis to
provide additional information and explanation of any material provided. Except
as otherwise provided in this paragraph, each Party shall bear its own expenses
in complying with the foregoing provisions. Notwithstanding the provisions of
this Section 6.3(e), while the existence of an adversarial proceeding between
the Parties shall not abrogate or suspend the provisions of this Section 6.3(e),
as to such records or other information directly pertinent to such dispute, the
Parties may not utilize this Section 6.3(e) but rather, absent another express
agreement, must utilize the rules of discovery.
(f)    Bulk Transfer Laws. Prior to the Closing Date, Sellers shall fully comply
with, and be responsible for, the requirements and provisions of all applicable
bulk sale, bulk transfer or similar Laws in all applicable jurisdictions in
connection with the transactions contemplated by this Agreement.


-65-



--------------------------------------------------------------------------------








Section 6.4    Employee Matters.
(a)    Transferring Employees. Buyers shall, and shall cause their Affiliates,
to evaluate in good faith all employees of each Seller or its Affiliates
employed at the Station Properties that Buyers intend to operate as corporate
stores, to the extent known by Buyers on the Effective Date, with such stores
disclosed on Schedule 6.4 (the “Employees”) for employment with the Business
after the Closing Date. Prior to the Closing Date, Buyers may deliver to Sellers
an updated Schedule 6.4 modifying the list of stores that Buyers intend to
operate as corporate stores. Buyers or their Affiliates may, at their
discretion, offer employment to the Employees effective on the Closing Date or
the applicable CIC Conversion Date, if later, on terms and conditions set by
Buyers or their Affiliates in their sole discretion. All of the Employees who
are offered, accept, and then commence employment with either Buyer after the
Closing Date are hereinafter collectively referred to as “Transferring
Employees” and each individually is referred to as a “Transferring Employee.”
Notwithstanding the foregoing, nothing in this Agreement shall, after the
Closing, impose on any Buyer or any of its Affiliates any obligation to retain
any Transferring Employee in its employment.
(b)    Employee Benefits. Buyers shall take such action as may be necessary to
cause each Transferring Employee (i) to be credited under any employee benefit
plan of Buyers or their Affiliates under which the Transferring Employee becomes
covered for his or her period of employment with Sellers and their Affiliates
and predecessors before the Closing or the applicable CIC Conversion Date, if
later, as if the Transferring Employee were so employed by the applicable Buyer
for all purposes for which such service was recognized by Sellers and the
Business or their respective Affiliates and predecessors, except for service for
benefit accrual purposes under any defined benefit plan of Buyers and except to
the extent such credit would result in a duplication of benefits, or to the
extent not provided under a corresponding Benefit Plan; (ii) to be eligible to
participate in all employee benefit plans maintained by Buyers and generally
available to employees of Buyers on the same terms and conditions as employees
of Buyers as of the Closing Date, without waiting periods or exclusions or
limitations for pre-existing conditions, to the extent allowed by Buyers’
specific benefit plan without an amendment or other change/revision to such
plans; and (iii) along with his or her eligible dependents, as applicable, to be
credited under any welfare benefit plan maintained by Buyers and covering such
Transferring Employee after the Closing for any deductible or coinsurance
amounts paid by such Transferring Employee (or his or her eligible dependents)
under any corresponding Benefit Plan during the plan year which includes the
Closing Date.
(c)    Communications to Employees. As promptly as reasonably possible following
the date hereof, Buyers and Sellers shall jointly prepare, mutually approve
(such approval not to be unreasonably withheld, conditioned or delayed) and make
a coordinated initial written communication to the employees of Sellers or their
Affiliates engaged in the Business announcing this Agreement and the
transactions contemplated by this Agreement. Prior to making any subsequent
written communications after the initial communication contemplated by the
immediately preceding sentence to the employees of Sellers or their Affiliates
engaged in the Business, pertaining to this Agreement or the transactions
contemplated by this Agreement, their employment, termination, compensation,
benefits, or other terms and conditions of employment that are affected by the
transactions contemplated by this Agreement, Sellers shall provide Buyers


-66-



--------------------------------------------------------------------------------







with a copy of the intended communication (at least 24 hours prior to making
such communication) and shall entertain, in good faith, any comments Buyers may
have on such communication if received at least two hours prior to the making of
such communication, provided that 24 hours prior notice and prior approval by
Buyers shall not be required in respect of any such subsequent communications to
the extent that the substance and content of such communications are consistent
in all material respects with the initial joint written communication or any
subsequent communications approved by Buyers (any such prior approval not to be
unreasonably withheld, conditioned or delayed); provided, however, that
notwithstanding the foregoing, no responses to questions of Sellers’ employees
on the employee portal, or any communications required to comply with the WARN
act or any other applicable Law shall be required to be provided to Buyer to the
extent that the substance and content of such responses are consistent in all
material respects with communications previously approved by Buyers. Sellers
shall not make any oral communications to any employees of Sellers or their
Affiliates engaged in the Business that is materially inconsistent with the
substance and content of any written communications previously approved by
Buyers. Buyers shall notify Sellers which employees of Sellers or its Affiliates
it intends to make offers of employment to prior to the Closing. Buyers shall be
entitled to meet with and interview Sellers’ employees in accordance with
Section 5.1 in connection with potential offers of employment as described in
this Section 6.4 or other matters described in Section 5.1; provided, however,
that Buyers shall not approach, contact or involve itself in any discussions or
negotiations with any employee of any Seller or with any other occupant of such
Station Property, without Sellers’ prior written consent (which shall not be
unreasonably withheld, conditioned or delayed) and, at Sellers’ option, without
Sellers (or Sellers’ designated representative) being present thereat.
(d)    Benefit Plans. Buyers shall not assume any Liabilities or
responsibilities relating to any Benefit Plan or to the Benefit Plans generally,
and Sellers shall remain fully liable and responsible for all liabilities, costs
and expenses relating to all such Benefit Plans.
(e)    COBRA. Sellers acknowledge and agree that the “Selling Group” (as such
term is defined in Section 54.4980B-9, Q&A-3 of the Treasury Regulations) shall
be solely liable, and that neither Buyer shall have any obligation or liability,
for providing continuation coverage under and complying with COBRA with respect
to any individual who prior to the Closing was covered under any Benefit Plan
that constitutes a group health plan contributed to or maintained by any member
of the Selling Group and who will be an “M&A Qualified Beneficiary” (as such
phrase is defined in Section 54.4980B-9, Q&A-4 of the Treasury Regulations) in
connection with the transactions contemplated by this Agreement and who is not a
Transferring Employee or dependent thereof (the “Seller COBRA Beneficiaries”).
Each Seller agrees to cause the Selling Group to provide continuing health
benefit coverage as required under COBRA (“COBRA Coverage”) to all Employees,
other than Transferring Employees, who are M&A Qualified Beneficiaries with
respect to the transactions contemplated in this Agreement. Buyers acknowledge
and agree that Buyers shall be solely liable, and that neither Seller nor any of
their Affiliates shall have any obligation or liability, for providing
continuation coverage under and complying with COBRA with respect to any
Transferring Employee (or any dependent thereof who is not an M&A Qualified
Beneficiary prior to the Closing) whose “qualifying event” (as defined under
COBRA) occurs after the Closing. If Sellers’ obligation to provide COBRA
Coverage to the Seller COBRA Beneficiaries shifts to either Buyer pursuant to
Treasury Regulation Section 54.4980B-9, Q&A-8


-67-



--------------------------------------------------------------------------------







(b) or (c), then, notwithstanding any other provision of this Agreement to the
contrary, Sellers shall reimburse such Buyer for any and all documented costs
and expenses that such Buyer reasonably incurs in providing COBRA Coverage to
Seller COBRA Beneficiaries (including, but not limited to, claims,
administrative costs, fees and insurance premiums); provided that in no event
will Sellers have any Liability to Buyers with respect to any costs or expenses
incurred in providing COBRA Coverage to any Transferring Employee (or any
dependent thereof who is not an M&A Qualified Beneficiary prior to the Closing).
Buyers shall invoice Sellers monthly with respect to such costs and expenses,
together with documentation showing such costs and expenses have been incurred,
and Sellers shall be obligated to make full payment of each such invoice within
thirty (30) Business Days of the date of such invoice and, if Sellers shall fail
to timely pay the amounts of such invoices, Sellers shall also be obligated to
pay interest with respect to the unpaid amounts at the rate of five percent (5%)
per annum. For the avoidance of doubt, nothing in this Section 6.4(e) shall
relieve any Party of any obligation or liability such Party may have under
applicable Law for providing continuation coverage under and complying with
COBRA with respect to any Transferring Employee (or any dependent thereof who is
not an M&A Qualified Beneficiary prior to the Closing) nor shall it require any
Party to be responsible for any such obligation or liability of any other Party.
(f)    WARN Act. To the extent any terminations of employment by Sellers or
their Affiliates of any Employees before the Effective Time constitute a “plant
closing” or “mass layoff” within the meaning of the WARN Act, Sellers shall be
responsible for and comply with all the requirements of the WARN Act.
(g)    No Third Party Beneficiaries. No provision of this Section 6.4 shall (i)
create any third party beneficiary or other rights in any Employee or former
employee (including any beneficiary or dependent thereof) of Sellers or their
Affiliates in respect of continued employment (or resumed employment) with
Buyers or their Affiliates or create any such rights in any such Persons in
respect of any benefits that may be provided, directly or indirectly, under any
employee benefit plan that may exist or be established by any Buyer or any of
its Affiliates; (ii) be construed as an amendment to any employee benefit plan;
or (iii) constitute a limitation on rights to amend, modify or terminate after
the Closing Date any employee benefit plan of any Buyer or any of its
Affiliates.

Section 6.5    Post-Closing Access to Information and Confidentiality.
(a)    For a period of seven (7) years from and after the Closing Date, Sellers
and Buyers shall provide each other, and shall cause their respective
appropriate Representatives to provide, when reasonably requested to do so by
the other Party (and at the requesting Parties’ sole cost and expense), access
to all Tax, financial, accounting or other records of or relating to the Assets,
the Assumed Liabilities, or the Business (x) permitted to be retained by Sellers
under this Agreement, in the case of Sellers, or (y) in respect of any Straddle
Period, and the right to make copies or extracts therefrom at its expense.
During such seven (7) year period, none of the Parties shall, nor shall they
permit their Affiliates or Representatives to, intentionally dispose of, alter
or destroy any such books, records and other data without giving at least thirty
(30) days’ prior written notice to the other Party and permitting such other
Party, at its sole cost and expense, to examine, duplicate or repossess such
records, files, documents and correspondence.


-68-



--------------------------------------------------------------------------------







(b)    For a period of two (2) years from and after the Closing Date, each
Seller shall, and shall cause its Affiliates and Representatives to hold, in
confidence any and all proprietary information and data, whether written or
oral, relating to Buyers, the Business, the Assets, this Agreement, the
Ancillary Agreements or the transactions contemplated hereby and thereby,
including any information and data treated as confidential information under the
Confidentiality Agreement; provided, however, that, notwithstanding the
foregoing, it is acknowledged and agreed that each Seller may disclose such
information or data to (i) its Representatives, so long as any such
Representatives to whom disclosure is made need to know such information for a
legitimate business purpose and also agree to keep all such information
confidential in accordance with the terms hereof and (ii) any Governmental
Entities, but only to the extent required by an applicable Law, provided that in
such event such Seller will provide as much prior notice as possible of such
disclosure to Buyers, exercise all commercially reasonable efforts to preserve
the confidentiality of the confidential information, including, without
limitation, reasonably cooperating with Buyers (at Buyers’ sole expense) to
obtain an appropriate order or other reliable assurance that confidential
treatment will be accorded such information or data by such Governmental Entity
and will disclose only that portion of the confidential information that such
Seller is legally required to disclose. Notwithstanding the foregoing, the
confidentiality provisions of this Section 6.5(b) shall not apply to any
information or data that has been, is or will be (x) generally available to the
public other than as a result of a disclosure in violation of this Agreement,
(y) available to Sellers or their Representatives on a non-confidential basis
from a Person who is not known, after reasonable inquiry, to be bound by a
confidentiality agreement with Buyers or (z) is independently developed by
Sellers or their Representatives without use of or reference to the proprietary
information.

Section 6.6    Casualty.
(a)    Except as otherwise set forth in Section 6.7, Sellers shall bear the risk
of condemnation and the risk of loss, damage or destruction of the Real Property
by fire, lighting storm, windstorm, hail, explosion, flooding, hurricane,
earthquake, landslide, subversion, theft, act of God, act of terrorism or other
similar casualty event (“Casualty”) prior to the Closing.
(b)    If any Real Property is damaged by a Casualty prior to the Closing (each,
a “Casualty Event”), (i) as promptly as practicable (and, in any event, within
48 hours of being on notice of the occurrence thereof), Sellers shall notify
Buyers of such Casualty Event in writing, which such notice shall specify the
applicable Real Property, the loss or damage incurred in the Casualty Event, and
the cause thereof, in each case, to the extent then known, and (ii) as promptly
as practicable, Sellers shall provide Buyers with (A) any information in clause
(i) that was not known when the foregoing notice was given and (B) a good faith
estimate of the cost to repair such damage on the particular Real Property (to
the extent, in the case of Leased Real Property, that a Seller is obligated to
perform any repairs under the applicable Real Property Lease); provided,
however, that notwithstanding anything herein to the contrary, the failure of
Sellers to give the foregoing notices to Buyers shall not constitute a breach of
this Agreement for the purposes of ARTICLE VII or ARTICLE X if Sellers cure the
Casualty prior to the Closing. With respect to any Casualty Event, the Parties
hereby agree as follows:
(i)    subject to clause (iii) of this Section, if the estimated cost to repair
the damage to the Real Property in such Casualty Event is less than or equal to
the


-69-



--------------------------------------------------------------------------------







lesser of ten percent (10%) of the Assigned Drop Value of such Real Property or
$250,000.00, then Sellers shall reimburse Buyers for the amount necessary to
complete the repairs to such Real Property as reflected in such estimate (after
taking into account any repairs actually undertaken by Sellers prior to the
Closing), and this transaction shall be closed as to such Real Property; or
(ii)    if the estimated cost to repair such damage to the Real Property in such
Casualty Event is in excess of the lesser of ten percent (10%) of the Assigned
Drop Value of such Real Property or $250,000.00 and Seller cannot, or elects not
to, restore the applicable Station Property to a state in which the Business can
be carried out thereat following the applicable CIC Conversion Date in a manner
consistent with past practice, Buyers shall have the option, in their
discretion, to either (A) treat the Real Property as a Rejected Property and
reduce the Purchase Price by the Assigned Drop Value assigned to such Real
Property on Schedule 2.7, or (B) require Sellers to reimburse Buyers for the
amount necessary to repair such damage as reflected in the estimate provided
above with respect to such Casualty Event (after taking into account any repairs
actually undertaken by Sellers prior to the Closing) and this transaction shall
be closed as to such Real Property and Sellers shall be entitled to retain any
insurance proceeds paid as a result of such Casualty Event under Seller’s
casualty policy;
(iii)    if the Casualty impacts a Leased Real Property and the applicable
landlord has the right to terminate the applicable Real Property Lease as a
result thereof (and such right has not been waived and the time period, if any,
for exercising such right has not expired and does not expire prior to the
Closing), then Buyers shall have the option, in their discretion, to treat such
Real Property as a Rejected Property and the Purchase Price shall be reduced by
the Assigned Drop Value assigned to such Real Property; or
(iv)    if the Casualty impacts a Leased Real Property and the applicable
landlord validly exercises a right to terminate the applicable Real Property
Lease as a result thereof, then such Real Property shall be deemed a Rejected
Property and the Purchase Price shall be reduced by the Assigned Drop Value
assigned to such Real Property.

Section 6.7    Condemnation. If, before the Closing, except as set forth on
Schedule 6.7, a part of the Real Property is taken, or noticed or threatened for
taking, by eminent domain (each, a “Condemnation Action”), Sellers shall give
Buyers written notice thereof as promptly as practicable (and, in any event,
within 48 hours of the occurrence thereof). If such Condemnation Action would
reasonably be expected to have a permanent and material and adverse effect on
the Real Property or the Business at such Real Property (each, a “Total
Condemnation Action”), then Buyers shall have the option, in their sole
discretion, to (a) treat such Real Property as a Rejected Property and reduce
the Purchase Price by the Assigned Drop Value assigned to such Real Property on
Schedule 2.7 or (b) in consultation with Sellers, mutually agree on an equitable
reduction of the Purchase Price with respect to such Real Property, taking into
account, among other things, the probable amount of condemnation proceeds to be
received in connection with such Total


-70-



--------------------------------------------------------------------------------







Condemnation Action, the party to whom such proceeds are to be paid, the cost of
restoring such Real Property, and the party obligated to make such restoration.
In the event of any Condemnation Action that is not a Total Condemnation Action
(each, a “Partial Condemnation Action”), then Buyers shall have the option, in
their sole discretion, to (i) in consultation with Sellers, equitably reduce the
Purchase Price with respect to the Real Property subject to such Partial
Condemnation Action (but in any event, by an amount less than the applicable
Assigned Drop Value), taking into account the probable amount of condemnation
proceeds to be received in connection with such Partial Condemnation Action, the
party to whom such proceeds are to be paid, the cost of restoring such Real
Property, and the party obligated to make such restoration, or (ii) require
Sellers to (A) pay to Buyers on the CIC Conversion Date any proceeds (except for
reimbursement of costs actually incurred by Sellers prior to the applicable CIC
Conversion Date) actually received by Sellers at or prior to the applicable CIC
Conversion Date as a result of the respective Condemnation and (B) assign to
Buyers the right to receive any future proceeds received in respect of such
Condemnation. Sellers shall advise Buyers of any condemnation proceeds received
with respect to any Real Property.

Section 6.8    Further Assurances. Upon request of a Party and without further
consideration, each other Party shall execute and deliver to the requesting
Party such documents and take such actions, which are consistent with the
provisions of this Agreement, as the requesting Party reasonably requests to
consummate more effectively the intent and purpose of the Parties under this
Agreement and the transactions contemplated hereby. Without limiting the
generality of the foregoing, if, after the Effective Time, Buyers seek
indemnification or recovery from one or more other parties to an Assumed
Contract or otherwise seeks to enforce such Assumed Contract and, to obtain such
indemnification, recovery or enforcement, it is necessary for Sellers or their
Affiliates to initiate a suit, participate in any enforcement proceeding or
otherwise provide assistance to Buyers, then, at the request of Buyers, Sellers
and their Affiliates shall take such action as Buyers may reasonably request in
connection with Buyers’ efforts to obtain such indemnification, recovery or
enforcement; provided, however, that Buyers shall (a) reimburse Sellers for all
reasonable fees, costs and expenses related to such action and (b) indemnify and
hold harmless the Seller Indemnified Parties from and against any and all Losses
relating to or arising from such action.

Section 6.9    Use of Marks. Except as otherwise contemplated by the Parties in
respect of the conversion of each Station Property by the applicable CIC
Conversion Date, Buyer shall not use trade names, trademarks, service marks,
trade dress, logos, designs, branded advertising or exterior or interior color
schemes identical or similar to, or dilutive of, those of Corner Store or of any
other convenience store services mark owned as of the Closing by Sellers.

Section 6.10    Contact with Business Relations. Except as set forth in Section
5.1(a), during the period from the date of this Agreement until the earlier of
the Closing Date or the termination of this Agreement in accordance with its
terms, Buyers hereby agree that they are not authorized to and shall not (and
shall not permit any of its employees, agents, representatives or Affiliates to)
contact any employee (excluding any executive officer), customer, supplier,
dealer, material supplier, distributor or other material business relation of a
Seller regarding Sellers or the Business without the prior written consent of
Sellers in each instance.

Section 6.11    Operator-On Boarding; Seller Lease.


-71-



--------------------------------------------------------------------------------







(a)    Between the Effective Date and the Closing, Sellers shall reasonably
cooperate with Buyers efforts to establish a legally-binding business
relationship between Buyers and each commissioned marketer or other third party
that Buyers select to operate any Station Property upon and following the
applicable CIC Conversion Date; provided, however, that Buyers shall indemnify
and hold harmless the Seller Indemnified Parties from and against any actual
documented out-of-pocket third-party expenses incurred by any Seller Indemnified
Parties relating to or arising from Sellers’ compliance with this Section
6.11(a), but solely to the extent that such third-party expenses exceed the
amount of third-party expenses that would otherwise be incurred by Sellers to
transfer such Station Property to Buyers.
(b)    Between the Effective Date and the Closing, the Parties shall negotiate a
mutually agreeable lease or similar contractual arrangement (the “Seller
Lease”), consistent in all material respects with the Term Sheet attached hereto
as Exhibit D, pursuant to which Sellers shall lease the Station Properties from
Buyers and operate the Station Properties following the Closing until such time
as Buyers or the applicable third parties take over the operation of the Station
Properties.
ARTICLE VII
CONDITIONS PRECEDENT

Section 7.1    Conditions to Each Party’s Obligation. The respective obligations
of each Party to consummate the transactions contemplated hereby are subject to
the satisfaction at or prior to the Closing of the following conditions, any one
or more of which may be waived in writing to the extent permitted by applicable
Law, in whole or in part, by Buyers or Sellers for purposes of consummating such
transactions:
(a)    No Legal Prohibition. No Law shall be enacted, promulgated, issued,
entered or enforced by any Governmental Entity that is in effect and that
enjoins, restrains, conditions, makes illegal or otherwise prohibits the
consummation of the transactions contemplated hereby.
(b)    Antitrust and Governmental Approvals. All waiting periods (and any
extensions thereof) applicable to the consummation of the transactions
contemplated by this Agreement under the HSR Act shall have expired or been
terminated, and all other Orders, consents, Permits, authorizations, waivers,
clearances and approvals of any Governmental Entity required to be obtained in
respect of the transactions contemplated by this Agreement at or prior to the
Closing shall have been obtained and be in full force and effect.

Section 7.2    Conditions Precedent to Buyers’ Obligation The obligation of each
Buyer to consummate the transactions contemplated hereby is subject to the
satisfaction at or prior to the Closing of the following conditions, any one or
more of which may be waived in writing to the extent permitted by applicable
Law, in whole or in part, by such Buyer for purposes of consummating such
transactions:
(a)    Accuracy of Representations and Warranties.
(i)    Other than the representations and warranties of Sellers contained in
Section 3.1 (Due Organization and Power), Section 3.2 (Authority), Section 3.15


-72-



--------------------------------------------------------------------------------







(Broker Fees) and Section 3.26 (Bonds), each of the representations and
warranties of Sellers made in this Agreement or in any of the Ancillary
Agreements or any schedule, certificate or other document delivered pursuant
hereto or thereto or in connection with the transactions contemplated hereby or
thereby that is qualified as to materiality (including the terms Material
Adverse Effect, material or words of similar import) shall be true and correct
in all respects as of the Effective Date and as of the Closing as though such
representations and warranties were made at and as of the Closing, and each of
such representations and warranties that is not qualified as to materiality
shall be true and correct in all material respects as of the Effective Date and
as of the Closing as though made at and as of the Closing, except for
representations and warranties that speak as of a specific earlier date or time
(in which case such representations and warranties qualified as to materiality
shall be true and correct in all respects, and those not qualified by
materiality shall be true and correct in all material respects, on and as of
such earlier date or time).
(ii)    Each of the representations and warranties contained in Section 3.1 (Due
Organization and Power), Section 3.2 (Authority), Section 3.15 (Broker Fees) and
Section 3.26 (Bonds) shall be true and correct in all respects as of the
Effective Date and as of the Closing as though made at and as of the Closing,
except to the extent such representations and warranties expressly relate to a
specific earlier date or time (in which case such representations and warranties
shall be true and correct in all respects on and as of such earlier date or
time).
(b)    Performance of Obligations. Sellers shall have performed and complied in
all material respects with their respective covenants, agreements and
obligations under this Agreement that are required to be performed or complied
with by Sellers prior to or at the Closing;
(c)    Delivery of Documents and Other Items. Sellers shall have delivered, or
caused to have been delivered, to Buyers all of the documents and other items
described in Section 9.2;
(d)    Title Policies. Buyers shall have received written confirmation that the
Title Company is irrevocably committed to issue Title Polices with respect to
all Real Properties;
(e)    No Material Adverse Effect. Since the Effective Date, there shall not
have occurred any change, event, circumstance, development, condition,
occurrence or effect that, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect;
(f)    Operation of Leased Real Properties. Buyers shall have the right by
Closing to use or occupy and operate fifty percent (50%) of the Leased Real
Properties representing at least fifty percent (50%) in the aggregate amount of
the Assigned Drop Values for all such Leased Real Properties, and shall have
been provided with evidence of such that is reasonably satisfactory to Buyers.


-73-



--------------------------------------------------------------------------------







(g)    Release of Liens. All Liens relating to the Assets shall have been
released in full, other than Permitted Liens, and Sellers shall have delivered
to Buyers written evidence, in form reasonably satisfactory to Buyers, of the
release of such Liens.
(h)    Evidence of Contract Termination. Sellers shall have provided to Buyers
evidence reasonably satisfactory to Buyers of the termination of all Contracts
with respect to their application to the applicable Station Properties which are
not Assumed Contracts (except with respect to Contracts that are necessary for
the continued operation of a Station Property in the Ordinary Course of Business
or are system-wide Contracts that will not apply to any Station Property after
the applicable CIC Conversion Date).
(i)    Environmental Insurance Policy. The Environmental Insurance Policy shall
have been obtained and shall be in full force and effect.

Section 7.3    Conditions Precedent to Sellers’ Obligation. The obligation of
each Seller to consummate the transactions contemplated hereby is subject to the
satisfaction at or prior to the Closing of the following conditions, any one or
more of which may be waived in writing to the extent permitted by applicable
Law, in whole or in part, by such Seller for purposes of consummating such
transactions:
(a)    Accuracy of Representations and Warranties. Each of the representations
and warranties of Buyers made in this Agreement or in any of the Ancillary
Agreements or any schedule, certificate or other document delivered pursuant
hereto or thereto or in connection with the transactions contemplated hereby or
thereby that is qualified as to materiality (including the terms material or
words of similar import) shall be true and correct in all respects as of the
Effective Date and as of the Closing as though such representations and
warranties were made at and as of the Closing, and each of such representations
and warranties that is not qualified as to materiality shall be true and correct
in all material respects as of the Effective Date and as of the Closing as
though made at and as of the Closing, except for representations and warranties
that speak as of a specific earlier date or time (in which case such
representations and warranties qualified as to materiality shall be true and
correct in all respects, and those not qualified by materiality shall be true
and correct in all material respects, on and as of such earlier date or time).
(b)    Performance of Obligations. Buyers shall have (i) made each of the
payments contemplated by Section 2.5(b) and (ii) performed and complied in all
material respects with all of Buyers’ other covenants, agreements and
obligations under this Agreement that are required to be performed or complied
with by Buyers prior to or at the Closing;
(c)    Delivery of Documents and Other Items. Buyers shall have delivered, or
caused to have been delivered, all of the documents and other items described in
Section 9.3.

Section 7.4    Frustration of Closing Conditions. Neither either Seller nor
either Buyer may rely, either as a basis for not consummating the purchase and
sale of the Assets or terminating this Agreement and abandoning such purchase
and sale, on the failure of any condition set forth in Section 7.1, Section 7.2
or Section 7.3, as the case may be, to be satisfied if such failure


-74-



--------------------------------------------------------------------------------







was caused by such Party’s breach of any provision of this Agreement or failure
to act in good faith.

ARTICLE VIII
INDEMNIFICATION

Section 8.1    Survival.
(a)    The respective representations, warranties, covenants or agreements of
the Parties contained in this Agreement, in the Ancillary Agreements or in any
certificate or instrument delivered by or on behalf of any Party pursuant to
this Agreement shall survive the Closing as follows:
(i)    the representations and warranties of any Seller as to the matters set
forth in this Agreement, except for the representations and warranties set forth
in Section 3.8 (Environmental Matters) (which shall expire at Closing), in the
Ancillary Agreements or in any certificate or instrument delivered by or on
behalf of any Seller pursuant to this Agreement (the “Seller Surviving
Representations”) shall survive the Closing until 11:59 p.m., San Antonio time,
on the date that is the second anniversary of the Closing Date (such date, the
“Cutoff Date”), provided that the representations and warranties set forth in
Section 3.1 (Due Organization and Power), Section 3.2 (Authority), Section 3.6
(Compliance with Laws), Section 3.9 (Title to Assets; Liens), Section 3.10(a)
(Title to Real Property) and Section 3.15 (Broker Fees) (collectively, the
“Seller Fundamental Representations”) shall survive the Closing indefinitely;
(ii)    the representations and warranties of Buyers as to the matters set forth
in this Agreement, in the Ancillary Agreements or in any certificate or
instrument delivered by or on behalf of any Seller (the “Buyer Surviving
Representations”) shall survive the Closing until the Cutoff Date, provided that
the representations and warranties set forth in Section 4.1 (Due Organization
and Power), Section 4.2 (Authority) and Section 4.4 (Broker Fees) (collectively,
the “Buyer Fundamental Representations”) shall survive the Closing indefinitely;
and
(iii)    any covenant or agreement set forth in this Agreement, in the Ancillary
Agreements or in any certificate or instrument delivered by or on behalf of any
Party pursuant to this Agreement which by its terms is to be performed after the
Closing shall survive the Closing until such covenant or agreement has been
fully performed in accordance with its terms (the applicable survival date with
respect to a given Seller Surviving Representation, Buyer Surviving
Representation, covenant or agreement, its “Survival Date”).
(b)    The obligations in this ARTICLE VIII to indemnify any Indemnified Party
shall terminate and be of no further force or effect, in respect of any Seller
Surviving Representation, Buyer Surviving Representation, covenant or agreement,
on the applicable Survival Date; provided, however, that such obligations to
indemnify shall not terminate with respect to any such Seller Surviving
Representation, Buyer Surviving Representation, covenant or agreement as to
which the


-75-



--------------------------------------------------------------------------------







Indemnified Party shall have made, before the applicable Survival Date, a bona
fide claim by delivering an Indemnification Notice to the Indemnifying Party,
and such claim shall survive (without any release, waiver, reduction, limitation
or other modification of any of the Indemnified Party’s rights or remedies for
the recovery of indemnification claims set forth herein) until fully and finally
resolved in accordance herewith.

Section 8.2    Indemnification by Sellers. Subject to the terms and conditions
of this ARTICLE VIII, if the Closing occurs, Sellers jointly and severally shall
indemnify, defend, and hold harmless Buyers and their Affiliates, and its and
their respective Representatives (including each of the foregoing Person’s
successors and permitted assigns) (collectively, the “Buyer Indemnified
Parties”), from and against, for and in respect of the full amounts of, and
shall pay and reimburse each of them for, any and all Losses suffered,
sustained, incurred or required to be paid at any time from and after the
Closing by the Buyer Indemnified Parties, to the extent based upon, arising out
of, resulting from or because of:
(a)    (i) any breach or inaccuracy of any of the Seller Surviving
Representations or (ii) any Third Party Claim asserted against any Buyer
Indemnified Party that, if meritorious, would constitute or give rise to an
inaccuracy in or breach of any of the Seller Surviving Representations;
(b)    (i) any breach or default in, or failure of any Seller to carry out,
perform, satisfy and discharge, any of its covenants, agreements or obligations
under this Agreement, the Ancillary Agreements or any certificate or instrument
delivered by or on behalf of any Seller pursuant to this Agreement and (ii) any
Third Party Claim asserted against any Buyer Indemnified Party that, if
meritorious, would constitute or give rise to a breach, default or failure of
any Seller to carry out, perform, satisfy and discharge, any of its covenants,
agreements or obligations described in the foregoing clause (i);
(c)    any Excluded Liability or Sellers’ ownership or operation of any Excluded
Asset;
(d)    any portion of Taxes for which Sellers are responsible under the terms of
this Agreement;
(e)    subject to the Environmental Release, the performance of all required
Remediation Activities;
(f)    without limiting the Sellers’ obligations contained in Section 5.6, any
Environmental Liabilities for a Preexisting Environmental Condition, but only to
the extent that such Environmental Liabilities are not covered by the
Environmental Insurance Policy as the result of Sellers submission of false or
inaccurate information or Sellers’ omission of accurate and responsive
information in Sellers’ application for the subject Environmental Insurance
Policy;
(g)    any enforcement of this ARTICLE VIII resulting from the failure of any
Seller to indemnify any Buyer Indemnified Party in accordance with the terms
hereof;


-76-



--------------------------------------------------------------------------------







(h)    any costs, expenses, fees or Liabilities that any Buyer Indemnified Party
suffers, sustains or becomes subject to as a result of or in connection with any
Like-Kind Exchange contemplated by Section 11.12; and
(i)    as provided by Section 5.8(c)(B), any uncured breach or default by any
Seller of any Real Property Lease or Third Party Lease that is disclosed in a
Lease Estoppel or Seller Estoppel.

Section 8.3    Indemnification By Buyers. Subject to the terms and conditions of
this ARTICLE VIII, if the Closing occurs, Buyers jointly and severally shall
indemnify, defend and hold harmless Sellers and their Affiliates, and their
respective Representatives (including each of the foregoing Person’s successors
and permitted assigns) (the “Seller Indemnified Parties”), from and against, for
and in respect of the full amounts of, and shall pay and reimburse each of them
for, any and all Losses suffered, sustained, incurred or required to be paid at
any time from and after the Closing by the Seller Indemnified Parties, to the
extent based upon, arising out of, resulting from or because of:
(a)    (i) any breach or inaccuracy of any of the Buyer Surviving
Representations and (ii) any Third Party Claim asserted against any Seller
Indemnified Party that, if meritorious, would constitute or give rise to an
inaccuracy in or breach of any of the Buyer Surviving Representations;
(b)    (i) any breach or default in, or failure of any Buyer to carry out,
perform, satisfy and discharge, any of its covenants, agreements or obligations
under this Agreement, the Ancillary Agreements or any certificate or instrument
delivered by or on behalf of such Buyer pursuant to this Agreement and (ii) any
Third Party Claim asserted against any Seller Indemnified Party that, if
meritorious, would constitute or give rise to a breach, default or failure of
any Buyer to carry out, perform, satisfy and discharge, any of its covenants,
agreements or obligations described in the foregoing clause (i);
(c)    any Assumed Liabilities, subject to the Buyer Indemnified Parties’
indemnification rights under Section 8.2(f), or Buyers’ ownership or operation
of the Assets (in respect of the Assets, to the extent arising after the
Closing, and not an Excluded Liability); or
(d)    any Third Party Claims resulting or arising from, or otherwise related to
Sellers’ performance of their obligations pursuant to Section 6.11(a).
(e)    any enforcement of this ARTICLE VIII resulting from the failure of Buyers
to indemnify any Seller Indemnified Party in accordance with the terms hereof.

Section 8.4    Limitations on Indemnification. Notwithstanding anything to the
contrary contained in this Agreement:
(a)    except for Losses in respect of (i) any indemnification claim based upon,
arising out of, resulting from or because of fraud, criminal activity,
intentional misconduct or intentional misrepresentation by Sellers in connection
with this Agreement or any Ancillary Agreement, (ii) breaches of the
representations and warranties set forth in Section 3.4 (Tax Matters)


-77-



--------------------------------------------------------------------------------







or (iii) the Seller Fundamental Representations (it being understood that Losses
based upon, arising out of, resulting from or because of subclauses (i), (ii)
and (iii) of this Section 8.4(a) shall not be subject to the limitations of this
Section 8.4(a) and shall not count towards the Deductible), no Buyer Indemnified
Party may shall be entitled to recover for any claim for indemnification
pursuant to Section 8.2(a) in respect of the Seller General Representations
until the aggregate amount of Losses recoverable under Section 8.2(a) equals or
exceeds 0.75% of the Purchase Price (the “Deductible”), after which the Buyer
Indemnified Parties may seek recovery for Losses in excess of the Deductible;
provided, however, that no Losses may be claimed by any Buyer Indemnified Party
or shall be reimbursable or shall be included in calculating the aggregate
Losses for purposes of this clause (a) other than Losses in excess of $25,000
(the “Per-Claim Deductible”) resulting from any single claim or aggregated
claims arising out of the same facts, events or circumstances;
(b)    except for any Losses in respect of (i) any indemnification claim arising
out of fraud, criminal activity, intentional misconduct or intentional
misrepresentation by Sellers in connection with this Agreement or any Ancillary
Agreement, (ii) breaches of the representations and warranties set forth in
Section 3.4 (Tax Matters) or (iii) the Seller Fundamental Representations (it
being understood that Losses arising from subclauses (i), (ii) and (iii) of this
Section 8.4(b) shall not be subject to the limitations of this Section 8.4(b)),
the funds held in the Indemnity Escrow Account shall be the sole source of
recovery with respect to all indemnifiable Losses that may be recovered by a
Buyer Indemnified Party pursuant to Section 8.2(a) in respect of the Seller
General Representations (such amount, as of the Closing, the “Cap”);
(c)    except for Losses in respect of any indemnification claim arising out of
fraud, criminal activity, intentional misconduct or intentional
misrepresentation by Sellers in connection with this Agreement or any Ancillary
Agreement (it being understood that Losses shall not be subject to the
limitations of this Section 8.4(c)), in no event shall the aggregate amount of
Losses for which Sellers are obligated to indemnify the Buyer Indemnified
Parties with respect to any matter set forth in Section 8.2 exceed in the
aggregate the Purchase Price;
(d)    for purposes of determining the amount of Loss resulting from any
inaccuracy in or breach of any representation or warranty, any breach or default
in compliance with or performance of any covenant, agreement or other
obligation, calculating Losses under this ARTICLE VIII, and satisfying the
Deductible and Per-Claim Deductible, any materiality or Material Adverse Effect
qualifications contained in the representations, warranties, covenants,
agreements and other obligations shall be disregarded such that each
representation, warranty, covenant, agreement and other obligation shall be
deemed to be made or given without any such materiality qualifications;
(e)    no Indemnified Party shall be entitled to recover any amount of Losses
relating to any matter arising under one provision of this Agreement to the
extent such Indemnified Party (or other Buyer Indemnified Parties in the event
of a Buyer Indemnified Party, or other Seller Indemnified Parties in the event
of a Seller Indemnified Party) has already recovered such amount with respect to
such matter pursuant to such provision or any other provision of this Agreement,
including to the extent such amount is included in the calculation of any
adjustment to the Purchase


-78-



--------------------------------------------------------------------------------







Price, provided that nothing herein shall limit an Indemnified Party’s recovery
for multiple occurrences of any inaccuracy or breach of any representation,
warranty, covenant or agreement;
(f)    except for Losses in respect of (i) any indemnification claim arising out
of fraud, criminal activity, intentional misconduct or intentional
misrepresentation by Buyers in connection with this Agreement or any Ancillary
Agreement, (ii) breaches of the representations and warranties set forth in
Section 3.4 (Tax Matters) or (iii) the Buyer Fundamental Representations (it
being understood that Losses arising from subclauses (i), (ii) and (iii) of this
Section 8.4(f) shall not be subject to the limitations of this Section 8.4(f)
and shall not count towards the Deductible), no Seller Indemnified Party may
shall be entitled to recover for any claim for indemnification pursuant to
Section 8.3(a) in respect of the Buyer General Representations until the
aggregate amount of Losses recoverable under Section 8.3(a) equals or exceeds
the Deductible, after which the Seller Indemnified Parties may seek recovery
only for Losses in excess of the Deductible; provided, however, that no Losses
may be claimed by any Seller Indemnified Party or shall be reimbursable or shall
be included in calculating the aggregate Losses for purposes of this clause (f)
other than Losses in excess of the Per-Claim Deductible resulting from any
single claim or aggregated claims arising out of the same facts, events or
circumstances;
(g)    except for Losses in respect of (i) any indemnification claim arising out
of fraud, criminal activity, intentional misconduct or intentional
misrepresentation by Buyers in connection with this Agreement or any Ancillary
Agreement, (ii) breaches of the representations and warranties set forth in
Section 3.4 (Tax Matters) or (iii) the Buyer Fundamental Representations (it
being understood that Losses arising from subclauses (i), (ii) and (iii) of this
Section 8.4(g) shall not be subject to the limitations of this Section 8.4(g)),
the aggregate amount of Losses for which Buyers are obligated to indemnify the
Seller Indemnified Parties under Section 8.3(a) in respect of the Buyer General
Representations shall not exceed the Cap;
(h)    except for Losses in respect of any indemnification claim arising out of
fraud, criminal activity, intentional misconduct or intentional
misrepresentation by Buyers in connection with this Agreement or any Ancillary
Agreement (it being understood that Losses shall not be subject to the
limitations of this Section 8.4(h)), in no event shall the aggregate amount of
Losses for which Buyers are obligated to indemnify the Seller Indemnified
Parties with respect to any matter set forth in Section 8.3 exceed in the
aggregate the Purchase Price; and
(i)    NO PARTY SHALL BE LIABLE TO ANY INDEMNIFIED PARTY FOR CLAIMS FOR PUNITIVE
DAMAGES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, REGARDLESS OF WHETHER A CLAIM IS BASED ON CONTRACT, TORT
(INCLUDING NEGLIGENCE), STRICT LIABILITY, VIOLATION OF ANY APPLICABLE DECEPTIVE
TRADE PRACTICES ACT OR SIMILAR LAW OR ANY OTHER LEGAL OR EQUITABLE PRINCIPLE,
EXCEPT TO THE EXTENT SUCH DAMAGES ARE INCLUDED IN AND AWARDED (AND ACTUALLY
PAID) TO A GOVERNMENTAL ENTITY OR OTHER THIRD PARTY AS PART OF A CLAIM AGAINST
THE INDEMNIFIED PARTY THAT IS OTHERWISE INDEMNIFIABLE PURSUANT TO THIS ARTICLE
VIII, AND EACH PARTY (AND BY ACCEPTANCE OF THE


-79-



--------------------------------------------------------------------------------







BENEFITS OF THE PROVISIONS OF THIS ARTICLE VIII EACH INDEMNIFIED PARTY) RELEASES
THE INDEMNIFYING PARTY FROM LIABILITY FOR ANY SUCH DAMAGES.
(j)    WITH RESPECT TO CLAIMS ARISING UNDER ENVIRONMENTAL LAWS, INCLUDING
CERCLA, THE INDEMNIFICATION PROVISIONS OF THIS ARTICLE VIII ARE INTENDED TO
ALLOCATE, WITHOUT LIMITATION, STATUTORY AND COMMON LAW NEGLIGENCE AND STRICT
LIABILITY CLAIMS AS WELL AS NEGLIGENCE, STRICT LIABILITY, AND ALL OTHER CLAIMS
ARISING UNDER ENVIRONMENTAL LAWS, INCLUDING CERCLA.
(k)    If any Buyer Indemnified Party is entitled to assert a claim for
indemnification either under Section 8.2(a) or Section 8.2(b) on the basis of
Sellers’ breach or default in, or failure to carry out, perform, satisfy and
discharge their obligations under Section 5.3, then the Buyer Indemnified Party
shall assert the claim (i) under Section 8.2(a) if the change, event,
circumstance, development, condition, occurrence or effect that was not
disclosed would not have resulted in any of the conditions set forth in Article
VII not being satisfied if it had been disclosed or (ii) under Section 8.2(b) if
the change, event, circumstance, development, condition, occurrence or effect
that was not disclosed would have resulted in any of the conditions set forth in
Article VII not being satisfied if it had been disclosed. If any Seller
Indemnified Party is entitled to assert a claim for indemnification either under
Section 8.3(a) or Section 8.3(b) on the basis of Buyers’ breach or default in,
or failure to carry out, perform, satisfy and discharge their obligations under
Section 5.3, then the Seller Indemnified Party shall assert the claim (i) under
Section 8.3(a) if the change, event, circumstance, development, condition,
occurrence or effect that was not disclosed would not have resulted in any of
the conditions set forth in Article VII not being satisfied if it had been
disclosed or (ii) under Section 8.3(b) if the change, event, circumstance,
development, condition, occurrence or effect that was not disclosed would have
resulted in any of the conditions set forth in Article VII not being satisfied
if it had been disclosed.

Section 8.5    Procedures Relating to Indemnification Between Buyers and
Sellers. Any Buyer Indemnified Party or Seller Indemnified Party (either such
Party, an “Indemnified Party”) making an indemnification claim pursuant to this
ARTICLE VIII for any matter not involving a Third Party Claim shall provide
written notice (each, an “Indemnification Notice”) to the Party or Parties that
are obligated to indemnify such Indemnified Party in accordance with this
Agreement (such Party or Parties, the “Indemnifying Party”) as soon as
reasonably practicable after becoming aware of such indemnification claim;
provided, however, that any failure on the part of the Indemnified Party to so
notify the Indemnifying Party shall not limit any of the obligations of the
Indemnifying Party under this Agreement except to the extent such Indemnifying
Party is actually prejudiced by reason of such failure. The Indemnification
Notice shall reasonably set forth the specific facts and circumstances, in
reasonable detail (to the extent then reasonably known), giving rise to the
claim, the amount of Loss or Losses (or a non-binding, reasonable estimate
thereof if the actual amount is not known and, to the extent known, the method
of calculation of such amount) that the Indemnified Party has suffered,
sustained or incurred, or expects to suffer, sustain or incur, and the specific
Section(s) of this Agreement upon which the Indemnified Party is relying in
seeking such indemnification and such other information with respect thereto as
the Indemnifying Party may reasonably request. If an Indemnifying Party disputes
the sufficiency of


-80-



--------------------------------------------------------------------------------







the Indemnification Notice, the Indemnified Party may send another
Indemnification Notice (and additional notices in response to additional
objections by the Indemnifying Party). For the purposes of any applicable
survival period (as set forth in Section 8.1 hereof), the date upon which the
first Indemnification Notice meeting the specifications of this Section 8.5 was
delivered to the Indemnifying Party shall be treated as the date of notice of
the indemnification claim even if the Indemnification Notice is subsequently
amended and reissued. In the case of indemnification claims by Buyers, as the
Indemnified Party (or on behalf of other Buyer Indemnified Parties), against
Sellers, as the Indemnifying Party, for which Buyers intend to recover Losses,
in whole or in part, against the Indemnity Escrow Account, Buyers shall also
deliver a copy of the Indemnification Notice to the Escrow Agent. If the
Indemnifying Party does not notify the Indemnified Party within thirty (30) days
following its receipt of the Indemnification Notice that the Indemnifying Party
disputes it liability to the Indemnified Party under this ARTICLE VIII or the
amount thereof, the indemnification claim set forth in the Indemnification
Notice shall be conclusively deemed an indemnification claim for which the
Indemnifying Party is liable under this ARTICLE VIII, and the Indemnifying Party
shall pay the amount of such Loss to the Indemnified Party on demand or, in the
case of any Indemnification Notice in which the amount of the indemnification
claim (or portion thereof) becomes finally determined. If the Indemnifying Party
timely disputes its liability with respect to such indemnification claim as
provided above, as promptly as possible, the Indemnified Party and the
Indemnifying Party shall establish the merits and amount of such indemnification
claim (by mutual agreement, litigation, arbitration or otherwise) and, within
five (5) Business Days following the final determination of the merits and the
amount of such indemnification claim, the Indemnifying Party shall pay to the
Indemnified Party immediately available funds in an amount equal to such
indemnification claim as determined hereunder. If the Indemnified Parties are
Buyer Indemnified Parties, to the extent that such indemnification claim is to
be paid from the Indemnity Escrow Account in accordance with this ARTICLE VIII,
Buyers and Sellers shall jointly instruct the Escrow Agent to pay such amount to
the Buyer Indemnified Parties in accordance with this ARTICLE VIII and the
applicable Escrow Agreement, such joint instruction to be delivered to the
Escrow Agent within five (5) Business Days following the final determination of
the merits and the amount of such indemnification claim.

Section 8.6    Procedures Relating to Indemnification for Third Party Claims.
(a)    Any Indemnified Party making a claim for indemnification pursuant to this
ARTICLE VIII for any Third Party Claim shall deliver an Indemnification Notice
to the Indemnifying Party promptly (but in no event more than thirty (30) days)
after becoming aware of any Proceeding against the Indemnified Party by a third
party (a “Third Party Claim”); provided, however, that any failure on the part
of the Indemnified Party to so notify the Indemnifying Party shall not limit any
of the obligations of the Indemnifying Party under this Agreement except to the
extent such Indemnifying Party is actually and materially prejudiced by reason
of such failure. The Indemnification Notice shall reasonably set forth the
specific facts and circumstances, in reasonable detail (to the extent then
reasonably known), giving rise to the claim, the amount of Loss or Losses (or a
non-binding, reasonable estimate thereof if the actual amount is not known and,
to the extent known, the method of calculation of such amount) that the
Indemnified Party has suffered, sustained or incurred, or expects to suffer,
sustain or incur, and the specific Section(s) of this Agreement upon which the
Indemnified Party is relying in seeking such indemnification and such other
information


-81-



--------------------------------------------------------------------------------







with respect thereto as the Indemnifying Party may reasonably request, and a
copy of all pleadings and correspondence to or from any third party related
thereto, if available. Any Indemnifying Party shall be entitled to participate
in the defense of any Third Party Claim at such Indemnifying Party’s expense,
and at its option shall be entitled to assume the defense of any Third Party
Claim against an Indemnified Party with respect to which the Indemnifying Party
is, or could be determined to be, obligated to indemnify, defend and hold
harmless the Indemnified Party pursuant to this Agreement by appointing a
reputable counsel reasonably satisfactory to the Indemnified Party, at the
Indemnifying Party’s sole expense, to be the lead counsel in connection with
such defense; provided, that the Indemnified Party shall be entitled to
participate in the defense of such Third Party Claim and to employ counsel of
its choice for such purpose (provided, that notwithstanding anything herein to
the contrary other than the immediately following sentence, the fees and
expenses of such separate counsel shall be borne by the Indemnified Party and
shall not be recoverable from such Indemnifying Party); provided that the
Indemnifying Party shall not be entitled to assume or continue control of the
defense of any Third Party Claim (and the Indemnified Party shall assume defense
thereof and all reasonable attorneys’ fees and expenses relating thereto shall
constitute Losses subject to indemnification hereunder) if (i) the Third Party
Claim relates to or arises in connection with any criminal Proceeding or any
other Proceeding by a Governmental Entity, (ii) the Third Party Claim seeks an
injunction or equitable relief against the Indemnified Party, (iii) the Third
Party Claim has or would reasonably be expected to result in Losses in excess of
the applicable limitations on liability, if any, to Sellers’ indemnification
obligations set forth in Section 8.4 with respect to such Third Party Claim, and
Sellers and Guarantor do not waive the applicability of such limitations on
liability (such that Sellers and Guarantor assume liability for all Losses in
respect of such Third Party Claim), (iv) the Indemnified Party reasonably
believes (based on the advice of counsel) that the interests of the Indemnifying
Party and the Indemnified Party with respect to such claim are in conflict with
one another and, as a result, the Indemnifying Party could not adequately
represent the interests of the Indemnified Party in such claim, (v) the
Indemnified Party shall have been advised by counsel that there are one or more
legal or equitable defenses available to it that conflict with or are in
addition to those available to the Indemnifying Party, and, in the reasonable
judgment of counsel to the Indemnified Party, counsel for the Indemnifying Party
could not adequately represent the interests of the Indemnified Party, (vi) the
Indemnifying Party has failed or is failing to defend in good faith the Third
Party Claim; (vii) the Indemnifying Party has not acknowledged in writing that
such Third Party Claim is subject to, and Indemnified Party is entitled to,
indemnification pursuant to this ARTICLE VIII (provided however that such
acknowledgment shall not include any waiver or statement regarding the merits of
the Third Party Claim itself), or (viii) the Indemnifying Party fails to give
written notice that it will assume the defense of such Third Party Claim within
thirty (30) days after delivery of the Indemnified Party’s Indemnification
Notice in accordance with Section 11.6 and this Section 8.6(a).
(b)    In the event that the Indemnifying Party is entitled to, and does, assume
the defense of the Third Party Claim in accordance with Section 8.6, the
Indemnifying Party shall have the right to conduct such defense and take such
action as it deems necessary to avoid, dispute, defend, appeal or make
counterclaims pertaining to any such Third Party Claim in the name and on behalf
of the Indemnified Party, and the Indemnified Party shall have the right (but
not the obligation) to participate in the defense of such Third Party Claim and
to employ, at its own expense, counsel separate from counsel employed by the
Indemnifying Party. The Indemnifying Party shall


-82-



--------------------------------------------------------------------------------







not be entitled to adjust, compromise or settle any Third Party Claim or permit
a default or consent to the entry of any judgment without the prior written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld, conditioned or delayed), unless (i) such settlement, adjustment,
compromise or judgment consists solely of money damages to be fully paid by the
Indemnifying Party, (ii) such settlement, adjustment, compromise or judgment
includes as an unconditional term thereof the giving by each claimant or
plaintiff to each Indemnified Party of a full and complete written release of
each Indemnified Party and its Representatives, reasonably satisfactory to the
Indemnified Party, from all Losses or other Liability in respect to such Third
Party Claim, (iii) such settlement, adjustment, compromise or judgment would not
result in the statement of liability, wrongdoing, criminal offense or finding or
admission of any violation of Law by the Indemnified Party, and (iv) as a result
of such settlement, adjustment, compromise or judgment, no injunctive or other
equitable relief would be imposed against the Indemnified Party. If the
Indemnifying Party does not or is not permitted to assume, or continue control
of, or withdraws from, the defense of a Third Party Claim pursuant to this
Section 8.6 and the Indemnified Party assumes the defense thereof, the
Indemnified Party shall not settle, adjust or compromise or permit a default or
consent to entry of any judgment in respect of any Third Party Claim if the
Indemnifying Party shall have any obligation as a result of such settlement
(whether monetary or otherwise) unless such settlement, adjustment, compromise
or judgment is consented to in writing by the Indemnifying Party, such consent
not to be unreasonably withheld, conditioned or delayed. All attorneys’ fees and
other costs and expenses relating to the defense by the Indemnified Party shall
be included in Losses.
(c)    Each Party shall cooperate, and cause their respective Affiliates to
cooperate, in the defense or prosecution of any Third Party Claim. Without
limiting the generality of the foregoing, if the Indemnified Party assumes the
defense of a Third Party Claim in accordance with this Section 8.6, the
Indemnifying Party shall make available to the Indemnified Party any documents
and materials in its possession or control that may be necessary to the defense,
negotiation, settlement, adjustment or compromise of such Third Party Claim.
Without the limiting the generality of the foregoing, if the Indemnifying Party
assumes the defense of a Third Party Claim in accordance with this Section 8.6,
the Indemnified Party shall make available to the Indemnifying Party any
documents and materials in its possession or control that may be necessary to
the defense, negotiation, settlement, adjustment or compromise of such Third
Party Claim. Any consent to be given by the Buyer Indemnified Parties under this
Section 8.6 shall be given by Buyers acting on behalf of the Buyer Indemnified
Parties and any consent to be given by the Seller Indemnified Parties under this
Section 8.6 shall be given solely by any Seller acting for and on behalf of the
Seller Indemnified Parties.
(d)    With respect to a Third Party Claim under this Section 8.6, after (i) any
final decision, judgment, or award shall have been rendered by a Governmental
Entity of competent jurisdiction and the expiration of the time in which to
appeal therefrom, (ii) a settlement, adjustment or compromise shall have been
consummated, or (iii) the Indemnified Party and the Indemnifying Party shall
have arrived at a mutually binding agreement, the Indemnified Party shall
forward to the Indemnifying Party notice of any sums due and owing by the
Indemnifying Party in accordance with this Agreement with respect to such matter
and (A) if the Indemnified Parties are Buyer Indemnified Parties (1) if all or
any portion of such sums is to be paid out of the Indemnity Escrow


-83-



--------------------------------------------------------------------------------







Account, Buyers and Sellers shall jointly instruct the Escrow Agent to pay such
amount to the Buyer Indemnified Parties in accordance with this ARTICLE VIII and
the applicable Escrow Agreement, such joint instruction to be delivered to the
Escrow Agent within five (5) Business Days following the determination of such
sums in accordance with the foregoing clauses (i), (ii) and (iii), and (2) the
Indemnifying Party shall pay all of such remaining sums so due and owing to the
Indemnified Party in accordance with this Section 8.6, within five (5) Business
Days following the determination of such sums in accordance with the foregoing
clauses (i), (ii) and (iii), and (B) if the Indemnified Parties are Seller
Indemnified Parties, the Indemnifying Party shall pay all sums due and owing to
the Indemnified Party in accordance with this ARTICLE VIII, within five (5)
Business Days following the determination of such sums in accordance with the
foregoing clauses (i), (ii) and (iii).
(e)    If for whatever reason (including the Indemnifying Party’s failure to pay
any judgment, settlement, adjustment, compromise, attorney’s fees or court costs
with respect thereto), the Indemnified Party is required to pay any
indemnification claim or any portion thereof, or if the Indemnified Party is
permitted under the terms hereof to retain its own counsel with respect to any
indemnification claim at the Indemnifying Party’s expense, the Indemnified Party
may pay such amounts which the Indemnified Party may deem reasonably appropriate
after giving written notice of same to the Indemnifying Party. In the event of
any such payments by the Indemnified Party pursuant to this Section 8.6(e), the
Indemnifying Party shall reimburse the Indemnified Party for the amounts
actually so paid by the Indemnified Party within five (5) Business Days after
the Indemnified Party’s written demand therefor.

Section 8.7    Insurance Effect.
(a)    The amount payable under this ARTICLE VIII in respect of any Loss shall
be calculated net of any insurance proceeds (other than proceeds under the
Environmental Insurance Policy) actually received by the Indemnified Party on
account thereof, which insurance proceeds shall be net of (i) any costs and
expenses of the Indemnified Party in pursuing the same and (ii) the deductible
for such insurance policies and any increase in the premium for such policies
for the next succeeding year to the extent arising out of or in connection with
such Loss, all of which shall constitute Losses subject to indemnification
hereunder; provided, that the Indemnified Party shall (and shall cause its
Affiliates to) use its commercially reasonable efforts to obtain such insurance
proceeds if the facts and circumstances support valid claims against any policy
of insurance of the Indemnified Person (or any of its Affiliates); provided,
further that in no event shall commercially reasonable efforts require Buyers to
institute any Proceedings to obtain such insurance proceeds.
(b)    In the event that an insurance or other recovery is made at any time
after an indemnification payment by the Indemnifying Party has been made with
respect to any indemnified Loss, then, to the extent of the amount of such
indemnification payment, a refund equal to the aggregate net amount of the
recovery (after deducting (i) any costs and expenses of the Indemnified Party in
pursuing the same and (ii) the deductible for such insurance policies and any
increase in the premium for such policies for the next succeeding year to the
extent arising out of or in connection with such Loss) shall be made within ten
(10) Business Days of receipt of such recovery to the applicable Indemnifying
Party.


-84-



--------------------------------------------------------------------------------








Section 8.8    Characterization of Indemnification Payments; Withholding. Unless
otherwise required by Law, all payments made pursuant to ARTICLE VIII hereof
shall be treated for all U.S. federal, state, local and/or non-U.S. Tax purposes
as adjustments to the Purchase Price.

Section 8.9    Source of Payments. Subject to the limitations set forth in
Section 8.4:
(a)    Any amounts owing by Sellers with respect to an indemnification claim
under Section 8.2(a), solely in respect of the Seller General Representations,
shall be made solely by disbursement of the then Available Indemnity Escrow
Amount pursuant to the Escrow Agreement. As used herein, “Available Indemnity
Escrow Amount” means, as of the time of determination, the portion of the funds
then held in the Indemnity Escrow Account against which no Buyer Indemnified
Party shall have made an indemnification claim by delivery of an Indemnification
Notice in accordance with Section 8.5, which claim remains outstanding and
unsettled.
(b)    Any amounts owing by Sellers with respect to an indemnification claim
under (i) Section 8.2(b), Section 8.2(c), Section 8.2(d), Section 8.2(e),
Section 8.2(f), Section 8.2(g), Section 8.2(h) or Section 8.2(i) or (ii) Section
8.2(a) in respect of Seller Fundamental Representations shall be made as
follows: (A) first, by release of funds (to the extent available) to the Buyer
Indemnified Parties from the Indemnity Escrow Account by the Escrow Agent,
provided that Buyer Indemnified Parties shall only be required to recover first
pursuant to this clause (A) if, and solely to the extent that, the then
Available Indemnity Escrow Amount remains greater than or equal to fifty percent
(50%) of the original Indemnity Escrow Amount after such recovery (in whole or
in part), and (B) thereafter (and to the extent that any remaining amounts are
due in respect of such indemnification claim and any other indemnification
claims under (x) Section 8.2(b), Section 8.2(c), Section 8.2(d), Section 8.2(e),
Section 8.2(f), Section 8.2(g), Section 8.2(h) or Section 8.2(i) or (y) Section
8.2(a) in respect of Seller Fundamental Representations), directly by Sellers to
the Buyer Indemnified Parties by wire transfer of immediately available funds to
the applicable Sellers within five (5) Business Days of the final determination
thereof.
(c)    Any amounts payable by Buyers pursuant to this ARTICLE VIII shall be made
by wire transfer of immediately available funds to the applicable Sellers within
five (5) Business Days of the final determination thereof.

Section 8.10    Duty to Mitigate. In all cases in which an Indemnified Party is
entitled to be indemnified in accordance with this Agreement, such Indemnified
Party shall use commercially reasonable efforts to mitigate all Losses,
including by pursuing commercially reasonable rights and remedies available to
such Indemnified Party against third parties which are reasonably likely to
result in a net reduction of Losses with respect to which such Indemnified Party
may be entitled to indemnification hereunder and by incurring costs to the
extent necessary to remedy the breach which gives rise to the Loss; provided,
however, that such Indemnified Party shall not be required to commence or
participate in any litigation or offer or grant any accommodation (material or
otherwise) to any third parties; provided, further, that (a) all costs and
expenses incurred in connection with such efforts to mitigate and (b) the
deductible for any insurance policies that cover Losses and any increase in the
premium for such policies for the next succeeding year to the


-85-



--------------------------------------------------------------------------------







extent arising out of or in connection with such Losses, shall, in each case,
constitute Losses subject to indemnification hereunder.
For the avoidance of doubt, absent bad faith a failure to successfully mitigate
on the part of an Indemnified Party shall not relieve any Indemnifying Party of
its obligations hereunder nor shall an Indemnified Party have any liability to
any Indemnifying Party for any such failure.

Section 8.11    Effect of Investigation. The representations, warranties,
covenants, agreements and obligations of an Indemnifying Party contained in this
Agreement and the Ancillary Agreements, and an Indemnified Party’s right to
indemnification or any other remedy with respect thereto, shall not be affected
or deemed waived by reason of any investigation made at any time by or on behalf
of the Indemnified Party (including by any of its Representatives) or any
knowledge acquired (or capable of being acquired) by or on behalf of the
Indemnified Party (including by any of its Representatives) at any time, whether
before or after the execution and delivery of this Agreement or the Closing,
with respect to the accuracy of, compliance with or performance of, any such
representation, warranty, covenant, agreement or obligation. The waiver or
non-assertion of any condition set forth in Section 7.1, Section 7.2 or Section
7.3, as the case may be, or any termination right set forth in Section 10.1
based on the accuracy of any representation or warranty, or on the performance
of or compliance with any such covenant, agreement or obligation, shall not
affect any Indemnified Party’s right to indemnification or any other remedy
based on such representations, warranties, covenants, agreements and
obligations.



Section 8.12    Exclusive Remedy. Subject to the right of each Party to seek
specific performance and injunction of this Agreement pursuant to Section 11.20
or any other provisions hereof granting any other form of equitable relief or
any other rights or remedies or providing for dispute resolution following the
Closing (including Section 6.1 and Section 8.13), from and after the Closing,
and without limiting the provisions of this ARTICLE VIII, the Parties
acknowledge and agree that the indemnification provisions contained in this
ARTICLE VIII shall be the sole and exclusive remedy of the Parties for any
Losses arising out of, related to, or in connection with this Agreement or the
Closing Documents, whether sounding in tort, contract or otherwise, or whether
at law or in equity. To avoid any confusion, the foregoing provisions of this
Section 8.12 shall not limit or have any adverse effect on an Indemnified
Party’s rights, remedies or recourse under the Escrow Agreement, the Site Access
Agreements or the Seller Lease. In furtherance of the foregoing, but subject to
the exceptions set forth in the two immediately preceding sentences and Section
8.13, each Seller, on the one hand, and each Buyer, on the other hand, hereby
waives on its own behalf and on behalf of its Affiliates to the fullest extent
permitted under Law, any and all rights and remedies it or they may have against
the other Party arising under or based upon this Agreement or the Closing
Documents, in equity or otherwise (including those based on statutory and common
law negligence and strict liability or arising under any Environmental Laws,
including CERCLA), with respect to indemnification claims except pursuant to the
indemnification provisions set forth in this ARTICLE VIII. No Party shall be
entitled to a rescission of this Agreement (or any Ancillary Agreements) related
to the breach of any representations, warranty, covenant or agreement contained
herein.


-86-



--------------------------------------------------------------------------------








Section 8.13    No Limitations or Waiver Relating to Claims for Fraud,
Intentional Misrepresentation, Criminal Activity or Intentional Misconduct.
Notwithstanding any provision of this Agreement to the contrary, the liability
of any Party under this ARTICLE VIII shall be in addition to, and not exclusive
of, any other liability that such Party may have at law or in equity (whether
arising by contract, tort or otherwise) based on such Party’s fraud, intentional
misrepresentation, criminal activity or intentional misconduct. No provision set
forth in this Agreement, including any other provision of this ARTICLE VIII,
shall be deemed a waiver by any Party to this Agreement of any right or remedy
which such Party may have at law or in equity based on any other Party’s fraud,
intentional misrepresentation, criminal activity or intentional misconduct, nor
will any such provisions limit, or be deemed to limit, (a) the amounts of
recovery sought or awarded in any such claim for such other Party’s fraud,
intentional misrepresentation, criminal activity or intentional misconduct; (b)
the time period during which a claim for such other Party’s fraud, intentional
misrepresentation, criminal activity or intentional misconduct; or (c) the
recourse that any such Party may seek against another Party with respect to a
claim for such other Party’s fraud, intentional misrepresentation, criminal
activity or intentional misconduct. For purposes hereof, any Party’s fraud,
intentional misrepresentation, criminal activity or intentional misconduct by
any Representative of any Seller or any Buyer in connection with the
transactions contemplated by this Agreement shall be deemed the Party’s fraud,
intentional misrepresentation, criminal activity or intentional misconduct of,
respectively, Sellers and Buyers.

ARTICLE IX
CLOSING

Section 9.1    Closing Date. Unless this Agreement shall have been terminated
and the transactions contemplated hereby shall have been abandoned pursuant to
Section 10.1, the closing with respect to the transactions contemplated hereby
(the “Closing”) shall take place at the offices of CST Brands, Inc., One Valero
Way, Building D, Suite 200, San Antonio, Texas 78249, at 10:00 a.m., San Antonio
time, on the date (the “Closing Date”) that is (a) two (2) Business Days after
all of the conditions set forth in ARTICLE VII have been satisfied or, to the
extent permitted by applicable Law and the terms of this Agreement, waived in
writing (other than those conditions which by their terms are intended to be
satisfied at the Closing, but subject to the satisfaction or, to the extent
permitted by applicable Law and the terms of this Agreement, waiver of those
conditions) or (b) such other date as mutually agreed upon by Buyers and
Sellers. The Parties agree that the Closing may be conducted through the Title
Company serving as Escrow Agent, by overnight mail and federal funds wires and
simultaneously in different locations to avoid the travel and additional
expenses of requiring all Parties to be simultaneously located in the same
place.

Section 9.2    Items to be Delivered by Sellers. At the Closing, Sellers shall
deliver or cause to be delivered to Buyers, the Title Company or the Escrow
Agent, as appropriate, the following documents and other items, in each case
duly executed or otherwise in proper form, including for recording, if
applicable:
(a)    one or more bills of sale, each in a form mutually agreeable to the
Parties (the “Bill of Sale”);


-87-



--------------------------------------------------------------------------------







(b)    a special warranty deed with respect to each of the Owned Real
Properties, in a form mutually agreeable to the Parties, as may be adjusted to
comply with local law and recording requirements applicable to the jurisdiction
where an Owned Real Property is located (the “Special Warranty Deed”);
(c)    an assignment and assumption agreement with respect to the Assumed
Contracts other than the Real Property Leases and Third Party Leases, a form
mutually agreeable to the Parties (the “Assignment and Assumption Agreement”)
(excluding those Assumed Contracts for which a Contract Consents remain
pending);
(d)    assignments and assumptions of each of the Real Property Leases, in a
form mutually agreeable to the Parties (each, an “Assignment and Assumption of
Real Property Lease”) (excluding those Real Property Leases for which a Lease
consents remain pending);
(e)    assignments and assumptions of each of the Third Party Leases, in a form
mutually agreeable to the Parties (each, an “Assignment and Assumption of Third
Party Lease”) (excluding those Third Party Leases for which Lease Amendments
remain pending);
(f)    the Lease Consents that have been obtained on or prior to the Closing;
(g)    the Lease Estoppels that have been obtained on or prior to the Closing;
(h)    the Seller Estoppels, if any;
(i)    the SNDAs, if any;
(j)    the Seller Lease;
(k)    the Escrow Agreement;
(l)    the Site Access Agreements;
(m)    the Tank Owner Change Forms and any other related documents required to
be prepared, executed and/or delivered by Sellers to Buyers;
(n)    a certificate of an authorized officer of each Seller, dated as of the
Closing Date, in form and substance satisfactory to Buyers, which shall certify
(i) the resolutions adopted by its board of directors or managers authorizing
such Seller to enter into this Agreement and the Ancillary Agreement to which
such Seller is a party and to consummate all of the transactions contemplated
hereby and thereby (including the sale of the Assets), (ii) its organizational
documents and (iii) the names of the officers of such Seller authorized to sign
this Agreement and the other documents, instruments or certificates to be
delivered pursuant to this Agreement by Sellers or any of its officers, together
with the true signatures of such officers;
(o)    a certificate of an authorized officer of each Seller, dated as of the
Closing Date, in form and substance satisfactory to Buyers, certifying that the
conditions set forth in Section 7.1(a), Section 7.2(a), Section 7.2(b) and
Section 7.2(e) are satisfied;


-88-



--------------------------------------------------------------------------------







(p)    all affidavits, indemnity agreements and other documents reasonably and
customarily required by the Title Company to induce the Title Company to issue
the Title Policies for all Owned Real Properties and Ground Leases;
(q)    [omitted;]
(r)    a non-foreign affidavit from each Seller dated as of the Closing Date,
sworn under penalty of perjury and in form and substance required under the
Treasury Regulations issued pursuant to Section 1445 of the Code stating that
such Seller is not a “foreign person” as defined in Section 1445 of the Code,
and any State of California equivalent forms duly executed by the applicable
Seller;
(s)    an executed counterpart to the environmental release substantially in the
form attached to this Agreement as Exhibit E (the “Environmental Release”);
(t)    a certificate of legal existence and good standing of each Seller issued
by the Secretary of State of the State of Delaware, issued within five (5) days
prior to the Closing;
(u)    five (5) DVD copies of the Data Room Site as of the Closing;
(v)    all Third Party Collateral in Sellers’ possession;
(w)    the Contract Consents that have been obtained prior to the Closing;
(x)    the Lease Amendments that have been obtained prior to the Closing;
(y)    the Documents other than Sellers’ Records (with all Documents that can
reasonably be delivered in electronic format being so delivered);
(z)    copies of all transferred Permits, Plans, guaranties and warranties, if
any, relating to the Station Properties;
(aa)    final executed copies of the Assumed Contracts;
(bb)    a joint written instruction to the Title Company instructing it to make
the distributions to Sellers and the Escrow Account in accordance with Section
2.5(b); and
(cc)    such other specific instruments of transfer, conveyance and assignment
as Buyers, the Escrow Agent or the Title Company may reasonably request.

Section 9.3    Items to be Delivered by Buyers. At the Closing, Buyers shall
deliver the following documents or payments to Sellers, the Title Company or the
Escrow Agent, as appropriate, in each case duly executed or otherwise in proper
form:
(a)    the Assignment and Assumption Agreement;
(b)    the Assignments and Assumptions of Lease;
(c)    the Escrow Agreement;


-89-



--------------------------------------------------------------------------------







(d)    the Site Access Agreements;
(e)    the Environmental Release;
(f)    the Tank Owner Change Forms and any other related documents required to
be prepared, executed and/or delivered by Buyers to Sellers;
(g)    if required, a properly completed resale exemption certificate for all
Inventory;
(h)    a joint written instruction to the Title Company instructing it to make
the distributions to Sellers and the Escrow Account in accordance with Section
2.5(b);
(i)    immediately available funds sufficient to pay the Closing Date Deposit
pursuant to Section 2.5(b);
(j)    immediately available funds sufficient to pay the Escrow Amounts pursuant
to Section 2.5(b);
(k)    a certificate of an authorized officer of each Buyer, dated as of the
Closing Date, in form and substance satisfactory to Sellers, which shall certify
(i) the resolutions adopted by its board of directors authorizing such Buyer to
consummate all of the transactions contemplated hereby (including the
acquisition of the Assets), and (ii) the names of the officers of such Buyer
authorized to sign this Agreement and the other documents, instruments or
certificates to be delivered pursuant to this Agreement by such Buyer or any of
its officers, together with the true signatures of such officers; and
(l)    a certificate of an authorized officer of each Buyer, dated as of the
Closing Date, in form and substance satisfactory to Sellers, certifying that the
conditions set forth in Section 7.1(a), Section 7.3(a) and Section 7.3(b) are
satisfied.

Section 9.4    Closing and Other Costs.
(a)    Property Taxes; Rents; Assessments; Utilities. Any general real estate or
personal property taxes, rents, and special taxes or assessments for the then
current year relating to the Real Property and all utilities and other pre-paid
expenses, customarily adjusted for commercial real estate closings conducted in
the Real Property’s jurisdiction shall be prorated in accordance with Section
6.3(b). The Title Company will collect from Sellers and Sellers shall pay to the
Title Company, at the Closing, and the Title Company shall pay out of the
collected funds, all sales taxes applicable to the Personal Property and
Equipment transferred to Buyers under this Agreement.
(b)    Title Insurance; Taxes; Transaction Costs. Sellers shall pay for (i) all
of the Commitments and the Title Policies with respect to all Owned Real
Property and Ground Leases, (ii) the cost of the Surveys (including updates to
existing or new surveys), (iii) any recording fees, (iv) any fees or expenses
payable for the assignment, transfer or conveyance of any Assumed Contracts or
Permits, (v) any Transfer Taxes, sales taxes, personal property taxes or similar
taxes payable in connection with the transactions contemplated hereby, (vi) any
costs and expenses


-90-



--------------------------------------------------------------------------------







associated with any filings with Governmental Entities that are reasonably
necessary in connection with the transactions contemplated hereby, including HSR
Filings, (vii) any costs, fees and expenses associated with environmental
testing to be performed in accordance with Section 5.6 and Section 6.1, (viii)
the costs charged by the Escrow Agent for escrow services; and (ix) any other
costs, fees and expenses for which Sellers are responsible under the terms of
this Agreement or any Ancillary Agreement.
(c)    Except to the extent otherwise expressly set forth in this Agreement
(including Section 5.4(b), Section 5.6 and Section 6.1), all other costs and
expenses incurred by the Parties shall be borne by the Party that has incurred
such expenses.
(d)    Environmental Insurance Policy. Sellers shall be responsible for one
hundred percent (100%) of all costs and expenses associated with or payable in
connection with obtaining the Environmental Insurance Policy.

ARTICLE X
TERMINATION

Section 10.1    General. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, at any time prior to the Closing only as
follows:
(a)    by the written agreement of Buyers and Sellers, which termination shall
be effective on the date agreed to by the Parties;
(b)    by Sellers on or after 5:00 p.m., San Antonio time, on July 8, 2016 if
(i) the Closing has not occurred by 5:00 p.m., San Antonio time, on July 8,
2016, (ii) all conditions in Section 7.2 are satisfied (or are capable of being
satisfied and would have been satisfied at the Closing were the Closing to occur
on the date of termination) or waived prior to the date of termination, (iii)
Sellers have not materially breached this Agreement and have tendered
performance and (iv) Buyers have no termination right pursuant to Section
10.1(g); provided, however, that the right to terminate this Agreement under
this Section 10.(b) shall only be available to Sellers if Sellers exercise such
right in order to effectuate a Like-Kind Exchange (other than the Like-Kind
Exchange contemplated by this Agreement) prior to the Termination Date;
(c)    by Buyers or Sellers on or after 5:00 p.m., San Antonio time, on July 29,
2016 (the “Initial Termination Date”) if the Closing has not occurred by 5:00
p.m., San Antonio time, on the Initial Termination Date; provided, however, that
the right to terminate this Agreement under this Section 10.1(c) shall not be
available to a Party if such Party’s breach of any representation or warranty or
the failure of such Party to perform or comply with any of its covenants or
agreements under this Agreement is the primary cause of, or primarily results
in, the failure of the Closing to occur on or before the Initial Termination
Date;
(d)    by Buyers or Sellers on or after 5:00 p.m., San Antonio time, on November
30, 2016 if the Closing has not occurred by such date and time;
(e)    by Buyers or Sellers if any Governmental Entity shall have enacted,
issued, promulgated, enforced or entered any applicable Law, or refused to grant
any required consent or


-91-



--------------------------------------------------------------------------------







approval, that has the effect of making the consummation of the transactions
contemplated hereby illegal or that otherwise prohibits consummation of such
transactions;
(f)    by Buyers or Sellers if there shall be in effect a final, nonappealable
Order of a Governmental Entity of competent jurisdiction restraining, enjoining
or otherwise prohibiting the consummation of the transactions contemplated by
this Agreement or awarding substantial damages in connection with the
transactions contemplated hereby; provided, however, that the right to terminate
this Agreement under this Section 10.1(f) shall not be available to Buyers, on
the one hand, or Sellers, on the other hand, if such Order was primarily due to
(i) the failure of such Part(y)(ies) to perform or comply with any of its
covenants or agreements under this Agreement or (ii) the inaccuracy or breach of
any representation or warranty of such Part(y)(ies) under this Agreement (for
purposes hereof a failure to perform or comply or an inaccuracy or breach by any
Seller shall be deemed a failure to perform or comply or an inaccuracy or breach
by all Sellers);
(g)    by Sellers, if any of the representations or warranties of Buyers set
forth in ARTICLE IV shall either be or have become inaccurate or if either Buyer
shall have violated, breached or failed to perform any covenant or agreement on
the part of Buyers set forth in this Agreement (including an obligation to
consummate the Closing), in either case so as to cause the failure of any
condition to the Closing set forth in either Section 7.1 or Section 7.3,
respectively, to be satisfied and the breach or breaches causing such
representations or warranties to be or have become inaccurate, or the
violations, breaches or failures to perform any covenant or agreement, as
applicable, cannot be cured or are not cured within the later to occur of the
Initial Termination Date and thirty (30) days after written notice thereof is
delivered by Sellers to Buyers; provided that Sellers are not then in material
breach or failure to perform any of their respective covenants or agreements
under this Agreement or if any representation or warranty of Sellers under this
Agreement shall either be or have become inaccurate, in either case so as to
cause any condition to the Closing set forth in either Section 7.1 or Section
7.2 from being satisfied; provided, however, that the foregoing cure period
shall not be applicable with respect to a violation, breach or failure to
perform any covenant or agreement required to be performed by Buyers on the
Closing Date;
(h)    by Buyers, if any of the representations or warranties of Sellers set
forth in ARTICLE III shall either be or have become inaccurate or if either
Seller shall have violated, breached or failed to perform any covenant or
agreement on the part of Sellers set forth in this Agreement (including an
obligation to consummate the Closing), in either case so as to cause the failure
of any condition to the Closing set forth in either Section 7.1 or Section 7.2,
respectively, to be satisfied and the breach or breaches causing such
representations or warranties to be or have become inaccurate, or the
violations, breaches or failures to perform any covenant or agreement, as
applicable, cannot be cured or are not cured within the later to occur of the
Initial Termination Date and thirty (30) days after written notice thereof is
delivered by Buyers to Sellers; provided that Buyers are not then in material
violation, breach or failure to perform any of their respective covenants or
agreements under this Agreement or if any representation or warranty of Buyers
under this Agreement shall either be or have become inaccurate, in either case
so as to cause any condition to the Closing set forth in either Section 7.1 or
Section 7.3 from being satisfied; provided, however, that the foregoing cure
period shall not be applicable with respect to a violation, breach or failure to
perform any covenant or agreement required to be performed by Sellers on the
Closing Date;


-92-



--------------------------------------------------------------------------------







(i)    by Buyers, if there shall have occurred any Material Adverse Effect or
any change, event, circumstance, development, condition, occurrence or effect
that, individually or in the aggregate with any other any change, event,
circumstance, development, condition, occurrence or effect, would reasonably be
expected to have a Material Adverse Effect;
(j)    by Buyers, if all conditions in Section 7.1 and Section 7.3 are satisfied
(or are capable of being satisfied and would have been satisfied at the Closing
were the Closing to occur on the date of termination) or waived prior to the
date of termination, Buyers have not materially breached this Agreement and have
tendered performance, Sellers have no termination right pursuant to Section
10.1(g), and Sellers do not proceed to consummate the Closing; or
(k)    by Sellers, if all conditions in Section 7.1 and Section 7.2 are
satisfied (or are capable of being satisfied and would have been satisfied at
the Closing were the Closing to occur on the date of termination) or waived
prior to the date of termination, Sellers have not materially breached this
Agreement and have tendered performance, Buyers have no termination right
pursuant to Section 10.1(h), and Buyers do not proceed to consummate the
Closing.

Section 10.2    Procedure for Termination. To terminate this Agreement as
provided in Section 10.1 (other than as provided in subclause (i)), the
terminating Part(y)(ies) shall provide the other Part(y)(ies) with written
notice of its election to terminate this Agreement, which such notice shall set
forth a description of the basis upon which such Part(y)(ies) are terminating
this Agreement, and upon delivery of such written notice in accordance with
Section 11.6, this Agreement shall terminate and the transactions contemplated
hereby shall be abandoned, without further action by any Party.

Section 10.3    Effect of Termination. If this Agreement is validly terminated
as provided in Section 10.1, then this Agreement shall forthwith become wholly
void and of no further force and effect, all further obligations of the Parties
under this Agreement shall terminate effective as of the effective date and time
of such termination, and there shall be no Liability under this Agreement, or in
connection with the transactions contemplated by this Agreement, on the part of
Buyer or Sellers, except that:
(a)    the respective obligations of Buyers or Sellers, as the case may be,
under Section 5.1(b), Section 10.2 and Section 10.3 and ARTICLE II and ARTICLE
XI (except for Section 11.12) and any applicable definitions used in this
Agreement shall survive any such termination and remain in full force and
effect;
(b)    nothing in this Section 10.3 shall relieve any Party from any Liability
of any Party for any violation, breach or failure to perform any of its
covenants or agreements or for any inaccuracy or breach of any of its
representations or warranties under this Agreement prior to the effective date
of such termination or, subject to Section 10.3(e) or Section 10.3(f), as
applicable, be deemed to constitute a waiver of any available remedy (including
specific performance, if available) to the other Party(ies) for any such breach,
and the right of the other Party(ies) to pursue all legal remedies and Losses in
respect of such failure shall survive termination of this Agreement;


-93-



--------------------------------------------------------------------------------







(c)    if this Agreement is terminated under Section 10.1 other than by (i)
Sellers in accordance with Section 10.1(g) or Section 10.1(k), or (ii) Buyers in
accordance with Section 10.1(h) or Section 10.1(j), Buyers shall be entitled to
the return of the Deposit, together with all accrued interest, and neither
Sellers nor Buyers shall be precluded from pursuing any other remedy available
to them in connection with the termination of this Agreement;
(d)    if this Agreement is terminated by Buyers in accordance with Section
10.1(h) or Section 10.1(j):
(i)    Buyers shall be entitled to the return of the Deposit, together with all
accrued interest;
(ii)    Subject to Section 10.3(e), Buyers shall not be precluded from pursuing
any other remedy available to Buyers in connection with the termination of this
Agreement; and
(iii)    in addition to any other obligations accruing under this Agreement,
Sellers shall be jointly and severally liable for and shall pay to Buyers (by
wire transfer of immediately available funds) within five (5) Business Days
after such termination an amount equal to all actual and documented
out-of-pocket fees, costs and expenses incurred by Buyers in connection with the
transactions contemplated by this Agreement, including out-of-pocket fees, costs
and expenses incurred to collect the Deposit and amounts owed by Sellers to
Buyers pursuant to this Section 10.3;
(e)    if (i) (A) this Agreement is terminated by Buyers in accordance with
Section 10.1(h) or Section 10.1(j) or (B) this Agreement is terminated by
Sellers in accordance with Section 10.1(b) and Sellers do not effectuate a
Like-Kind Exchange prior to the Initial Termination Date and (ii) any of Sellers
or their respective Affiliates consummate any Acquisition Proposal on or before
the date that is nine (9) months following the date of such termination (or
enter into any agreement in connection with any Acquisition Proposal during such
period; it being understood and agreed that Sellers shall be deemed to have
entered into any such agreement with any third party during such period if any
of Sellers or their respective Affiliates (1) conducted any negotiations with
such third party before or on the Effective Date with respect to any Acquisition
Proposal or potential Acquisition Proposal and (2) either (x) enter into any
agreement in connection with an Acquisition Proposal with such third party or
(y) consummate an Acquisition Proposal with such third party, in either case, on
or before the date that is 18 months after the date of such termination), then
(A) Sellers shall be jointly and severally liable for and shall pay to Buyers
(by wire transfer of immediately available funds) within five (5) Business Days
after the first to occur of such consummation or entrance into such agreement,
an amount equal to Ten Million Dollars ($10,000,000), plus an amount equal to
all actual and documented out-of-pocket fees, costs and expenses incurred by
Buyers to collect the amounts owed by Sellers to Buyers pursuant to this Section
10.3(e), plus any interest thereon that may be awarded by any Governmental
Entity, and (B) Buyers’ sole and exclusive remedy by reason of such Acquisition
Proposal shall be the payment of the amounts owed by Sellers to Buyers pursuant
to this Section 10.3(e), as liquidated damages for Sellers’ breach hereunder
with respect to such Acquisition Proposal, it being agreed that the


-94-



--------------------------------------------------------------------------------







damages by reason of such Sellers’ breach are difficult, if not impossible, to
ascertain, and the amounts owed by Sellers to Buyers pursuant to this Section
10.3(e) represent the Parties’ best and most accurate estimate of the damages
that would be suffered by Buyers if the transactions contemplated by this
Agreement should fail to close due to an Acquisition Proposal and that such
estimate is reasonable under the circumstances existing as of the Effective Date
and under the circumstances that Sellers and Buyers reasonably anticipate would
exist at the time of such breach. THE PARTIES AGREE THAT THE RIGHT TO PAYMENT OF
THE AMOUNTS DUE IN ACCORDANCE WITH THIS SECTION 10.3(e) AS LIQUIDATED DAMAGES
SHALL BE BUYERS’ SOLE AND EXCLUSIVE REMEDY, AT LAW AND IN EQUITY, IN LIEU OF ANY
OTHER RELIEF TO WHICH BUYERS OTHERWISE MIGHT BE ENTITLED BECAUSE OF SELLERS’
BREACH OR DEFAULT WITH RESPECT TO AN ACQUISITION PROPOSAL AND THAT BUYERS HEREBY
WAIVE ANY RIGHT ANY OF BUYERS MIGHT HAVE HAD TO AN ACTION FOR SPECIFIC
PERFORMANCE WITH RESPECT TO SUCH BREACH OR DEFAULT. For the avoidance of doubt,
Buyers shall not be entitled to more than one recovery of any amounts that may
become payable by Sellers to Buyers pursuant to this Section 10.3(e); and
(f)    if this Agreement is terminated by Sellers in accordance with Section
10.1(g) or Section 10.1(k), Sellers shall be entitled to receive payment of the
Deposit, together with all accrued interest, as Sellers’ sole and exclusive
remedy by reason thereof, as liquidated damages for Buyers’ breach hereunder, it
being agreed that the damages by reason of Buyers’ breach are difficult, if not
impossible, to ascertain, and the amount of the Deposit represents the Parties’
best and most accurate estimate of the damages that would be suffered by Sellers
if the transactions contemplated by this Agreement should fail to close and that
such estimate is reasonable under the circumstances existing as of the Effective
Date and under the circumstances that Sellers and Buyers reasonably anticipate
would exist at the time of such breach. THE PARTIES AGREE THAT THE RIGHT TO
RETAIN THE DEPOSIT AS LIQUIDATED DAMAGES SHALL BE SELLERS’ SOLE AND EXCLUSIVE
REMEDY, AT LAW AND IN EQUITY, IN LIEU OF ANY OTHER RELIEF TO WHICH SELLERS
OTHERWISE MIGHT BE ENTITLED BECAUSE OF BUYERS’ BREACH OR DEFAULT AND THAT
SELLERS HEREBY WAIVE ANY RIGHT ANY OF SELLERS MIGHT HAVE HAD TO AN ACTION FOR
SPECIFIC PERFORMANCE WITH RESPECT TO SUCH BREACH OR DEFAULT.
For purposes of this Section 10.3, a violation, breach or inaccuracy of any
provision or representation or warranty of this Agreement by any Seller or Buyer
shall also be deemed a breach by all Sellers or Buyers, respectively.

ARTICLE XI
MISCELLANEOUS

Section 11.1    Publicity. The Parties agree that, from and after the date of
this Agreement, prior to the Closing, no public release, written statement or
announcement concerning the transactions contemplated hereby shall be issued or
made without the prior written consent of both Parties, except for the content
of any such release or announcement that is required by Law, including the rules
or regulations of any United States or foreign securities exchange, which
release or announcement shall be provided to the other Party for its review and
approval (such approval not to be unreasonably withheld, delayed or conditioned)
as soon as reasonably practicable prior


-95-



--------------------------------------------------------------------------------







to such disclosure. Notwithstanding the foregoing, any Party may issue a press
release on the Closing Date, provided that such Party shall allow the other
Party reasonable time to comment on such release in advance of, and approve,
such issuance (which approval shall not be unreasonably withheld, delayed or
conditioned).

Section 11.2    Assignment. Except to the extent otherwise expressly set forth
in this Agreement, no Party may assign, transfer or encumber this Agreement, or
its rights or obligations hereunder, in whole or in part, voluntarily or by
operation of Law, without the prior written consent of the other Parties, and
any attempted assignment, transfer or encumbrance without such consent shall be
void and without effect; provided that, notwithstanding the foregoing, either
Buyer may, without the prior consent of Sellers, assign or transfer any of its
rights or obligations hereunder (a) to an Affiliate of such Buyer or (b) to
third parties as are reasonably necessary to facilitate the conversion of any
Station Property into a Station Property that becomes operated by a commissioned
marketer or other third party.at or after the Closing, which may include
assigning to one or more third parties the right to acquire certain Assets, and
the obligation to pay the purchase price for such Assets, and the inspection
rights in Section 5.1(a). Upon any such permitted assignment, the references in
this Agreement to the applicable Buyer shall also apply to any such assignee
unless the context otherwise requires. No such permitted assignment by either
Buyer, in whole or in party, shall release such Buyer of any of its obligations
hereunder, including with respect to the payment of the entire purchase price.
For the avoidance of doubt, nothing contained herein or in any Ancillary
Agreement shall prevent any deemed indirect transfer by Sellers of this
Agreement as a result of a recapitalization, reorganization, merger,
consolidation or other similar business combination of Sellers, Guarantor or
their respective Affiliates; provided that if Sellers, Guarantor and/or such
Affiliates are not the continuing or surviving entities of such transaction, the
applicable continuing or surviving entity shall have assumed the obligations of
Sellers and/or Guarantor, as applicable, under this Agreement.

Section 11.3    Parties in Interest. This Agreement shall be binding upon, inure
to the benefit of, and be enforceable by the Parties and their respective
permitted successors and permitted assigns.

Section 11.4    Amendment. Except as otherwise expressly set forth herein, no
modifications, amendments or supplements to this Agreement, whether by course of
conduct or otherwise, shall be valid and binding unless set forth in a written
agreement executed and delivered by the Parties.

Section 11.5    Waiver. Except as otherwise expressly provided herein, no waiver
by any Party of any of the provisions of this Agreement shall be effective
unless set forth in a written instrument making specific reference to this
Agreement executed and delivered by the Party so waiving. No failure on the part
of a Party to exercise, and no delay in exercising, any right, power or remedy
shall constitute a waiver thereof, nor shall any single or partial exercise of
such right, power, or remedy by such Party preclude any other or further
exercise thereof or the exercise of any other right, power, or remedy. The
waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach.


-96-



--------------------------------------------------------------------------------








Section 11.6    Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) and shall be sent by (a) delivery
in person by hand (with written confirmation of receipt), (b) facsimile or
e-mail (with written confirmation of acceptance), (c) next day delivery by a
nationally recognized overnight courier, or (d) registered or certified mail
(postage prepaid, return receipt requested) to the other Parties as follows:
TO BUYERS:    7-Eleven, Inc.
SEI Fuel Services, Inc.
3200 Hackberry Road
Irving, Texas 75063
Attention: Vice President, Mergers & Acquisitions, and Senior Director, Mergers
& Acquisitions
Fax: (972) 828-1259
E-mail: robbie.radant@7-11.com and david.colletti@7-11.com
With a copy (which shall not
constitute notice) to:    7-Eleven, Inc.
SEI Fuel Services, Inc.
3200 Hackberry Road
Irving, Texas 75063
Attention: Legal Department
Fax: (972) 828-1134
E-mail: legal@7-11.com
McDermott Will & Emery LLP
2501 N. Harwood Street, Suite 1900
Dallas, Texas 75201
Attention: P. Gregory Hidalgo and Wilson Chu
Fax: (972) 232-3098
E-mail: ghidalgo@mwe.com and wchu@mwe.com
TO SELLERS:
One Valero Way
Building D, Suite 200
San Antonio, Texas 78249
Attention: Kimberly S. Lubel

Phone: (210) 692-2246
E-mail: kimberly.lubel@cstbrands.com
One Valero Way
Building D, Suite 200
San Antonio, Texas 78249
Attention: Clayton E. Killinger



-97-



--------------------------------------------------------------------------------







Phone: (210) 692-2458
E-mail: clay.killinger@cstbrands.com
With a copy (which shall not
constitute notice) to:
Akin Gump Strauss Hauer & Feld LLP
201 Main Street
Suite 1600
Fort Worth, Texas 76102
Attention: Lisa A. Peterson
Phone: (817) 886-5070
Fax: (817) 886-5065

or to such other person or address as any Party shall have specified by notice
in writing to the other Party in accordance with this Section 11.6. The
inability to deliver notice because of a changed address of which no notice was
given as provided above, or because of rejection or other refusal to accept any
notice, shall be deemed to be the receipt of the notice as of the date of such
inability to deliver or rejection or refusal to accept. Any notice to be given
by any Party hereto may be given by the counsel for such Party on behalf of such
Party. If personally delivered, then such communication shall be deemed
delivered upon actual receipt; if sent by email or facsimile transmission, then
such communication shall be deemed delivered the day of the transmission if
confirmation is also received or, if the transmission is not made on a Business
Day, the first Business Day after transmission (and sender shall bear the burden
of proof of delivery); if sent by overnight courier, then such communication
shall be deemed delivered upon receipt; and if sent by U.S. mail, then such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal.

Section 11.7    [Intentionally Omitted.]

Section 11.8    Table of Contents. The Table of Contents to this Agreement is
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.

Section 11.9    Severability. If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, then such provisions shall be construed so that the remaining
provisions of this Agreement shall not be affected, but shall remain in full
force and effect, and any such illegal, void or unenforceable provisions shall
be deemed, without further action on the part of any person or entity, to be
modified, amended and/or limited, but only to the extent necessary to render the
same valid and enforceable in the applicable jurisdiction, so long as the
economic or legal substance of the transaction contemplated by this Agreement is
not affected in any manner materially adverse to any Party. Upon a determination
that any provision is invalid, illegal, or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner in order that the transaction contemplated hereby is consummated as
originally contemplated to the greatest extent possible.


-98-



--------------------------------------------------------------------------------








Section 11.10    No Strict Construction. Notwithstanding the fact that this
Agreement has been drafted or prepared by one of the Parties, each Party
confirms that both it and its counsel have reviewed, negotiated and adopted this
Agreement as the joint agreement and understanding of the Parties. The language
used in this Agreement shall be deemed to be the language chosen by the Parties
to express their mutual intent, and no rule of strict construction shall be
applied against any Party.

Section 11.11    Governing Law; Jurisdiction; Venue; Waiver of Jury Trial. The
Parties agree that this Agreement and all matters arising from or relating to
this Agreement shall be governed by and construed and the rights and obligations
of the Parties hereunder determined in accordance with the Laws of the State of
Texas, without regard to the conflict of laws principles thereof. The Parties
irrevocably and unconditionally submit to the jurisdiction of the United States
District Court for the Western District of Texas or, if jurisdiction is not
available therein, the Texas district court located in Bexar County, Texas, in
any action or proceeding arising out of or relating to this Agreement, and each
of the Parties irrevocably and unconditionally agrees that all Claims in respect
of any such action or proceeding may be heard and determined in such state court
or, to the fullest extent permitted by applicable Law, in such federal court.
Without limitation of other means of service, the Parties agree that service of
any process, summons, notice or document with respect to any action, suit or
proceeding may be served on it in accordance with the notice provisions set
forth in Section 11.6. The Parties irrevocably and unconditionally waive any
objection to the laying of venue of any such suit, action or proceeding brought
in any such court and any claim that such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. Each of the Parties
agrees that a final judgment in any such suit, action or proceeding brought in
an appropriate court pursuant to this Section 11.11 shall be conclusive and
binding upon the Parties, as the case may be, and may be enforced in any other
courts to whose jurisdiction the Parties, as the case may be, are or may be
subject, by suit upon such judgment. THE PARTIES HERETO HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT
OF OR RELATING TO BUYERS’ INVESTIGATION OF THE BUSINESS, THE ASSETS, THIS
AGREEMENT, THE NEGOTIATION AND EXECUTION OF THIS AGREEMENT OR ANY CONTRACT
ENTERED INTO PURSUANT HERETO (EXCEPT TO THE EXTENT OTHERWISE EXPRESSLY SET FORTH
THEREIN) OR THE PERFORMANCE BY THE PARTIES OF ITS OR THEIR TERMS IN ANY SUIT,
ACTION OR PROCEEDING OF ANY TYPE BROUGHT BY ONE PARTY AGAINST THE OTHER,
REGARDLESS OF THE BASIS OF THE CLAIM OR CAUSE OF ACTION.

Section 11.12    Like-Kind Exchange. Notwithstanding anything to the contrary in
this Agreement, either Seller shall have the right, on or prior to the Closing
Date, to assign all or a portion of its rights under this Agreement and/or the
Deposit Escrow Agreement to a “qualified intermediary” (as that term is defined
in U.S. Treasury Regulations § 1.1031(k)-1(g)(4)) or to a “qualified exchange
accommodation titleholder” (as that term is defined in U.S. Revenue Procedure
2000-37), in order to attempt to structure the transactions contemplated by this
Agreement, in relevant part, as a like-kind exchange or reverse like-kind
exchange under Section 1031 of the Code and any corresponding state and/or local
income tax provision (“Like-Kind Exchange”). The Parties agree to cooperate in
good faith and execute any necessary agreements and/or other documents to
effectuate any Like-Kind Exchange, provided: (a) such documents shall not modify
Sellers’ or


-99-



--------------------------------------------------------------------------------







Buyers’ representations, warranties or obligations under this Agreement or the
Deposit Escrow Agreement; (b) such documents shall not relieve Sellers or Buyers
of any Liability under this Agreement or the Deposit Escrow Agreement; (c) the
Purchase Price paid by Buyers shall not be different from that which Buyers
would have paid pursuant to ARTICLE II; (d) Buyers shall incur no unreimbursed
additional costs, expenses, fees or Liabilities as a result of or in connection
with any Like-Kind Exchange and shall not be required to take title to any
property not the subject of this Agreement; and (e) and no attempted Like-Kind
Exchange shall materially delay the Closing.

Section 11.13    No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, each Party covenants, agrees and acknowledges that no
recourse under this Agreement, any Ancillary Agreement or any documents or
instruments delivered in connection with this Agreement or any Ancillary
Agreement shall be had against any of Sellers’ or Buyers’ respective past,
present or future Related Parties, in each case other than Sellers, Buyers or
any of their respective successors and permitted assignees under this Agreement,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any applicable Law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any of the past, present or future Related
Parties, as such, for any obligation or liability of a Seller or a Buyer under
this Agreement, any Ancillary Agreement or any documents or instruments
delivered in connection herewith or therewith for any claim based on, in respect
of or by reason of such obligations or liabilities or their creation; provided,
however, nothing in this Section 11.13 shall relieve or otherwise limit the
liability of a Seller or a Buyer, as such, for any breach or violation of its
obligations under such agreements, documents or instruments.

Section 11.14    Disclosure Schedules; Schedule Supplements. The Disclosure
Schedules and the Schedule Supplements shall be arranged in separate parts
corresponding to the numbered and lettered Sections and subsections contained in
this Agreement, and the information disclosed in any numbered or lettered part
shall be deemed to relate to and to qualify other representations and warranties
only to the extent the applicability of such disclosure to such other
representations and warranties is readily apparent on its face. If there is any
inconsistency between the statements in the body of this Agreement and those in
the Disclosure Schedules, the statements in the body of this Agreement shall
control. The information contained in this Agreement and the Disclosure
Schedules attached hereto is, and the Schedule Supplements shall be, disclosed
solely for purposes of this Agreement, and no information contained herein or
therein shall be deemed to be an admission by any Party to any third party of
any matter whatsoever (including any violation of Law or breach of contract).
Notwithstanding anything to the contrary contained in the Disclosure Schedules,
the Schedule Supplements or in this Agreement, the information and disclosures
contained in any section of the Disclosure Schedules or the Schedule Supplements
shall be deemed to be disclosed and incorporated by reference in any other
Section of the Disclosure Schedules or the Schedule Supplements as though fully
set forth in such other section of the Disclosure Schedules or the Schedule
Supplements for which applicability of such information and disclosure is
reasonably apparent. The fact that any item of information is disclosed in any
section of the Disclosure Schedules or the Schedule Supplements shall not be
construed to mean that such information is required to be disclosed by this
Agreement. Such information and the dollar thresholds set forth herein shall not
be used as a basis for interpreting the terms “material” or “Material Adverse


-100-



--------------------------------------------------------------------------------







Effect” or other similar terms in this Agreement. Any capitalized term used in
the Disclosure Schedules or in the Schedule Supplements and not otherwise
defined therein has the meaning given to such term in this Agreement.

Section 11.15    No Third Party Beneficiary. Except as set forth in ARTICLE
VIII, the Parties agree that nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any Persons other than the Parties and their respective successors
and permitted assigns. No Person, other than the Parties, may rely hereon or
derive any benefit hereby as a third-party beneficiary or otherwise.

Section 11.16    Entire Agreement. This Agreement, the Confidentiality Agreement
and the Ancillary Agreements together with the Schedules and Exhibits hereto and
thereto, constitute the entire agreement between the Parties with respect to the
subject matter contained herein and therein, and supersede all prior agreements
and understandings, oral and written, between the Parties, with respect to the
subject matter hereof; there are no conditions to this Agreement that are not
expressly stated in this Agreement. All Exhibits, Schedules and other
attachments identified in this Agreement are a material part of this Agreement
and are incorporated herein by reference.

Section 11.17    No Recording of this Agreement. Before the Closing, neither
Party shall record this Agreement among any land or clerk’s records or with any
other governmental office. If either Party records this Agreement, it shall be
deemed, at the option of the other Party: (a) ipso facto null and void and of no
further force; or (b) a material breach and serve as a basis for termination or
other remedies as provided by this Agreement.

Section 11.18    Time of Essence. With regard to all covenants, dates and time
periods set forth or referred to in this Agreement, time is of the essence.
Without limiting the foregoing, Buyers and Sellers hereby confirm their
intention and agreement that, except as otherwise expressly provided in this
Agreement, time shall be of the essence for the performance of all actions
(including, without limitation, the giving of notices, the delivery of documents
and the funding of money) required or permitted to be taken under each and every
provision of this Agreement, notwithstanding any subsequent modification or
extension of any date or time period that is provided for under this Agreement.

Section 11.19    Prevailing Party. If any litigation, other court action, or
proceeding is commenced by any Party to enforce its rights under this Agreement
against any other Party, all fees, costs and expenses, including reasonable
attorneys’ fees and court costs, incurred by the prevailing Party in such
litigation, action, arbitration, or proceeding shall be reimbursed by the losing
Party. As used in this Section, the term “prevailing Party” shall mean the Party
that has succeeded upon a significant issue in the action and achieved a
material benefit with respect to the claims at issue, taken as a whole.

Section 11.20    Specific Performance. Seller acknowledges and agrees that
irreparable damage would occur to Buyers in the event that any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached. Accordingly, Buyers shall be entitled to an injunction
or injunctions to prevent breaches of this


-101-



--------------------------------------------------------------------------------







Agreement and to enforce specifically the terms and provisions of this
Agreement, in addition to any other remedy to which Buyers may be entitled at
law or in equity. Such remedies shall, however, be cumulative and not exclusive
and shall be in addition to any other remedies which Buyers may have under this
Agreement or otherwise.

Section 11.21    Counterparts. This Agreement may be executed and delivered
(including by facsimile or .pdf signatures) in one or more counterparts. All
counterparts shall collectively be deemed to constitute a single agreement, such
agreement becoming effective when one or more counterparts have been signed by
each of the Parties and delivered to all other Parties, it being understood that
all Parties need not sign the same counterpart.

Section 11.22    Time Periods. Any reference in this Agreement to the time for
the performance of obligations or elapsed time shall mean consecutive calendar
days, months, or years, as applicable. Whenever the term “day” is used in this
Agreement, it shall refer to a calendar day unless otherwise specified. In
computing any period of time under this Agreement, the date of the act or event
from which the designated period of time begins to run shall not be included. In
the event the time for performance of any obligation hereunder expires on a day
that is not a Business Day, the time for performance shall be extended to the
next succeeding Business Day.

Section 11.23    Parent Guarantee. Guarantor shall cause each Seller to comply
in all respects with each of the representations, warranties, covenants,
obligations, agreements and undertakings made or required to be performed by
such Seller pursuant to the terms of this Agreement and the Ancillary
Agreements. As a material inducement to Buyers’ willingness to enter into this
Agreement and perform its obligations hereunder, Guarantor hereby
unconditionally guarantees full performance and payment by each Seller of each
of the covenants, obligations and undertakings required to be performed by such
Seller under this Agreement and the Ancillary Agreements, subject to all terms,
conditions and limitations contained in this Agreement, and hereby represents,
acknowledges and agrees that any breach of any such representation and warranty
or default in the performance(including any nonpayment) of any such covenant,
obligation, agreement or undertaking of any Seller shall also be deemed to be a
breach or default of Guarantor, and each Buyer shall have the right, exercisable
in its sole discretion, to pursue any and all available remedies it may have
arising out of any such breach or nonperformance (including nonpayment) directly
against either or all of Guarantor and Sellers in the first instance, in all
cases subject to all terms, conditions and limitations contained in this
Agreement. For the avoidance of doubt, this guaranty is an absolute,
unconditional and continuing guarantee of the full and punctual payment and
performance by Sellers of their obligations hereunder and not of collection, the
Parties hereby acknowledge and agree that in no event shall Guarantor be liable
to Buyers or any other Buyer Indemnified Party for any Losses if and to the
extent that Sellers are not liable to Buyers or any other Buyer Indemnified
Party; provided, however, that Guarantor’s liability in accordance with the
terms and conditions of this Section 11.23 shall not be released or discharged,
in whole or in part, or otherwise affected by (a) the failure of any Buyer or
other Buyer Indemnified Party to assert any claim or demand or to enforce any
right or remedy against Sellers (or any of their permitted assignees) or any
other Person; (b) any change in time, place or manner of payment of any of the
covenants, obligations and undertakings required to be performed by any Seller
under this Agreement or the Ancillary Agreements or any modification, amendment
or supplement of any of


-102-



--------------------------------------------------------------------------------







the terms or provisions of this Agreement or the Ancillary Agreements, as the
case may be, made in accordance with the terms thereof or any other agreement
evidencing, securing or otherwise executed in connection with any of such
covenants, obligations or agreements; (c) the addition, substitution or release
of Sellers (or any of their permitted assignees) or any other Person; (d) any
change in the corporate existence, structure or ownership of Sellers (or any of
their permitted assignees) or any other Person; (e) any insolvency, bankruptcy,
reorganization, dissolution, liquidation or other similar Proceeding affecting
Sellers (or any of their permitted assignees) or any other Person; (f) the
existence of any claim, set-off or other right which Guarantor may have at any
time against Sellers or the Buyer Indemnified Parties or any of their respective
Affiliates, whether in connection with the obligations of Guarantor under this
Section 11.23 or otherwise; or (g) any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of any Seller
that would not also constitute a legal or equitable discharge or defense of
Guarantor.
[The next page is the signature page.]

















-103-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF the Parties have caused this Asset Purchase Agreement to be
executed as of the date set forth above by their duly authorized
representatives.
BUYERS:
7-ELEVEN, INC.
By: /s/ Robbie Radant
Name: Robbie Radant
Its: Vice President - Mergers & Acquisitions




SEI FUEL SERVICES, INC.




By: /s/ Bentley Tison
Name: Bentley Tison
Its: President




Signature Page to Asset Purchase Agreement

--------------------------------------------------------------------------------






IN WITNESS WHEREOF the Parties have caused this Asset Purchase Agreement to be
executed as of the date set forth above by their duly authorized
representatives.
SELLERS:
CST CALIFORNIA STATIONS, INC.
By: /s/ Kimberly S. Lubel
Name: Kimberly S. Lubel
Its: Chief Executive Officer and President


CST SERVICES LLC
By: /s/ Kimberly S. Lubel
Name: Kimberly S. Lubel
Its: Chief Executive Officer and President


Signature Page to Asset Purchase Agreement





--------------------------------------------------------------------------------






IN WITNESS WHEREOF the Parties have caused this Asset Purchase Agreement to be
executed as of the date set forth above by their duly authorized
representatives.


CST BRANDS, INC., solely for purposes of Section 11.23 of this Agreement


By: /s/ Kimberly S. Lubel
Name: Kimberly S. Lubel
Its: Chief Executive Officer and President




Signature Page to Asset Purchase Agreement

